EXHIBIT 10.2

PARTICIPATION AGREEMENT

dated as of March 26, 2007

among

ADOBE SYSTEMS INCORPORATED,
as Lessee,

SELCO SERVICE CORPORATION
(Doing Business in California as
OHIO SELCO SERVICE CORPORATION),
as Lessor,

KEYBANK NATIONAL ASSOCIATION,
as Purchaser,

ADOBE SYSTEMS INCORPORATED,
as Purchaser,

KEYBANK NATIONAL ASSOCIATION,
as Lender,

and

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent,

with

KEY LEASE ADVISORY SERVICES
(a Division of Key Equipment Finance Inc.),
as Structuring Agent.

Extension of Lease Financing of Office Tower
Located in City of San Jose, Santa Clara County, California
for Adobe Systems Incorporated

Closing Date:  March 26, 2007

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I

DEFINITIONS; INTERPRETATION

2

SECTION 1.1.

Definitions; Interpretation

2

 

 

 

ARTICLE II

[RESERVED]

2

 

 

 

ARTICLE III

FUNDING OF ADVANCES

2

SECTION 3.1.

Advances

2

SECTION 3.2.

Lessor’s Commitment

2

SECTION 3.3.

Purchasers’ Commitment

2

SECTION 3.4.

Lenders’ Commitment

3

SECTION 3.5.

Procedures for Advances

3

 

 

 

ARTICLE IV

CALCULATION OF BASIC RENT; YIELD; RETURN; INTEREST; FEES; PAYMENT

3

SECTION 4.1.

Calculation of Basic Rent

3

SECTION 4.2.

Interest on Loans

4

SECTION 4.3.

Return on Capital

4

SECTION 4.4.

Yield

4

SECTION 4.5.

Computation of Basic Rent and Yield

4

SECTION 4.6.

Prepayments

5

SECTION 4.7.

Fees

5

SECTION 4.8.

Place and Manner of Payments

5

SECTION 4.9.

[Reserved]

6

SECTION 4.10.

Accounting Terms; Computations

6

SECTION 4.11.

Late Payments; Default Rate

6

 

 

 

ARTICLE V

CERTAIN INTENTIONS OF THE PARTIES

7

SECTION 5.1.

Intent

7

SECTION 5.2.

Amounts Due Under Lease

8

 

 

 

ARTICLE VI

CLOSING DATE

8

SECTION 6.1.

Closing Date

8

i


--------------------------------------------------------------------------------


 

ARTICLE VII

DISTRIBUTIONS

13

SECTION 7.1.

Basic Rent

13

SECTION 7.2.

Purchase Payments by the Lessee

14

SECTION 7.3.

Payment of Maximum Recourse Amount

15

SECTION 7.4.

Sales Proceeds of Remarketing of Property

15

SECTION 7.5.

Distribution of Payments After Lease Event of Default

16

SECTION 7.6.

Casualty and Condemnation Amounts

17

SECTION 7.7.

Supplemental Rent

17

SECTION 7.8.

Other Payments

17

SECTION 7.9.

Order of Application

18

SECTION 7.10.

Payments to Account

18

SECTION 7.11.

Pro Rata Treatment

18

SECTION 7.12.

Sharing of Payments

18

 

 

 

ARTICLE VIII

REPRESENTATIONS

19

SECTION 8.1.

Representations of the Lessee

19

SECTION 8.2.

Warranties and Representations of the Lessor

25

SECTION 8.3.

Representations of the Participants

27

 

 

 

ARTICLE IX

COVENANTS

29

SECTION 9.1.

Affirmative Covenants

29

SECTION 9.2.

Negative Covenants

34

SECTION 9.3.

Financial Covenant

38

 

 

 

ARTICLE X

GROUND LEASE

38

SECTION 10.1.

Ground Lease

38

 

 

 

ARTICLE XI

EXTENSION OF LEASE TERM

38

SECTION 11.1.

Right of Lessee to Extend

38

 

 

 

ARTICLE XII

TRANSFERS OF PARTICIPANTS’ INTERESTS

39

SECTION 12.1.

Assignments by Participants

39

ii


--------------------------------------------------------------------------------


 

SECTION 12.2.

Participations

41

SECTION 12.3.

Pledge Under Regulation A

41

SECTION 12.4.

Acknowledgment of Assignment of Lease and Rent

41

 

 

 

ARTICLE XIII

INDEMNIFICATION

42

SECTION 13.1.

General Indemnification

42

SECTION 13.2.

End of Term Indemnity

44

SECTION 13.3.

Environmental Indemnity

45

SECTION 13.4.

Proceedings in Respect of Claims

46

SECTION 13.5.

General Tax Indemnity

47

SECTION 13.6.

Indemnity Payments in Addition to Lease Obligations

52

SECTION 13.7.

Illegality

52

SECTION 13.8.

Inability to Determine Rates

52

SECTION 13.9.

Increased Costs

53

SECTION 13.10.

Funding Losses

53

SECTION 13.11.

Capital Requirements

54

SECTION 13.12.

Mitigation

55

SECTION 13.13.

Taxes on Payments

55

SECTION 13.14.

Survival

57

 

 

 

ARTICLE XIV

PAYMENT OF CERTAIN EXPENSES

57

SECTION 14.1.

Payment of Costs and Expenses

57

SECTION 14.2.

Brokers’ Fees and Stamp Taxes

58

 

 

 

ARTICLE XV

THE ADMINISTRATIVE AGENT

58

SECTION 15.1.

Appointment

58

SECTION 15.2.

Delegation of Duties

59

SECTION 15.3.

Exculpatory Provisions

59

SECTION 15.4.

Reliance by Administrative Agent

59

SECTION 15.5.

Notice of Default

60

SECTION 15.6.

Non-Reliance on Administrative Agent and Other Participants

60

iii


--------------------------------------------------------------------------------


 

SECTION 15.7.

Indemnification

60

SECTION 15.8.

Administrative Agent in Its Individual Capacity

60

SECTION 15.9.

Successor Administrative Agent

61

SECTION 15.10.

Eligibility of the Administrative Agent

61

 

 

 

ARTICLE XVI

MISCELLANEOUS

62

SECTION 16.1.

Survival of Agreements

62

SECTION 16.2.

No Broker, etc

62

SECTION 16.3.

Notices

62

SECTION 16.4.

Counterparts

62

SECTION 16.5.

Amendments

62

SECTION 16.6.

Headings, etc

64

SECTION 16.7.

Parties in Interest

64

SECTION 16.8.

GOVERNING LAW

64

SECTION 16.9.

Severability

64

SECTION 16.10.

Liability Limited

65

SECTION 16.11.

Further Assurances

65

SECTION 16.12.

SUBMISSION TO JURISDICTION

65

SECTION 16.13.

Setoff

66

SECTION 16.14.

WAIVER OF JURY TRIAL

66

SECTION 16.15.

Special Provisions re Sales of Receivables

66

SECTION 16.16.

Special Provisions re Sales of Receivables to Lessee Parties

68

SECTION 16.17.

Treatment of Certain Information; Confidentiality

68

 

iv


--------------------------------------------------------------------------------


Participation Agreement

THIS PARTICIPATION AGREEMENT (this “Participation Agreement”), dated as of March
26, 2007, is entered into by and among ADOBE SYSTEMS INCORPORATED, a Delaware
corporation (“Adobe”), as the Lessee (the “Lessee”); SELCO SERVICE CORPORATION,
an Ohio corporation doing business in California as OHIO SELCO SERVICE
CORPORATION, as Lessor (together with its permitted successors and assigns, the
“Lessor”); KEYBANK NATIONAL ASSOCIATION, and ADOBE SYSTEMS INCORPORATED, as the
Purchaser (together with their respective permitted successors and assigns, the
“Purchasers”); KEYBANK NATIONAL ASSOCIATION, as the Lender (together with its
permitted successors and assigns, the “Lender”); and KEYBANK NATIONAL
ASSOCIATION, as administrative agent for the Participants (together with its
permitted successors and assigns in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Lessor and the Lessee previously entered into a lease financing
(the “Prior Transaction”) pursuant to that certain Participation Agreement dated
as of September 26, 2001 (the “Prior Participation Agreement”), in order to
construct Improvements on the parcel of land described on Schedule III hereto
(together with all Appurtenant Rights relating thereto, the “Land”;  the
Lessor’s interest in the Land, together with all Improvements from time to time
located on the Land and all attachments and accessions thereto, collectively,
the “Property”);

WHEREAS, the Lessor and the Lessee desire to refinance and extend the Prior
Transaction;

WHEREAS, the Lessor desires to continue to lease to the Lessee, and the Lessee
desires to continue to lease from the Lessor, the Property;

WHEREAS, the Lessor is willing to provide the funding of a portion of the costs
of (a) the refinancing of the Property and (b) the Transaction Expenses incurred
in connection with the transactions contemplated hereby;

WHEREAS, the Purchasers are willing to provide funding for a portion of the
foregoing costs by purchasing undivided ownership interests in the Purchased
Interests from the Lessor;

WHEREAS, the Lenders are willing to provide financing for a portion of the
foregoing costs by making non-recourse Loans to the Lessor; and

WHEREAS, to secure such fundings (a) the Lessor will have the benefit of a first
priority Lien on all of the right, title and interest of the Lessee in the
Property and (b) the Lenders and Purchasers will have the benefit of (i) a Lien
on the Lessor’s right, title and interest in the Property and (ii) an assignment
of certain of the Lessor’s rights against the Lessee under the Lease;

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Participation Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, the parties hereto agree as follows:


--------------------------------------------------------------------------------


ARTICLE I

DEFINITIONS; INTERPRETATION

SECTION 1.1.   Definitions; Interpretation.  Unless the context shall otherwise
require, capitalized terms used and not defined herein shall have the meanings
assigned thereto in Appendix A hereto for all purposes hereof (as such Appendix
A may be amended, supplemented, amended and restated or otherwise modified from
time to time, “Appendix A”); and the rules of interpretation set forth in
Appendix A shall apply to this Participation Agreement.

ARTICLE II

[Reserved].

ARTICLE III

FUNDING OF ADVANCES

SECTION 3.1.   Advances.

(a)           Advances.  Subject to the conditions and terms hereof (including
the conditions set forth in Section 6.1), the Lessor shall take the following
actions at the written request of the Lessee:

(i)            the Lessor shall make Advances hereunder (out of funds provided
by itself, out of funds constituting Loan proceeds and out of funds representing
the proceeds of the sale of the Purchased Interests) for the purpose of
refinancing the Prior Transaction and paying the Fees and the Transaction
Expenses due and payable on the Closing Date;

(ii)           the Lessor shall lease the Property to the Lessee under the Lease
and the Lease Supplement.

Notwithstanding any other provision hereof, there shall be only one (1) Advance
hereunder, which shall be made on the Closing Date.

SECTION 3.2.   Lessor’s Commitment.  Subject to the conditions and terms hereof,
the Lessor shall make available to the Lessee on the Closing Date an amount (the
“Lessor Amount”) in immediately available funds equal to the Lessor Percentage
of the amount of the Advance being funded on the Closing Date.

SECTION 3.3.   Purchasers’ Commitment.  Subject to the conditions and terms
hereof and of the Receivables Purchase Agreement, on the Closing Date, each
Purchaser shall purchase an undivided percentage ownership interest in the
Purchased Interests from the Lessor in an aggregate amount in immediately
available funds equal to such Purchaser’s Pro Rata Share of such undivided
percentage ownership interests.

2


--------------------------------------------------------------------------------


SECTION 3.4.   Lenders’ Commitment.  Subject to the conditions and terms hereof
and of the Loan Agreement, on the Closing Date, each Lender shall fund a Loan to
the Lessor in an aggregate amount in immediately available funds equal to such
Lender’s Pro Rata Share of such Loan.

SECTION 3.5.   Procedures for Advances.

(a)           General Procedures.  With respect to the Advance being made
hereunder on the Closing Date, the Lessee has given the Lessor and the
Administrative Agent a Funding Request substantially in the form of Exhibit A
hereto (the “Funding Request”) (which Funding Request was delivered to the
Administrative Agent not later than 2:00 p.m., (New York time), two (2) Business
Days prior to the proposed Closing Date) specifying:  (i) the amount of Advance
requested, and (ii) wire transfer instructions for the disbursement of the
proceeds of such Advance to the Administrative Agent under the Prior Transaction
or to such other Persons specified in the Funding Request.  Based upon the
Funding Request, the Administrative Agent shall calculate the amounts of the
Lessor Amounts, Capital and Loans required to fund the requested Advance, which
amounts are equal to the Lessor Percentage, Purchaser Percentage and the Loan
Percentage, respectively, of the Advance.  On the basis of the Funding Request,
on the Closing Date, (x) each Purchaser shall make its Pro Rata Share of the
Capital available to the Lessor in care of the Administrative Agent at the
Account by 2:00 p.m. (New York time) on the requested Closing Date, (y) each
Lender shall make Loans in an amount equal to its respective Loan Commitment
available to the Lessor in care of the Administrative Agent at the Account by
2:00 p.m. (New York time) on the requested Closing Date, and (z) the Lessor
shall make its Commitment Percentage of the Advance available to the
Administrative Agent at the Account by 2:00 p.m. (New York time) on the
requested Closing Date.  Promptly upon the Administrative Agent’s receipt of
such funds from the Participants, the Administrative Agent shall wire such funds
on the Closing Date to the Persons entitled thereto and to such accounts as the
Lessee shall have indicated in the Funding Request.

(b)           Use of Proceeds of Advance.  The Advance has been made solely to
provide the funds required to refinance the Prior Transaction and to pay the
related Fees and Transaction Expenses.

ARTICLE IV

CALCULATION OF BASIC RENT; YIELD;
RETURN; INTEREST; FEES; PAYMENT

SECTION 4.1.   Calculation of Basic Rent.  Basic Rent shall be payable from time
to time on each Rent Payment Date during the Lease Term in an amount equal to
the sum of (a) all interest then due on the Loans, as calculated in accordance
with Sections 4.2 and 4.11, (b) all Return then due on the Capital, as
calculated in accordance with Sections 4.3 and 4.11, and (c) all Yield then due
on the Lessor Amounts, as calculated in accordance with Sections 4.4 and 4.11.

3


--------------------------------------------------------------------------------


SECTION 4.2.   Interest on Loans.

(a)           The Loans shall accrue interest computed and payable in accordance
with the terms of the Loan Agreement.  The Loans shall become due and payable at
the dates and times provided under the Loan Agreement.

(b)           The Administrative Agent shall distribute, in accordance with
Article VII, the Lender Basic Rent and all other amounts due with respect to the
Loans paid to the Administrative Agent by the Lessee under the Lease from time
to time.

SECTION 4.3.   Return on Capital.

(a)           The Capital shall accrue Return computed and payable in accordance
with the terms of the Receivables Purchase Agreement.  The Capital shall become
due and payable at the dates and times provided under the Receivables Purchase
Agreement.

(b)           The Administrative Agent shall distribute, in accordance with
Article VII, the Purchaser Basic Rent and all other amounts due with respect to
the Capital paid to the Administrative Agent by the Lessee under the Lease from
time to time.

SECTION 4.4.   Yield.

(a)           The Lessor Amounts outstanding from time to time shall accrue
yield (“Yield”) at a rate per annum equal to the Yield Rate.  If all or any
portion of the Lessor Amounts, any Yield payable thereon or any other amount
payable hereunder shall not be paid when due (whether at stated maturity,
acceleration thereof or otherwise), such overdue amount shall bear interest at a
rate per annum which is equal to the Default Rate.

(b)           All Yield on the Lessor Amounts and all other amounts due with
respect to the Lessor Amounts shall be distributed by the Administrative Agent
to the Lessor in accordance with Article VII.

(c)           During the Lease Term, accrued Yield on the Lessor Amounts shall
be due and payable (i) on each Rent Payment Date, (ii) on the date of any
payment or prepayment, in whole or in part, of any Lessor Amount, on the Lessor
Amount so paid or prepaid, and (iii) on the Expiration Date.

(d)           If not repaid sooner, the aggregate outstanding amount of Lessor
Amounts shall be repaid in full on the Expiration Date, subject to the
provisions of Article XX of the Lease.

SECTION 4.5.   Computation of Basic Rent and Yield.  Interest on the Loans,
Return on Capital and Yield on the Lessor Amounts shall be calculated on the
basis of a 360-day year for the actual days elapsed at all times that such
interest rate, Return Rate or Yield Rate, as the case may be, is determined by
reference to the BBA LIBO Rate and, at all other times, on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.  Any change
in the interest rate on the Loans, Return or the Yield Rate resulting from a
change in the Base Rate or BBA LIBO Rate shall become effective as of the
opening of business on the day on which such

4


--------------------------------------------------------------------------------


change becomes effective.  Each determination of the interest rate, Return Rate
or Yield Rate by the Administrative Agent pursuant to any provision of this
Participation Agreement or any other Operative Document shall be binding on the
Lessee and the Participants in the absence of manifest error.

Any increase or decrease in the Applicable Capital Margin or the Applicable Loan
Margin resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day following the date a Compliance
Certificate is delivered pursuant to Section 9.1(b)(i)(a); provided, however,
that if a Compliance Certificate is not delivered when due in accordance with
such Section, then the Applicable Capital Margin and the Applicable Loan Margin
shall be determined based upon a Consolidated Leverage Ratio of greater than
2.00 to 1.00 as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered until such Compliance
Certificate has been delivered by Lessee.  The Applicable Capital Margin and the
Applicable Loan Margin in effect from the Closing Date through the date the
Compliance Certificate in respect of the fiscal quarter ending March 1, 2007 is
delivered or required to be delivered shall be determined based upon a
Consolidated Leverage Ratio of less than 1.00 to 1.00.

SECTION 4.6.   Prepayments.

(a)           Voluntary Prepayments.  The Lessee shall have the right to prepay
an amount equal to the aggregate outstanding Property Balance pursuant to the
exercise of purchase options permitted under the Lease without premium or
penalty; provided, however, that the Lessee shall pay all Break Costs in
connection with any such prepayment.  Each such prepayment with respect to the
Property Balance shall be applied to the Loans, Capital and Lessor Amounts in
the manner set forth in Article VII.

(b)           Mandatory Prepayments.  All amounts payable by the Lessee pursuant
to Article XV, XVI, XVIII or XX of the Lease shall be used to prepay the
Property Balance and shall be applied to the Loans, the Capital and the Lessor
Amounts in the manner set forth in Article VII.

(c)           Notice.  The Lessee will provide notice to the Administrative
Agent (which shall promptly notify the Lessor, Purchasers and Lenders) of any
voluntary prepayment by 11:00 a.m. (New York time) on at least three (3)
Business Days prior to the date of such voluntary prepayment.

SECTION 4.7.   Fees.  The fees of the Structuring Agent, as separately agreed to
by the Lessee and the Structuring Agent (collectively, the “Fees”), are due and
payable by Lessee on the Closing Date and shall be included in and paid from the
Advance.

SECTION 4.8.   Place and Manner of Payments.  Except as otherwise specifically
provided herein, all payments hereunder shall be made to the Administrative
Agent (as assignee of the Lessor pursuant to the Assignment of Lease and Rent)
in Dollars in immediately available funds, without offset, deduction,
counterclaim or withholding of any kind, to the Account not later than 2:00 p.m.
(New York time) on the date when due, and the Lessor hereby directs the Lessee
to pay to the Administrative Agent the Rent from time to time due under the
Lease for

5


--------------------------------------------------------------------------------


distribution by the Administrative Agent in accordance with Article VII. 
Payments received after such time shall be deemed to have been received on the
next succeeding Business Day.  The Lessee shall, at the time it makes any
payment under any Operative Document, specify to the Administrative Agent the
Basic Rent, Supplemental Rent, Property Cost, Fees or other amounts payable by
the Lessee hereunder to which such payment is to be applied (and in the event
that it fails so to specify, or if such application would be inconsistent with
the terms hereof, the Administrative Agent shall distribute such payment to the
Participants in such manner as the Participants may determine to be appropriate
in respect of obligations owing by the Lessee).  The Administrative Agent will
distribute such payments to the Participants in accordance with Article VII if
any such payment is received prior to 2:00 p.m. (New York time) on a Business
Day in like funds as received prior to the end of such Business Day and
otherwise the Administrative Agent will distribute such payment to the
Participants on the next succeeding Business Day.  Whenever any payment
hereunder shall be stated to be due on a day which is not a Business Day, the
due date thereof shall be extended to the next succeeding Business Day (subject
to accrual of interest and fees for the period of such extension), except that
in the case of LIBOR Loans/Capital/Lessor Amounts, if the extension would cause
the payment to be made in the next following calendar month, then such payment
shall instead by made on the preceding Business Day.

SECTION 4.9.   [Reserved].

SECTION 4.10.   Accounting Terms; Computations.  Unless otherwise indicated in
this Participation Agreement or any other Operative Document, all accounting
terms used in this Participation Agreement or any other Operative Document shall
be construed, and all accounting and financial computations hereunder or
thereunder shall be computed, in accordance with GAAP.  If GAAP changes during
the term of this Participation Agreement such that any covenants contained
herein would then be calculated in a different manner or with different
components, the Lessee, the Participants and the Administrative Agent agree to
negotiate in good faith to amend this Participation Agreement in such respects
as are necessary to conform those covenants as criteria for evaluating the
Lessee’s financial condition to substantially the same criteria as were
effective prior to such change in GAAP; provided, however, that, until the
Lessee, the Participants and the Administrative Agent so amend this
Participation Agreement, all such covenants shall be calculated in accordance
with GAAP as in effect immediately prior to such change.

SECTION 4.11.   Late Payments; Default Rate.  If all or any portion of Rent,
Property Balance or any other amount payable to any Participant hereunder or
under the other Operative Documents (whether in respect of interest, Return,
Yield or other amounts) shall not be paid when due (whether at the stated
maturity thereof, by acceleration or otherwise), then such overdue amount shall
bear interest payable on demand, at a rate per annum that is equal to the
Default Rate.  Without duplication of the foregoing, upon the occurrence and
during the continuance of any Lease Event of Default, the outstanding Property
Balance and any other amounts owing to the Participants or the Administrative
Agent hereunder or under the other Operative Documents shall bear interest,
payable on demand, at a rate per annum that is equal to the Default Rate.

6


--------------------------------------------------------------------------------


ARTICLE V

CERTAIN INTENTIONS OF THE PARTIES

SECTION 5.1.   Intent.

(a)           The parties hereto intend that, with respect to the Property and
the Lease, (i) for financial accounting purposes with respect to the Lessee, (A)
the Lease will be treated as an “operating lease” pursuant to Statement of
Financial Accounting standards (SFAS) No. 13, as amended, (B) the Lessor will be
treated as the owner and the lessor of the Property to which it holds title and
the Lessee will be treated as the lessee of the Property, (ii) for federal and
all state and local income tax purposes and bankruptcy purposes, (A) the Lease
will be treated as a financing arrangement, and (B) the Lessee under the Lease
will be treated as the owner of the Property and will be entitled to all tax
benefits ordinarily available to an owner of property like such Property for
such tax purposes, and (iii) all risks relating to environmental matters shall
be borne by the Lessee in accordance with the provisions of this Participation
Agreement and the Lease.

(b)           Specifically, without limiting the generality of the foregoing,
the parties hereto intend and agree that in the event of any insolvency or
receivership proceedings or a petition under the United States bankruptcy laws
or any other applicable insolvency laws or statutes of the United States of
America or any state or commonwealth thereof affecting the Lessee or any other
party to this Participation Agreement or any collection actions, the
transactions evidenced by the Operative Documents are a financing made to the
Lessee by the Lessor (using its own funds as well as funds provided by the
Lenders and by the Purchasers as unrelated third parties).

(c)           Notwithstanding anything else to the contrary set forth herein,
each of the Lessee, each Participant and the Administrative Agent acknowledges
and agrees that none of the other parties to this Participation Agreement has
made any representations or warranties concerning the tax, accounting or (except
as otherwise expressly contained in this Participation Agreement or other
Operative Documents) legal characteristics of the Operative Documents and that
each party to the Transaction, respectively, has obtained and relied upon such
tax, accounting and legal advice concerning the Operative Documents as it deems
appropriate.

(d)           In furtherance of the intent of the parties as set forth in this
Section 5.1, the Lessee hereby absolutely, unconditionally and irrevocably (i)
agrees to pay in full when due (after giving effect to any applicable grace
period), whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, all amounts owing by the Lessee under the
Operative Documents (including all such amounts which would become due but for
the operation of the automatic stay under Section 362(a) of the United States
Bankruptcy Code, 11 U.S.C. §362(a), and the operation of Section 502(b) and
506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)), and
(ii) indemnifies and holds harmless each party to this Participation Agreement
for any and all costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by such Person in enforcing any rights under this Section
5.1.

7


--------------------------------------------------------------------------------


SECTION 5.2.   Amounts Due Under Lease.  Anything else herein or elsewhere to
the contrary notwithstanding, it is the intention of the Lessee and the
Participants that:  (a) the amount and timing of installments of Basic Rent due
and payable from time to time from the Lessee under the Lease shall be equal to
the aggregate payments due and payable as interest on the Loans, Return on
Capital and Yield on the Lessor Amounts on each Rent Payment Date; (b) if the
Lessee elects the Purchase Option or becomes obligated to purchase the Property
under the Lease, then the Loans, the Capital, the Lessor Amounts, all accrued
and unpaid interest, Return, Yield and Fees and all other obligations of the
Lessee owing to the Administrative Agent, the Structuring Agent, and the
Participants shall be due and payable in full by the Lessee on the date set
forth in the Lease; (c) if the Lessee properly elects the Remarketing Option,
the Lessee shall only be required to pay to the Lessor the proceeds of the sale
of the Property, amounts payable pursuant to clause (i) of Section 20.1(m) of
the Lease (not to exceed the Maximum Recourse Amount) and any amounts due
pursuant to Article XIII hereof and Section 20.2 of the Lease; (d) upon the
occurrence of a Lease Event of Default (and an acceleration of the Lessee’s
obligation to purchase the Property or pay the Property Cost), the amounts then
due and payable by the Lessee under the Lease shall include all amounts
necessary to pay in full the Property Balance plus all other amounts then due
from the Lessee under the Operative Documents; and (e) if the Lessee elects to
purchase or is required to purchase the Property pursuant to Section 15.1,
16.2(e) or Article XVIII of the Lease, the amounts then due and payable by the
Lessee shall include all amounts necessary to pay the Property Balance.

ARTICLE VI

CLOSING DATE

SECTION 6.1.   Closing Date.   Subject to satisfaction or waiver of the
following conditions precedent, the Closing Date (the “Closing Date”) for the
transactions contemplated by this Participation Agreement (the “Transactions”)
shall be deemed to have occurred as of the date of this Participation Agreement,
and the obligations of (i) the Lessor to make available the Lessor Amount on the
Closing Date, (ii) the Purchasers to purchase the Purchased Interests on the
Closing Date, and (iii) each Lender to make the Loan on the Closing Date shall
be subject to satisfaction or waiver of the following conditions precedent:

(a)           Participation Agreement.  This Participation Agreement shall have
been duly authorized, executed and delivered by the parties hereto.

(b)           Lease; Memorandum of Lease.  The Lessor and the Lessee shall have
duly authorized, executed and delivered the Lease and the Memorandum of Lease.

(c)           Loan Agreement;  Notes.  The Loan Agreement and the Notes issued
thereunder shall have been duly authorized, executed and delivered by the
parties thereto.

(d)           Receivables Purchase Agreement;  Certificates.  The Receivables
Purchase Agreement and the Certificates issued thereunder shall have been duly
authorized, executed and delivered by the parties thereto.

8


--------------------------------------------------------------------------------


(e)           Assignment of Lease and Rent.  The Assignment of Lease and Rent
shall have been duly authorized, executed and delivered by the Lessor, as
assignor, to the Administrative Agent, as assignee, and the Assignment of Lease
and Rent shall have been consented to and acknowledged by the Lessee.

(f)            Security and Assignment Agreement.  The Lessee shall have duly
executed and delivered to the Administrative Agent counterparts of the Security
and Assignment Agreement, in form and substance satisfactory to the
Administrative Agent and the Participants.

(g)           Corporate Documents of the Lessee.  Each Participant and the
Administrative Agent shall have received the following:

(i)            Incumbency Certificate.  An incumbency certificate, executed by
the Secretary or Assistant Secretary of the Lessee, which shall identify by name
and title and bear the signature of the officers of the Lessee authorized to
sign the Operative Documents to which the Lessee is or shall be a party, upon
which certificate the Participants and the Administrative Agent shall be
entitled to rely until informed of any change in writing by the Lessee.

(ii)           Certificate of Incorporation.  Copies of the certificate of
incorporation of the Lessee, together with all amendments thereto, certified to
be true and complete as of a recent date by the appropriate governmental
authority of the state of its organization.

(iii)          Resolutions.  Copies of resolutions of the Board of Directors of
the Lessee approving the transactions contemplated by the Operative Documents,
and authorizing the execution and delivery by the Lessee of each Operative
Document to which it is or shall be a party, certified by the Secretary or an
Assistant Secretary of the Lessee as of the Closing Date to be true and correct
and in force and effect as of such date.

(iv)          Bylaws.  A copy of the bylaws of the Lessee certified by the
Secretary or an Assistant Secretary of the Lessee as of the Closing Date to be
true and correct and in force and effect as of such date.

(v)           Good Standing.  A certificate of good standing for the Lessee,
certified as of a recent date by the appropriate governmental officer in its
jurisdiction of incorporation, together with a certificate of the Secretary of
State of the State of California (certified as of a recent date) to the effect
that the Lessee is qualified to do business in the State of California.

(h)           Corporate Documents of the Lessor.  The Lessee, each Lender, each
Purchaser and the Administrative Agent shall have received the following:

(i)            Incumbency Certificate.  An incumbency certificate, executed by
the Secretary or Assistant Secretary of the Lessor, which shall identify by name
and title and bear the signature of the officers of the Lessor authorized to

9


--------------------------------------------------------------------------------


sign the Operative Documents to which the Lessor is or shall be a party, upon
which certificate the Lessee, the Lenders and the Administrative Agent shall be
entitled to rely until informed of any change in writing by the Lessor.

(ii)           Articles of Incorporation.  Copies of the articles of
incorporation of the Lessor, together with all amendments thereto, certified to
be true and complete as of a recent date by the appropriate governmental
authority of the state of its organization.

(iii)          Resolutions.  Copies of resolutions of the Board of Directors of
the Lessor approving the transactions contemplated by the Operative Documents,
and authorizing the execution and delivery by the Lessor of each Operative
Document to which it is or shall be a party, certified by the Secretary or an
Assistant Secretary of the Lessor as of the Closing Date to be true and correct
and in force and effect as of such date.

(iv)          Bylaws.  A copy of the bylaws of the Lessor certified by the
Secretary or an Assistant Secretary of the Lessor as of the Closing Date to be
true and correct and in force and effect as of such date.

(v)           Good Standing.  A certificate of good standing for the Lessor,
certified as of a recent date by the appropriate governmental officer in its
jurisdiction of incorporation, together with a certificate of the Secretary of
State of the State of California (certified as of a recent date) to the effect
that the Lessor is qualified to do business in the State of California.

(i)            Opinion of Counsel to the Lessee.  Each Participant shall have
received opinions of (i) Shartsis Friese LLP, special counsel for the Lessee and
(ii) internal counsel for the Lessee, each dated the Closing Date and addressed
to each Participant, covering the matters set forth respectively in Exhibits F-1
and F-2 and otherwise in form and substance reasonably satisfactory to the
Administrative Agent and the Participants.

(j)            Representations and Warranties.  On the Closing Date, the
representations and warranties of each of the parties set forth in Sections 8.1,
8.2 and 8.3 shall be true and correct in all respects as though made on and as
of such date, except to the extent such representations or warranties relate
solely to an earlier date, in which case such representations and warranties
shall have been true and correct in all respects on and as of such earlier date.

(k)           No Default.  No Lease Default or Lease Event of Default shall have
occurred and be continuing under the Prior Transaction on the Closing Date.

(l)            Governmental Approvals.  All Governmental Actions required by any
Requirement of Law for the purpose of authorizing the Lessee, the Administrative
Agent and each Participant to enter into the Operative Documents shall have been
obtained or made and be in full force and effect.

10


--------------------------------------------------------------------------------


(m)          Litigation.  No action or proceeding shall have been instituted or
threatened, nor shall any governmental action be instituted or threatened before
any Governmental Authority, nor shall any order, judgment or decree have been
issued or proposed to be issued by any Governmental Authority, to set aside,
restrain, enjoin or prevent the performance of this Participation Agreement or
any transaction contemplated hereby or by any other Operative Document or that
is reasonably likely, in the sole opinion of each Participant, to be reasonably
expected to have a Material Adverse Effect.

(n)           Requirements of Law.  In the opinion of each Participant, no
change shall have occurred or been proposed in Applicable Law that would make it
uneconomic or illegal for any party to any Operative Document to participate in
any of the transactions contemplated by the Operative Documents or otherwise
would prohibit the consummation of any transaction contemplated by the Operative
Documents or expand the duties, obligations and risks of any Participant.

(o)           Funding Request.  The Lessor shall have received a fully executed
counterpart of the applicable Funding Request in accordance with Section 3.5.

(p)           Ground Lease.  On or prior to the Closing Date, the Ground Lessor
shall have delivered to the Lessor a satisfactory agreement concerning the
Ground Lease, which agreement shall be substantially in the form of Exhibit C
attached hereto

(q)           Mortgages.  On or prior to the Closing Date, (i) the Lessee shall
have delivered to the Lessor (or, at the request of the Lessor, to the Title
Company) the original counterpart of the Lessor Mortgage, executed by the Lessee
and in proper form for recordation in the official records of the County of
Santa Clara in the State of California and (ii) the Lessor shall have delivered
to the Administrative Agent (or, at the request of the Administrative Agent, to
the Title Company) the original counterpart of the Lender Mortgage, executed by
the Lessor and in proper form for recordation in the official records of the
County of Santa Clara in the State of California.

(r)            Financing Statements; UCC, Tax and Judgment Lien Searches.  On or
prior to the Closing Date, (i) the Lessee shall have delivered to the
Administrative Agent all UCC Financing Statements relating to the Property as
the Administrative Agent or any Participant may reasonably request in order to
perfect the interests of the Lessor in any Fixtures and personal property
constituting part of the Property and all other Collateral under the Security
and Assignment Agreement; (ii) the Lessor shall have delivered to the
Administrative Agent all UCC financing statements relating to the Property as
the Administrative Agent or any Participant may reasonably request in order to
perfect the interests of the Administrative Agent in the Lessor’s interest in
any Fixtures and personal property constituting part of the Property and the
Collateral under the Security and Assignment Agreement; and (iii) each of Lessee
and the Lessor shall have delivered to the Administrative Agent copies of recent
UCC, state and federal tax lien and judgment searches from all relevant filing
offices or jurisdiction and in each case indicating no conflict with first and
prior rights intended to be conveyed by the Lessee to the Lessor, and by the
Lessor to the Administrative Agent, hereunder and under the other Operative
Documents.

11


--------------------------------------------------------------------------------


(s)           Recordation of Memorandum of Lease, Lessor Mortgage, Lender
Mortgage; UCC Financing Statements and Assignment of Lease and Rent.  Each of
the Participants shall have received evidence or a commitment reasonably
satisfactory to it that each of (i) the Memorandum of Lease, (ii) the Lessor
Mortgage, (iii) the Lender Mortgage, (iv) the UCC financing statements described
in clause (e) above and (v) the Assignment of Lease and Rent, has been, or are
being, recorded in a manner sufficient to properly perfect each of their
interests therein.

(t)            Title Insurance.  On or prior to the Closing Date, the Lessee
shall have delivered to the Administrative Agent a commitment from the Title
Company to deliver (A) an ALTA extended coverage leasehold owner’s policy and
lenders policy covering the Property in favor of the Lessor, and (B) an ALTA
extended coverage lenders policy covering the Property in favor of the
Administrative Agent, each such policy in the amount of the Advance and to be
satisfactory to the Administrative Agent and the Lessor with only such customary
endorsements issued by the Title Company as a routine matter, and which are in
any event satisfactory to the Administrative Agent and the Lessor, insuring
first mortgage liens on the Property, subject only to matters approved by the
Lessor and the Administrative Agent.

(u)           Survey.  At least three (3) days prior to the Closing Date, the
Lessee shall have delivered to the Administrative Agent and the Lessor, an
American Land Title Association/American Congress on Surveying and Mapping 1992
(Urban) Survey of the Property certified to the Participants and the Title
Company and otherwise in form reasonably acceptable to the Administrative Agent
and the Lessor.

(v)           Authorized Officer’s Certificates.  Each Participant shall have
received an Authorized Officer’s Certificate of the Lessee, substantially in the
form of Exhibit B attached hereto, dated as of the Closing Date, stating that
(i) to such Authorized Officer’s knowledge after reasonable inquiry, each and
every representation and warranty of the Lessee contained in each Operative
Document to which it is a party is true and correct in all material respects on
and as of the Closing Date; (ii) to such Authorized Officer’s knowledge after
reasonable inquiry, no Lease Default has occurred and is continuing under any
Operative Document to which Lessee is a party with respect to it; (iii) to such
Authorized Officer’s knowledge after reasonable inquiry, each Operative Document
to which Lessee is a party is in full force and effect with respect to it; and
(iv) the Lessee has duly performed and complied with all conditions contained
herein or in any other Operative Document required to be performed or complied
with by it on or prior to the Closing Date.

(w)          Evidence of Insurance.  The Lessor and the Administrative Agent
shall have received evidence that the insurance maintained by the Lessee with
respect to the Property satisfies the requirements set forth in Article XIII of
the Lease setting forth the respective coverage, limits of liability, carrier,
policy number and period of coverage, and shall have received a letter and/or
certificate signed by the Lessee’s insurance broker confirming that the coverage
with respect to the Property complies with the requirements of Article XIII of
the Lease.

 

12


--------------------------------------------------------------------------------


(x)            Representations and Warranties.  On the Closing Date, the
representations and warranties of the Lessee herein and in each of the other
Operative Documents shall be true and correct in all material respects as though
made on and as of such date (except for representations and warranties expressly
made as of a specified date, which shall be true and correct in all material
respects as of such date).

(y)           Residual Value Insurance.  On the Closing Date, the Lessor shall
have received residual value insurance in form and substance satisfactory to the
Lessor and the Administrative Agent with respect to the Property.

(z)            Taxes.  All Taxes, fees and other charges in connection with the
execution, delivery, recording, filing and registration of the Operative
Documents shall have been paid or provisions for such payment shall have been
made by the Lessee to the reasonable satisfaction of the Participants.

(aa)         No Default.  As of the Closing Date, there shall not have occurred
and be continuing any Lease Default under any of the Operative Documents or the
Prior Transaction, and no Lease Default under any of the Operative Documents
will have occurred after giving effect to the making of the Advance requested by
the Funding Request.

(bb)         Fees.  All fees due and payable pursuant to this Participation
Agreement and the other Operative Documents and, to the extent invoiced, all
Transaction Expenses of the type described in clause (a) or (c) of the
definition thereof and other amounts due and owing pursuant to Section 14.1,
shall have been paid or shall be paid out of the proceeds of the Advance.

(cc)         Additional Matters.  On the Closing Date, the Lessor and the
Administrative Agent shall have received such additional documents and
instruments related to the acquisition and financing of the Property as either
of them shall reasonably request in order to establish the rights and interests
of the Administrative Agent and the Lessor intended to be created under the
Operative Documents in respect of the Property.

All documents and instruments required to be delivered pursuant to this Section
6.1 shall be or deemed to be delivered at the offices of Schiff Hardin LLP, 6600
Sears Tower, Chicago, Illinois, 60606, or at such other location as may be
determined by the Administrative Agent, the Participants and the Lessee, and the
Administrative Agent and each Participant hereby agree that delivery of any
document or instrument to such offices or other location shall constitute
delivery to the Administrative Agent and each Participant for all purposes of
the Operative Documents.

ARTICLE VII

DISTRIBUTIONS

SECTION 7.1.   Basic Rent.  Each payment of Basic Rent (and any payment of
interest on overdue installments of Basic Rent) received by the Lessor or the
Administrative Agent (including each payment of Basic Rent made in connection
with a payment of Property Cost or Maximum Recourse Amount) shall be distributed
by the Administrative Agent to the Participants

13


--------------------------------------------------------------------------------


pro rata in accordance with, and for application to, all accrued and unpaid
interest, Return and Yield then owing on such Participant’s Loans, Capital or
Lessor Amounts (including, in each case, any overdue interest, Return or Yield
due to the Lenders, the Purchasers or the Lessor); provided, that if there is
any shortfall in such payment of interest, Return and Yield, the Lenders shall
be paid all interest then due and owing on the Loans (and, subject to the terms
of Section 7.5 hereof, the Purchasers shall be paid all Return then due and
owing on the Capital) prior to any payment of Yield due to the Lessor.

SECTION 7.2.   Purchase Payments by the Lessee.  Any payment of the Property
Balance received by the Lessor or the Administrative Agent as a result of:

(a)           the purchase of the Property in connection with the exercise of
the Purchase Option under Section 18.1 of the Lease, or

(b)           compliance with the obligation to purchase (or cause its designee
to purchase) the Property in accordance with Section 16.2(e) of the Lease, or

(c)           failure to fulfill one or more of the Return Conditions pursuant
to Article XX of the Lease, or

(d)           the payment of the Property Cost pursuant to Section 15.1 of the
Lease, or

(e)           the payment of the Property Cost from the proceeds of any Casualty
or Condemnation pursuant to Section 14.3 of the Lease, shall be distributed in
the following order of priority:

first, to each Participant for application to all accrued and unpaid interest,
Return and Yield then owing on such Participant’s Loans, Capital or Lessor
Amounts, as the case may be, pro rata among the Participants in accordance with
the amount of such interest, Return or Yield payable to such Person.

second, to the Lenders and Purchasers, pro rata in accordance with their
respective Participant Balances, for application to pay in full all outstanding
Loans and Capital;

third, to the Lessor for application to pay in full all outstanding Lessor
Amounts;

fourth, so much of such payment or amount as shall be required to reimburse the
Administrative Agent and the Lessor for any Taxes or reasonable costs or
expenses (including reasonable attorneys’ fees and legal expenses) incurred by
the Administrative Agent or the Lessor (to the extent not previously reimbursed
and to the extent incurred in connection with any duties as the Administrative
Agent or as the Lessor), shall be distributed to such Person for its own
account;

fifth, to the Participants pro rata in accordance with, and for application to
reimburse such Persons for, any Taxes or reasonable costs or expenses (including
reasonable attorney’s fees and legal expenses) incurred by such Participant in
connection with the Property; and

14


--------------------------------------------------------------------------------


sixth, the balance, if any, of such payment or amounts remaining after
satisfaction of all Obligations shall be promptly distributed to, or as directed
by, the Lessee.

SECTION 7.3.   Payment of Maximum Recourse Amount.  Any payment of any portion
of the Property Cost (not to exceed Maximum Recourse Amount) received by the
Lessor or the Administrative Agent from the Lessee pursuant to clause (i) of
Section 20.1(m) of the Lease upon the exercise of the Remarketing Option shall
be distributed as follows:

first, to the Purchasers, pro rata in accordance with their respective
Participant Balances, for application to repay in full all outstanding Capital;

second, to the extent any amount remains after distribution as set forth above,
to the Lenders, pro rata in accordance with their respective Participant
Balances, for application to repay in full all outstanding Loans; and

third, to the extent any amount remains after distribution as set forth above,
to the Lessor for application to the repayment of the Lessor Amounts.

SECTION 7.4.   Sales Proceeds of Remarketing of Property.  Any payments received
by the Lessor or the Administrative Agent as proceeds from the sale of the
Property sold pursuant to the exercise of the Remarketing Option pursuant to
Article XX of the Lease, together with any payment made as a result of an
appraisal pursuant to Section 13.2 of this Participation Agreement, shall be
distributed in the funds so received in the following order of priority:

first, to the extent not previously or concurrently paid by the Lessee, to the
Lessor and the Administrative Agent to pay in full all Taxes or reasonable costs
or expenses (including reasonable attorneys’ fees and legal expenses) incurred
in connection with such sale and any reasonable costs, expenses and losses
incurred in connection with the Property (including without limitation, any
costs incurred in connection with any reletting or sale of the Property or any
portion thereof);

second, to the Participants pro rata in accordance with, and for application to
pay in full, (a) all accrued and unpaid interest on the Loans, Return on
Capital, and Yield on the Lessor Amounts and (b) if any such sale is consummated
after the Expiration Date, the Imputed Return on the Participants’ Loans,
Capital and Lessor Amounts to such date of payment;

third, to the extent any Loans and any Capital remain outstanding, to the
Lenders and Purchasers, pro rata in accordance with their respective Participant
Balances, for application to pay in full all outstanding Loans and Capital;

fourth, to the Lessor for application to pay in full all outstanding Lessor
Amounts;

fifth, to the Lessee in an amount not to exceed the amount paid by the Lessee
pursuant to clause (i) of Section 20.1(m) of the Lease; and

15


--------------------------------------------------------------------------------


sixth, the balance, if any, remaining after satisfaction of all Obligations
shall be promptly distributed to, or as directed by, the Lessee.

SECTION 7.5.   Distribution of Payments After Lease Event of Default.

(a)           Notwithstanding Sections 7.1, 7.2 and 7.3 above, all amounts
received by the Lessor or the Administrative Agent during the continuance of a
Lease Event of Default, shall, except as provided in clause (b) below, be
distributed in the following order of priority:

first, so much of such payment or amount as shall be required to reimburse the
Administrative Agent and the Participants for any Taxes, reasonable costs or
expenses or other loss incurred by the Administrative Agent or any Participant
(to the extent not previously reimbursed and to the extent incurred in
connection with any duties as the Administrative Agent, Lessor or as a
Participant), shall be distributed to such Person for its own account;

second, so much of such payments or amounts as shall be required to pay the
Administrative Agent and the Participants the amounts payable to them pursuant
to any expense reimbursement or indemnification provisions of the Operative
Documents shall be distributed to such Persons without priority of one over the
other in accordance with the amount of such payment or payments payable to each
such Person;

third, to each Participant for application to all accrued and unpaid interest,
Return and Yield then owing on such Participant’s Loans, Capital or Lessor
Amounts, as the case may be, pro rata among the Participants in accordance with
the amount of such interest, Return or Yield payable to such Person;

fourth, to each Lender that is not Lessee Party, pro rata in accordance with
their respective Participant Balances, for application to pay in full all
outstanding Loans owing to such Lenders;

fifth, to each Purchaser that is not Lessee Party, pro rata in accordance with
their respective Participant Balances, for application to pay in full all
outstanding Capital owing to such Purchasers;

sixth, to each Lender that is a Lessee Party, pro rata in accordance with their
respective Participant Balances, for application to pay in full all outstanding
Loans owing to such Lenders;

seventh, to each Purchaser that is a Lessee Party, pro rata in accordance with
their respective Participant Balances, for application to pay in full all
outstanding Capital owing to such Purchasers;

eighth, to the Lessor for application to pay in full all outstanding Lessor
Amounts;

16


--------------------------------------------------------------------------------


ninth, to the Participants and the Administrative Agent for any other amounts
payable to them under the Operative Documents, pro rata, based on the amounts
payable and

tenth, the balance, if any, of such payment or amounts remaining shall be
promptly distributed to the Lessee.

(b)           Notwithstanding clause (a) above, all payments received and
amounts realized by the Lessor or the Administrative Agent in connection with
any Casualty or Condemnation during the continuance of a Lease Event of Default
shall be distributed as follows:

(i)            in the event that the Required Participants elect or are required
to pay all or a portion of such amounts to the Lessee for the repair of damage
caused by such Casualty or Condemnation in accordance with Section 14.3(a) of
the Lease, then such amounts shall be distributed to the Lessee; and

(ii)           in the event that the Required Participants elect or are required
to apply all or a portion of such amounts to the purchase price of the Property
in accordance with Section 14.3(a) and Article XV of the Lease, then such
amounts shall be distributed in accordance with clause (a).

SECTION 7.6.   Casualty and Condemnation Amounts.  Subject to Section 7.5(b) any
amounts received by the Administrative Agent or the Lessor as a result of a
Casualty or Condemnation pursuant to Section 14.3 of the Lease shall be
distributed as follows:

(a)           all amounts payable to the Lessee for the repair of damage caused
by such Casualty or Condemnation in accordance with Section 14.3(a) of the Lease
shall be distributed to the Lessee; and

(b)           all amounts that are to be applied towards the payment of the
Property Cost shall be distributed by the Administrative Agent in accordance
with Section 7.2; provided, however, if any such payment relates to the
termination of the transaction contemplated hereby or the liquidation or
disposition of the Property, such payment shall be distributed as provided in
Section 7.5.

SECTION 7.7.   Supplemental Rent.  All payments of Supplemental Rent received by
the Administrative Agent (but excluding any amounts payable pursuant to the
preceding provisions of this Article VII) shall be paid directly to, and shall
be directly enforceable by, the party specified in the applicable Operative
Documents.  To the extent any such amount is paid to the Lessor or to the
Administrative Agent, the same shall hold it in trust for the intended payee and
shall as soon as possible remit the full amount thereof in immediately available
funds to such payee.

SECTION 7.8.   Other Payments.

(a)           Any payment received by the Lessor or the Administrative Agent for
which no provision as to the application thereof is made in the Operative
Documents or

17


--------------------------------------------------------------------------------


elsewhere in this Article VII shall be distributed pro rata among the
Participants without priority of one over the other, in the proportion that the
Participant Balance of each bears to the aggregate of all the Participant
Balances; provided, however, if any such payment relates to the termination of
the transactions contemplated hereby or the liquidation or disposition of the
Property, such payment shall be distributed by the Lessor or the Administrative
Agent as provided in Section 7.5.

(b)           Except as otherwise provided in the preceding provisions of this
Article VII, all payments received and amounts realized by any Participant under
the Lease or otherwise with respect to the Property to the extent received or
realized at any time after payment in full of all outstanding Loans, return of
Capital and payment in full of all outstanding Lessor Amounts and all other
amounts due and owing to the Administrative Agent or the Participants, shall be
distributed forthwith by the Administrative Agent to the Lessee.

(c)           Any payment received by any Participant for which provision as to
the application thereof is made in an Operative Document but not elsewhere in
this Article VII shall be distributed forthwith by such Participant to the
Person and for the purpose for which such payment was made in accordance with
the terms of such Operative Document.

SECTION 7.9.   Order of Application.  To the extent any payment distributed to
any Participant pursuant to Section 7.2, 7.4, 7.5 or 7.6 is insufficient to pay
in full the Participant Balance of any Participant plus all accrued interest,
Return and Yield (as applicable) thereon, then each such payment shall first be
applied to accrued interest, Return or Yield and then to outstanding principal
on the Loans, outstanding Capital or any outstanding Lessor Amounts, as
applicable.

SECTION 7.10.   Payments to Account.  Unless otherwise expressly provided, all
payments made pursuant to the Operative Documents shall be made to the Account
maintained at the Administrative Agent.

SECTION 7.11.   Pro Rata Treatment.  Except to the extent otherwise provided
herein, payment or prepayment of (a) principal of any Loan shall be allocated
pro rata among the Lenders, without priority of one over the other, in
accordance with their outstanding Participant Balances and (b) Capital on any
Purchased Interests shall be allocated pro rata among the Purchasers, without
priority of one over the other, in accordance with their outstanding Participant
Balances.

SECTION 7.12.   Sharing of Payments.  The Participants agree among themselves
that, in the event that a Participant shall obtain payment in respect of any
Loan, Capital or Lessor Amount or any other obligation owing to such Participant
under the Operative Documents by any means other than the distributions set
forth in Sections 7.1 through 7.8 hereof (including, without limitation, through
the exercise of a right of setoff, banker’s lien counterclaim, or secured
claim), such Participant shall pay over such amount to the Administrative Agent
for distribution in accordance with this Article VII.  The Participants further
agree among themselves that if any such amount received by a Participant and
paid over to the Administrative Agent must be returned by such Participant for
any reason, each Participant will return its share of such payment (together
with its share of any accrued interest, Return or Yield payable with

18


--------------------------------------------------------------------------------


respect thereto) to the Participant that must return such payment.  Except as
otherwise expressly provided herein, if a Participant shall fail to remit to any
other Participant an amount payable by such Participant to the other Participant
pursuant to the Operative Documents on the date when such amount is due, such
payments shall be made together with interest thereon (at no additional expense
to the Lessee) from the date such amount is due until the date such amount is
paid to such other Participant at a rate per annum equal to the Federal Funds
Effective Rate.  If under any applicable bankruptcy, insolvency or other similar
law, a Participant receives a secured claim in lieu of a setoff to which this
Section 7.12 applies, such Participant shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the other Participant under this Section 7.12 to share in the
benefits of any recovery on such secured claim.

ARTICLE VIII

REPRESENTATIONS

SECTION 8.1.   Representations of the Lessee.  In order to induce the
Participants and the Administrative Agent to enter into this Participation
Agreement and in order to induce the Participants to advance Loans, purchase the
Purchased Interests and advance Lessor Amounts as provided for herein, the
Lessee makes the following representations and warranties to, and agreements
with, the Administrative Agent and each Participant, all of which shall survive
the execution and delivery of this Agreement and the Closing Date:

(a)           Due Incorporation, Qualification, etc.  Each of the Lessee and the
Lessee’s Material Domestic Subsidiaries (i) is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed is
reasonably likely to have a Material Adverse Effect.  The Lessee is organized
under the laws of the State of Delaware and is a “registered entity” under the
laws of the State of Delaware.  The Lessee’s exact name is as set forth in the
preamble to this Participation Agreement.  The chief executive office and
principal place of business of the Lessee is located at 345 Park Avenue, San
Jose, California.

(b)           Authority.  The execution, delivery and performance by the Lessee
of each Operative Document executed, or to be executed, by the Lessee and the
consummation of the transactions contemplated thereby (i) are within the power
of the Lessee and (ii) have been duly authorized by all necessary actions on the
part of the Lessee.

(c)           Enforceability.  Each Operative Document executed, or to be
executed, by the Lessee has been, or will be, duly executed and delivered by the
Lessee and constitutes, or will constitute, a legal, valid and binding
obligation of the Lessee, enforceable against the Lessee in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

19


--------------------------------------------------------------------------------


(d)           Non-Contravention.  The execution and delivery by the Lessee of
the Operative Documents executed by the Lessee and the performance and
consummation of the transactions contemplated thereby do not (i) violate any
Requirement of Law applicable to the Lessee; (ii) violate any provision of, or
result in the breach or the acceleration of, or entitle any other Person to
accelerate (whether after the giving of notice or lapse of time or both), any
Contractual Obligation of the Lessee required by Regulation S-K to be made part
of the Lessee’s public filings; or (iii) result in the creation or imposition of
any Lien (or the obligation to create or impose any Lien) upon any property,
asset or revenue of the Lessee (except such Liens as may be created in favor of
the Administrative Agent or the Lessor pursuant to this Participation Agreement
or the other Operative Documents).

(e)           Approvals.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority is required
in connection with the execution and delivery of the Operative Documents
executed by the Lessee or the performance or consummation of the transactions
contemplated thereby, except for those which have been made or obtained and are
in full force and effect and except for the filing of the Operative Documents
with the SEC as material agreements of the Lessee, which SEC filing will be made
by the Lessee in the ordinary course of its SEC filings, if necessary.

(f)            No Violation or Default.  Neither the Lessee nor any of its
Subsidiaries is in violation of or in default with respect to (i) any
Requirement of Law applicable to such Person or (ii) any Contractual Obligation
of such Person (nor is there any waiver in effect which, if not in effect, would
result in such a violation or default), where, in each case, such violation or
default is reasonably likely to have a Material Adverse Effect.  Without
limiting the generality of the foregoing, neither the Lessee nor any of its
Subsidiaries (i) has violated any Environmental Laws, (ii) has any liability
under any Environmental Laws or (iii) has received notice or other communication
of an investigation or is under investigation by any Governmental Authority
having authority to enforce Environmental Laws, where such violation, liability
or investigation is reasonably likely to have a Material Adverse Effect.  No
Lease Default has occurred and is continuing.

(g)           Litigation.  Except as disclosed in the latest filings by the
Lessee with the SEC, no actions (including derivative actions), suits,
proceedings or investigations are pending or, to the knowledge of the Lessee,
threatened against the Lessee or any of its Subsidiaries at law or in equity in
any court or before any other Governmental Authority which (i) is reasonably
likely (alone or in the aggregate) to have a Material Adverse Effect or (ii)
seeks to enjoin, either directly or indirectly, the execution, delivery or
performance by the Lessee of the Operative Documents to which it is a party or
the transactions contemplated thereby.

20


--------------------------------------------------------------------------------


(h)           Title; Possession Under Leases.  The Lessee and its Material
Doemstic Subsidiaries own and have good and marketable title, or a valid
leasehold interest in, or licenses with respect to, all their respective
properties and assets as reflected in the most recent Financial Statements
delivered to the Administrative Agent (except those assets and properties
disposed of in the ordinary course of business or otherwise in compliance with
this Agreement since the date of such Financial Statements) and all respective
assets and properties acquired by the Lessee and its Material Domestic
Subsidiaries since such date (except those disposed of in the ordinary course of
business or otherwise in compliance with this Agreement).  Such assets and
properties are subject to no Lien, except for Permitted Liens.  Each of the
Lessee and its Material Domestic Subsidiaries has complied with all material
obligations under all material leases to which it is a party and enjoys peaceful
and undisturbed possession under such leases subject only to rights of
sublessees of the Lessee or its Material Domestic Subsidiaries.

(i)            Financial Statements.  The Financial Statements of the Lessee and
its Subsidiaries which have been made available to the Lessor and the
Administrative Agent, (i) are in accordance with the books and records of the
Lessee and its Subsidiaries, which have been maintained in accordance with good
business practice; (ii) have been prepared in conformity with GAAP; and (iii)
fairly present in all material respects the financial conditions and results of
operations of the Lessee and its Subsidiaries as of the date thereof and for the
period covered thereby.

(j)            Equity Securities.  All Equity Securities of the Lessee have been
offered and sold in compliance with all federal and state securities laws and
all other Requirements of Law, except where any failure to comply is not
reasonably likely to have a Material Adverse Effect.

(k)           No Agreements Regarding Mergers, Etc.  The Lessee does not have
any legal obligation, absolute or contingent, to any Person to effect any
merger, consolidation or other reorganization of the Lessee (except as permitted
by Section 9.2(c)) or to enter into any agreement with respect thereto.

(l)            Employee Benefit Plans.

(i)            Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the Actual
Knowledge of the Company, nothing has occurred which would prevent, or cause the
loss of, such qualification.  The Lessee and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(ii)           There are no pending or, to the Actual Knowledge of the Lessee,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a

21


--------------------------------------------------------------------------------


Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(iii)          (A) No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
could, if enforced in accordance with Applicable Law, reasonably be expected to
result in a Material Adverse Effect; (B) no Pension Plan has any Unfunded
Pension Liability; (C) neither the Lessee nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (D) neither the Lessee nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (E) neither the Lessee nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

(m)          Other Regulations.  The Lessee is not subject to regulation under
the Investment Company Act of 1940, the Federal Power Act, the Interstate
Commerce Act, any state public utilities code or to any other Governmental Rule
limiting its ability to incur indebtedness.

(n)           Patent and Other Rights.  The Lessee and its Subsidiaries own, or
possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except for those for which the failure to own or possess
the right to use could not reasonably be expected to result in a Material
Adverse Effect.  To the Actual Knowledge of the Lessee, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Lessee or any
Subsidiary infringes upon any rights held by any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.  Except as specifically disclosed
in Schedule 8.1(n), no claim or litigation regarding any of the foregoing is
pending or, to the Actual Knowledge of the Lessee, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(o)           Governmental Charges.  The Lessee and its Subsidiaries have filed
or caused to be filed all Federal, state and other material tax returns and
reports required to be filed (or extensions therefor have been obtained in
accordance with applicable Law), and have paid or caused to be paid all Federal,
state and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which

22


--------------------------------------------------------------------------------


adequate reserves have been provided in accordance with GAAP.  There is no
proposed tax assessment against the Lessee or any Subsidiary that would
reasonably be expected to have a Material Adverse Effect.

(p)           Margin Stock.  The Lessee owns no Margin Stock which, in the
aggregate, would constitute a substantial part of the assets of the Lessee, and
no proceeds of the Advance will be used to purchase or carry, directly or
indirectly, any Margin Stock or to extend credit, directly or indirectly, to any
Person for the purpose of purchasing or carrying any Margin Stock.

(q)           Subsidiaries, Etc.  As of the Closing Date, the Lessee has no
Subsidiaries other than those specifically disclosed in Item 8.1(q) of Schedule
IV, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by Lessee or a
Subsidiary in the amounts specified on Item 8.1(q) of Schedule IV free and clear
of all Liens.

(r)            Solvency, Etc.  The Lessee is Solvent and, after the execution
and delivery of the Operative Documents and the consummation of the transactions
contemplated thereby, will be Solvent.  The Lessee is not entering into the
Operative Documents with the actual intent to hinder, delay or defraud its
current or future creditors, and the Lessee does not intend to or believe that
it will incur, as a result of entering into this Participation Agreement and the
transactions contemplated hereby, debts beyond its ability to repay.  The Lessee
is not, as of the date of this Participation Agreement, “insolvent” as that term
is defined in 11 U.S.C. § 101(34), and the consummation of the transactions
contemplated by this Participation Agreement will not render the Lessee
insolvent (giving effect to the fair valuation of its assets) or result in the
Lessee having unreasonably small capital for the conduct of its business.

(s)           Catastrophic Events.  Neither the Lessee nor any of its properties
is or has been affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or
other casualty that is reasonably likely to have a Material Adverse Effect. 
There are no disputes presently subject to grievance procedure, arbitration or
litigation under any of the collective bargaining agreements, employment
contracts or employee welfare or incentive plans to which the Lessee is a party,
and there are no strikes, lockouts, work stoppages or slowdowns, or, to the best
knowledge of the Lessee, jurisdictional disputes or organizing activities
occurring or threatened which alone or in the aggregate are reasonably likely to
have a Material Adverse Effect.

(t)            Disclosure.  The Lessee has disclosed in filings made in
accordance with applicable Securities Laws all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters of which it has Actual Knowledge, that, in each
case individually or in the aggregate, could reasonably be expected to result in
a Material Adverse Effect.  No written report, financial statement, certificate
or other information furnished in writing by or on behalf of Lessee to the
Administrative Agent or any Participant with respect to the Lessee or its
Subsidiaries in connection with the transactions contemplated hereby and the
negotiation of this

23


--------------------------------------------------------------------------------


Participation Agreement or delivered hereunder or under any other Operative
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information and other forward-looking statements,
the Lessee represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

(u)           The Property.  The Property complies in all material respects with
all Applicable Law (including, without limitation, all zoning and land use laws
and Environmental Laws) and all Insurance Requirements, except for such
Applicable Law as the Lessee shall be contesting in good faith by appropriate
proceedings that do not involve (i) any material risk of (A) foreclosure, sale,
forfeiture or loss of, or imposition of any material Lien on, the Property or
any part thereof, (B) the impairment of the ownership, use, operation or
maintenance of the Property or (C) any civil liability being incurred by any
Participant or the Administrative Agent or (ii) any risk of criminal liability
being incurred by any Participant or the Administrative Agent.

(v)           No Proceedings with Respect to Property.  There is no action, suit
or proceeding (including any proceeding with respect to a Condemnation or under
any Environmental Law) pending or, to the best of its knowledge, threatened with
respect to the Lessee, the Land or the Improvements that adversely affects the
use, operation, title to or value of the Property.

(w)          Separate Parcel.  Pursuant to that certain Grant Deed executed by
the Redevelopment Agency of the City of San Jose and recorded on June 6, 2001,
as Document No. 15717130 in the Official Records of the Recorder of Santa Clara
County, California, the Land was established as a separate legal parcel.  As a
consequence of the establishment of the Land as a separate legal parcel pursuant
to said Grant Deed, the Land was established as a separate tax parcel on the
rolls of the Santa Clara County Assessor as of July 1, 2002.

(x)            Utilities.  All water, sewer, electric, gas, telephone and
drainage facilities and all other utilities required to adequately service the
applicable Improvements for the Property’s intended use as a first class office
building are available pursuant to adequate permits (including any that may be
required under applicable Environmental Laws).

(y)           Access, Rights-of-Way, Etc.  All utilities serving the Property
are located in, and vehicular access to the Improvements on the Property is
provided by, either irrevocable public rights-of-way abutting the Property or
irrevocable, title insured, Appurtenant Rights.

(z)            Necessary Permits.  All Necessary Permits have been obtained from
the appropriate Governmental Authorities having jurisdiction or from private
parties, as the case may be, for any use or operation for which such Necessary
Permit is required.

(aa)         [Reserved].

 

24


--------------------------------------------------------------------------------


(bb)         Perfection of Liens.  The Security Documents create a valid and
enforceable Lien on the Collateral in favor of the Lessor and, upon (i) the
recordation of the UCC Financing Statement covering Fixtures on the Land in the
real estate records of Santa Clara County, California, (ii) the filing of the
UCC Financing Statement covering personal property with the Secretary of State
of the State of Delaware and (iii) the recordation of the Lessor Mortgage in the
real estate records of Santa Clara County, California, the Lessor will have a
first priority perfected Lien on the Collateral.  No filing, recording,
registration or notice to any Governmental Authority will be necessary to
establish, perfect and give record notice of the Lien on the Collateral in favor
of the Lessor except for the filing of the UCC Financing Statements and
recordation of the Lessor Mortgage described in the preceding sentence.  There
are no fees, taxes, charges or other sums payable to any Governmental Authority
with respect to the filing and recordation described in this clause (dd) or the
enforcement of any rights or remedies under the documents referred to above,
except for customary recording fees.

(cc)         No Transfer Taxes.  No sales, use, excise, transfer or other Tax,
fee or imposition shall result from the execution and delivery of the Lease or
the conveyance of the interests conveyed thereby.

(dd)         No Casualty.  Except as disclosed in writing by the Lessee to the
Administrative Agent, no fire or other casualty with respect to the Property has
occurred which fire or other casualty has materially and adversely affected the
use, value, operation or useful life of the Property.

(ee)         Insurance.  On and after the Closing Date, the Lessee has obtained
or arranged on behalf of the Lessor, insurance coverage covering the Property,
which meets the requirements of the Lease, and such coverage is in full force
and effect on and after the Closing Date.

(ff)           Flood Hazard Areas.  Except as disclosed by the Survey provided
for in Section 6.1(o), no portion of the Property is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency.

SECTION 8.2.   Warranties and Representations of the Lessor.  The Lessor
warrants and represents to the other parties hereto that:

(a)           The Lessor is a corporation duly organized, validly existing and
in good standing under the laws of the State of Ohio, is qualified as of the
Closing Date as a foreign corporation in the State in which the Property is
located and has all requisite corporate power and authority to execute and
deliver, and to perform its obligations under, the Operative Documents to which
it is a party.

(b)           The Operative Documents to which the Lessor is, or will be, a
party have been duly authorized by all requisite corporate action, have been
duly executed and delivered by the Lessor, and constitute, and each other
Operative Document to which Lessor is a party when executed and delivered by
Lessor will constitute, the valid and binding obligations of the Lessor
enforceable against the Lessor in accordance with the

25


--------------------------------------------------------------------------------


respective terms thereof, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(c)           The Lessor is not in violation of any term of any of the Operative
Documents.

(d)           Neither the execution and delivery of the Operative Documents, the
consummation of the transactions contemplated thereby nor the fulfillment of or
compliance with the provisions thereof will require consent, approval,
authorization, filing, registration or qualification under or conflict with or
violate any Applicable Law having jurisdiction over the Lessor or any of its
property of the Lessor, except as contemplated by the Operative Documents.

(e)           The Lessor has not conveyed any interest in the Collateral, any
Property or any part thereof to any Person or subjected the Collateral, any
Property or any part thereof to any Lien, except pursuant to the Operative
Documents.

(f)            The Lessor’s exact legal name is “SELCO Service Corporation.” 
The Lessor is registered to do business in the State of California as “Ohio
SELCO Service Corporation.”

(g)           Neither the Lessor nor any Person authorized by the Lessor to act
on its behalf has offered or sold any interest in the Lease, or in any similar
security relating to the Property, or in any security the offering of which for
the purposes of the Securities Act would be deemed to be part of the same
offering as the offering of the aforementioned securities to, or solicited any
offer to acquire any of the same from, any Person other than the Administrative
Agent and the other Participants, and neither the Lessor nor any Person
authorized by the Lessor to act on its behalf will take any action which would
subject the issuance or sale of any interest in the Lease or the Property to the
provisions of Section 5 of the Securities Act or any state securities laws or
require the qualification of any Operative Document under the Trust Indenture
Act of 1939, as amended.

(h)           The Lessor is not and will not be funding its Lessor Amounts
hereunder, and is not performing its obligations under the Operative Documents,
with the assets of an “employee benefit plan” (as defined in Section 3(3) of
ERISA) which is subject to Title I of ERISA, or “plan” (as defined in Section
4975(e)(1) of the Code).

(i)            The Lessor is participating in the Transactions for its own
account and not with a view toward redistribution; provided, that disposition of
its rights hereunder shall remain in its control and the foregoing shall not
affect the ability of the Lessor to assign, transfer or sell participations in
its rights in accordance with the Operative Documents.

(j)            There are no actions or proceedings pending, or to the knowledge
of the Lessor, threatened, against or affecting the Lessor in or before any
Governmental Authority which, if adversely determined, would materially and
adversely affect the ability of the Lessor to enter into or perform the
Operative Documents to which it is a party.

26


--------------------------------------------------------------------------------


(k)           The Lessor and each corporation consolidated with the Lessor for
federal income tax purposes has (a) made or filed all material federal, state
and local income tax returns, required by any jurisdiction to which it is
subject or properly filed for and received extensions with respect thereto which
are still in full force and effect and which have been fully complied with in
all material respects, (b) paid all taxes and other governmental assessments and
charges shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith by appropriate proceedings and for
which adequate reserves, to the extent required by GAAP, have been established
and (c) to the extent required by GAAP, set aside on their books provisions
reasonably adequate for the payment of all estimated taxes for periods
subsequent to the periods to which such returns, reports or declarations apply. 
Notwithstanding the foregoing, the Lessor shall not be deemed to have breached
any of its representations contained in this clause (k) unless such breach would
have a material adverse effect on the Property, Liens or other rights in the
Property.

(l)            As of the Closing Date (i) the fair value of the Property is less
than fifty percent (50%) of the fair value of the total assets of the Lessor,
excluding the fair value of assets of the Lessor funded with more than 95%
non-recourse capital, (ii) no more than 95% of the Property Cost is or will be
financed or encumbered by non-recourse capital. Lessor shall from time to time,
upon request of the Lessee, confirm the foregoing representations.

As used herein, “fair value” means, with respect to any asset, the amount for
which the asset could be bought or sold in a current transaction negotiated at
arms length between willing parties without regard to residual value guarantees,
remarketing agreements, non-recourse financings, purchase options or other
contractual arrangements, whether made by Lessor with Lessee or with other
parties, that might otherwise impact the fair value of such assets.  With
respect to leveraged leases pursuant to FAS 13, fair value is determined on a
gross basis prior to the application of leveraged lease accounting.  With
respect to direct financing leases pursuant to FAS 13, fair value is determined
as the sum of the fair values of the corresponding finance lease receivables and
related unguaranteed residual values.  As used herein, “non-recourse capital”
includes non-recourse financing, targeted equity, bank participations or similar
arrangements.

SECTION 8.3.   Representations of the Participants.  Each Lender and Purchaser
represents and warrants to the other parties hereto that:

(a)           Source of Funds.  Such Participant is not and will not be making
its Loans or purchasing its Purchased Interests (as the case may be) hereunder,
and is not performing its obligations under the Operative Documents, with the
assets of an “employee benefit plan” (as defined in Section 3(3) of ERISA) which
is subject to Title I of ERISA, or “plan” (as defined in Section 4975(e)(1) of
the Code).

27


--------------------------------------------------------------------------------


(b)           Status.  Such Participant is a commercial bank, branch or agency
of a foreign bank or other similar financial institution, or an Affiliate
thereof, or in the case of Adobe Affiliate Systems Incorporated, a corporation
duly organized and existing under the laws of its state of incorporation.

(c)           Acquisition for Investment.  Each Participant is participating in
the Transactions for its own account and not with a view toward redistribution;
provided, that disposition of its rights hereunder shall remain in its control
and the foregoing shall not affect the ability of any Participant to assign or
sell participations in its rights in accordance with the Operative Documents;
and provided, further, that the Purchasers may always make dispositions in
accordance with Section 16.15 hereof.

(d)           Lessor Liens.  There are no Lessor Liens attributable to such
Participant on Collateral, the Property or any part thereof, and the execution,
delivery and performance by such Participant of the Operative Documents to which
it is or will be a party will not subject the Collateral, the Property or any
part thereof to any Lessor Liens attributable to such Participant.

(e)           Offer of Securities, Etc.  Neither such Participant nor any Person
authorized to act on its behalf has, directly or indirectly, offered to sell any
of its rights under the Operative Documents or solicited any offer to acquire
any rights under the Operative Documents for any Person, except in connection
with the transactions contemplated by the Operative Documents or as otherwise
expressly permitted therein.

(f)            No Registration.  Such Participant understands and acknowledges
that (i) neither the Notes representing the Loans nor the Certificates
representing the Purchased Interests have been and the same will not be
registered under the Securities Act, in reliance upon the exemption provided in
Section 4(2) of the Securities Act, (ii) neither the Notes representing the
Loans nor the Certificates representing the Purchased Interests have been and
the same will not be registered or qualified under securities or “blue sky” laws
of any jurisdiction, and (iii) neither the Notes representing the Loans nor the
Certificates representing the Purchased Interests may be resold or otherwise
transferred except as permitted by Section 12.1 and only if so registered or
qualified or if an exemption from registration or qualification is available. 
Such Participant will comply with all applicable federal and state securities
laws in connection with any subsequent resale of any such notes or certificates
held by it.

(g)           Institutional Investor.  Such Participant is a sophisticated
institutional investor and is an “accredited investor” as defined in paragraphs
(1), (2), (3) or (7) of Rule 501(a) of the Securities Act, and has substantial
knowledge and experience in financial and business matters and is capable of
evaluating the merits and risks of its participation in the transactions under
the Operative Documents including, without limitation, its investment in the
Notes or the Purchased Interests and is able to bear the economic risk of such
investment for an indefinite period of time.  Such Participant has been given
all information concerning the transactions under the Operative Documents, the
Notes, the Purchased Interests, the Property, the Lessor and the Lessee, as
requested by such Participant.

28


--------------------------------------------------------------------------------


ARTICLE IX

COVENANTS

SECTION 9.1.   Affirmative Covenants.  The Lessee hereby covenants and agrees
that on the Closing Date and thereafter for so long as this Participation
Agreement is in effect and until such time as all Obligations have been paid in
full, the Lessee shall, and shall (except in the case of the covenants set forth
in Sections 9.1(a), (b), (c) (n) and (o)) cause each Subsidiary to:

(a)           Financial Statements.  Deliver to the Administrative Agent and
each Participant, in form and detail satisfactory to the Administrative Agent:

(i)            as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Lessee, a consolidated balance sheet of
the Lessee and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be audited and
accompanied by (A) a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing reasonably acceptable to the Required
Participants, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of any material misstatement and (B) an opinion of such Registered
Public Accounting Firm independently assessing the Lessee’s internal controls
over financial reporting in accordance with Item 308 of SEC Regulation S-K,
PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley expressing a
conclusion that contains no statement that there is a material weakness in such
internal controls, except for such material weaknesses not reasonably expected
to result in a misstatement in any financial information delivered or to be
delivered to the Administrative Agent or the Participants with respect to
covenant compliance calculations, or the assets, liabilities, financial
condition or results of operations of the Lessee and its Subsidiaries on a
consolidated basis; and

(ii)           as soon as available, but in any event within forty-five (45)
days after the end of each of the first three (3) fiscal quarters of each fiscal
year of the Lessee, a consolidated balance sheet of the Lessee and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Lessee’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of the Lessee as fairly presenting the financial condition,
results of operations, shareholders’

29


--------------------------------------------------------------------------------


equity and cash flows of the Lessee and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

As to any information contained in materials furnished pursuant to
Section 9.1(b)(ii), the Lessee shall not be separately required to furnish such
information under clause (i) or (ii) above, but the foregoing shall not be in
derogation of the obligation of the Lessee to furnish the information and
materials described in clauses (i) and (ii) above at the times specified
therein.

(b)           Certificates; Other Information.

(i)            Deliver to the Administrative Agent for distribution to each
Participant, in form and detail satisfactory to the Administrative Agent and the
Lessor:

a.             concurrently with the delivery of the financial statements
referred to in Sections 9.1(a)(i) and (ii), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Lessee, together with such supporting information
in relation thereto as the Administrative Agent or the Required Participants may
request;

b.             promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Lessee, and copies of all annual, regular, periodic and
special reports and registration statements which the Lessee may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and

c.             promptly, such additional information regarding the business,
financial or corporate affairs of the Lessee or any Subsidiary, or compliance
with the terms of the Operative Documents, as the Administrative Agent or any
Participant may from time to time reasonably request.

(ii)           Documents required to be delivered pursuant to Section 9.1(a)(i)
or (ii) or Section 9.1(b)(i)(b) (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Lessee posts such documents, or provides a link thereto on the Lessee’s
website on the Internet at the website address listed on Schedule II; or (ii) on
which such documents are posted on the Lessee’s behalf on an Internet or
intranet website, if any, to which each Participant and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent).  Notwithstanding anything contained herein, in every
instance the Lessee

30


--------------------------------------------------------------------------------


shall be required to provide paper copies of the Compliance Certificates
required by Section 9.1(b)(i)(a) to the Administrative Agent.  Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Lessee with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

(iii)          Lessee hereby acknowledges that (A) the Administrative Agent will
make available to the Participants materials and/or information provided by or
on behalf of Lessee hereunder (collectively, “Lessee Materials”) by posting the
Lessee Materials on IntraLinks or another similar electronic system (the
“Platform”) and (B) certain of the Participants (each, a “Public Participant”)
may have personnel who do not wish to receive material non-public information
with respect to Lessee or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Person’s securities.  Lessee hereby agrees that
(1) all Lessee Materials that are to be made available to Public Participants
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(2) by marking Lessee Materials “PUBLIC,” the Lessee shall be deemed to have
authorized the Administrative Agent, and the Participants to treat such Lessee
Materials as not containing any material non-public information with respect to
the Lessee or its respective securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Lessee
Materials constitute Information, they shall be treated as set forth in
Section 16.17); (3) all Lessee Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (4) the Administrative Agent shall be entitled to treat any Lessee Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”  Notwithstanding the foregoing,
Lessee shall not be under any obligation to mark any Lessee Materials “PUBLIC.”

(c)           Notices.  Promptly after the Lessee obtains Actual Knowledge
thereof, notify the Administrative Agent (which in turn shall notify each
Participant):

(i)            of the occurrence of any Default;

(ii)           of any matter that has resulted or could reasonably be expected
to result in a Material Adverse Effect, including (A) breach or non-performance
of, or any default under, a Contractual Obligation of the Lessee or any
Subsidiary; (B) any dispute, litigation, investigation, proceeding or suspension
between the Lessee or any Subsidiary and any Governmental Authority; or (C) the
commencement of, or any material development in, any litigation or proceeding
affecting the Lessee or any Subsidiary, including pursuant to any applicable
Environmental Laws;

31


--------------------------------------------------------------------------------


(iii)          of the occurrence of any ERISA Event;

(iv)          of any change in accounting policies or financial reporting
practices by the Lessee or any Subsidiary that would reasonably be expected to
result in a material change in the computation of any financial ratio set forth
herein; provided that such disclosure may be made in conjunction with the next
ensuing Compliance Certificate delivered hereunder;

(v)           of the determination by the Registered Public Accounting Firm
providing the opinion required under Section 9.1(a)(i)(B) (in connection with
its preparation of such opinion) or the Lessee’s determination at any time of
the occurrence or existence of any Internal Control Event that has resulted in
or could reasonably be expected to result in a misstatement in any material
respect, in any financial information delivered or to be delivered to the
Administrative Agent or the Participants, of (i) covenant compliance
calculations provided hereunder or (ii) the assets, liabilities, financial
condition or results of operations of the Lessee and its Subsidiaries on a
consolidated basis; and

(vi)          of any announcement by Moody’s or S&P of the commencement of or
any change or possible change in a Debt Rating.

Each notice pursuant to this Section 9.1(c) (other than Section 9.1(c)(vi) shall
be accompanied by a statement of a Responsible Officer of the Lessee setting
forth details of the occurrence referred to therein and stating what action the
Lessee has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 9.1(c)(i) shall describe with particularity any and all
provisions of this Participation Agreement and any other Operative Document that
have been breached.

(d)           Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (i) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Lessee or such Subsidiary; (ii) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(iii) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, unless such failure to pay or discharge such Indebtedness
would not reasonably be expected to have a Material Adverse Effect.

(e)           Preservation of Existence, Etc.  (i) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 9.2(c) or 9.2(d); (ii) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(iii) preserve or renew all of its registered patents, trademarks, trade names
and service

32


--------------------------------------------------------------------------------


marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

(f)            Maintenance of Properties.  (i) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(ii) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (iii) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

(g)           Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Lessee (other than Eligible
Captive Insurance Subsidiaries), insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

(h)           Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(ii) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

(i)            Books and Records.  (a)  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Lessee or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Lessee or such Subsidiary, as the case may be.

(j)            Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent (or, if there exists at such time no
Administrative Agent hereunder, of the Participants) to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
all at such reasonable times during normal business hours and as often as may be
reasonably deemed necessary to carry out the purposes of this Participation
Agreement, upon reasonable advance notice to the Lessee; provided, however, that
when an Event of Default exists the Administrative Agent or (subject to the
limitations of Section 16.16 hereof) any Participant (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Lessee at any time during normal business hours and without
advance notice.

(k)           [Reserved].

33


--------------------------------------------------------------------------------


(l)            Approvals and Authorizations.  Maintain all authorizations,
consents, approvals and licenses from, exemptions of, and filings and
registrations with, each Governmental Authority of the jurisdiction in which the
Lessee is organized and existing, and all approvals and consents of each other
Person in such jurisdiction, in each case that are required in connection with
the Operative Documents.

(m)          [Reserved].

(n)           Separate Parcel.  Maintain the Land as a separate parcel for all
real estate tax and assessment purposes, and no part of the Land shall be
aggregated with any other parcel for such purposes.

(o)           Notices In Respect of Ground Lease, Etc.  Furnish to the
Administrative Agent and the Lessor, promptly (but in any event within ten (10)
days) of the Lessee’s receipt or delivery thereof, copies of any notices and
other written communications that the Lessee receives or delivers under, or
otherwise in connection with, the Ground Lease and/or any easements, covenants
and restrictions, or other agreements recorded against or affecting the
ownership, use or occupancy of the Property.

SECTION 9.2.   Negative Covenants.  The Lessee hereby covenants and agrees that
on the Closing Date and thereafter for so long as this Participation Agreement
is in effect and until such time as all Obligations have been paid in full, the
Lessee shall not, nor shall it permit any Subsidiary to, directly or indirectly:

(a)           Liens.  Create, incur, assume or suffer to exist any Lien upon the
Property, other than Permitted Property Liens.

(b)           [Reserved].

(c)           Fundamental Changes; Acquisitions.

(i)            Merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

a.             any Subsidiary may merge with (i) the Lessee, provided that the
Lessee shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries;

b.             any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution or otherwise) to the Lessee or
to another Subsidiary; and

c.             the Lessee may merge or consolidate with any other Person or sell
all or substantially all of its assets to any Person, provided that:

34


--------------------------------------------------------------------------------


(A)            in the case of any merger or consolidation, either (1) the Lessee
is the surviving corporation or (2) the surviving Person (x) is a solvent Person
organized under the laws of a country member to the Organization for Economic
Cooperation and Development, or Bermuda, Barbados or the Cayman Islands, and (y)
assumes all of the obligations of the Lessee in a manner reasonably acceptable
to the Administrative Agent and, if requested by the Administrative Agent,
delivers one or more opinions of counsel from counsel reasonably acceptable to
the Administrative Agent as to the enforceability of the Obligations against the
surviving Person and such other matters as the Administrative Agent may
reasonably request;

(B)            in the case of any merger or consolidation, if the Lessee is not
the surviving Person, or in the case of a disposition of all or substantially
all of the Lessee’s assets, the surviving or acquiring Person, after giving
effect to such merger or consolidation or such acquisition of the Lessee’s
assets:

(1)            shall have a rating of its unsecured and non-credit enhanced
senior obligations of at least “BBB+” from S&P or “Baa1” from Moody’s; provided
that if such obligations are not rated by S&P or Moody’s, the Lessee or the
surviving or acquiring Person shall have presented evidence reasonably
satisfactory to the Administrative Agent that such obligations are rated,
pursuant to the internal scoring or rating procedures of an internationally
recognized financial institution not an Affiliate of the Lessee, at a level not
less than the equivalent of “BBB+” by S&P or “Baa1” by Moody’s; and

(2)            shall present an acceptable exposure to the Administrative Agent,
in accordance with the Administrative Agent’s then current guidelines regarding
the Administrative Agent’s existing outstanding credits to such surviving or
acquiring Person, the industry that constitutes such Person’s primary business
activities, and the country(ies) in which such Person conducts its primary
business activities, based on the Administrative Agent’s exposures at the time
of such merger, consolidation or disposition of assets;

(C)            In each case, no Lease Default has occurred and is continuing at
the time of such merger, consolidation or disposition or will occur after giving
effect to such merger, consolidation, acquisition or disposition; and

(D)            in each case in which the Lessee is not the surviving Person, the
chief executive officer, chief financial officer or treasurer of the surviving
Person shall have delivered a Compliance Certificate as of the date of such
merger, consolidation or disposition certifying as to the matters in clause (C)
above and showing the calculation of the financial ratio set forth in Section
9.3.

 

35


--------------------------------------------------------------------------------


 

(ii)           Enter into or consummate any Acquisitions, provided that the
Lessee or its Subsidiaries may enter into or consummate Acquisitions if (A) the
Acquired Entity related to any such Acquisition is not engaged in any material
line of business that is not the same as or reasonably related to those lines of
business conducted by the Lessee and its Subsidiaries on the date such
Acquisition is consummated; (B) no Default exists or would result from the
consummation of such Acquisition; and (C) other than in conjunction with an
Exempt Acquisition, the Lessee shall provide to the Administrative Agent, no
later than the date the next ensuing Compliance Certificate is required to be
delivered hereunder, such financial and other information regarding the Person
who is being so acquired, including historical financial statements (not
exceeding the preceding four full fiscal quarter period) and a description of
such Person, as the Administrative Agent shall reasonably request.

(d)           Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

(i)            Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

(ii)           Dispositions of inventory in the ordinary course of business;

(iii)          Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(iv)          Dispositions of property by any Subsidiary to the Lessee or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Lessee or a
Subsidiary Guarantor;

(v)           Dispositions permitted by Section 9.2(c);

(vi)          non-exclusive licenses of IP Rights in the ordinary course of
business and substantially consistent with past practice for terms not exceeding
five years;

(vii)         Dispositions of Investments other than Dispositions prohibited by
Section 9.2(c);

(viii)        sales or assignments of defaulted receivables to a collection
agency in the ordinary course of business; and

(ix)           other Dispositions by the Lessee and its Subsidiaries not
otherwise permitted under this Section 9.2(d), provided that (A) no Default has
occurred and is continuing on the date of, or will result after giving effect
to, any such Disposition and (B) the aggregate book value of all such
Dispositions made

36


--------------------------------------------------------------------------------


during the term of this Participation Agreement does not together exceed the
greater of (1) $300,000,000 and (2) 20% of Consolidated Tangible Net Worth
determined as of the last day of the most recent fiscal year for which financial
statements have been provided hereunder;

provided, however, that any Disposition pursuant to clauses (i) through (ix)
shall be for fair market value.

(e)           Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so
if there exists or would result therefrom any Default; except as follows:

(i)            The Lessee or any of its Subsidiaries may pay dividends on its
capital stock or other Equity Interests payable solely in such Person’s own
capital stock or Equity Interests;

(ii)           The Lessee may purchase, redeem, retire, defease or otherwise
acquire for value (together, “Repurchase”) its Equity Interests issued to
employees of the Lessee or its Subsidiaries in exchange solely for other Equity
Interests of the Lessee, provided such Repurchase shall occur pursuant to a
Contractual Obligation entered into by the Lessee prior to and not in
anticipation of any Default and approved by the Board of Directors of the
Lessee;

(iii)          Any Subsidiary of the Lessee may pay dividends to or repurchase
its Equity Interests from the Lessee or another wholly-owned Subsidiary;

(iv)          Any Adobe VC Partnership may make ordinary course distributions to
its partners in ratable fashion, according to their respective interests; and

(v)           The Lessee may Repurchase its Equity Interests from an employee of
the Lessee or its Subsidiaries (A) in an amount equal to any taxes payable by
such employee upon the exercise of options to purchase Equity Interests of the
Lessee approved by the Board of Directors of the Lessee, or (B) upon termination
of such employee’s employment with the Lessee or its Subsidiaries; provided the
aggregate cash amount of such Repurchase, together with all other cash
Repurchases by the Lessee under this subsection (v), shall not exceed
$20,000,000 in the aggregate.

(f)            Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Lessee and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto, provided the Lessee may establish and maintain an
Eligible Captive Insurance Subsidiary.

(g)           Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Lessee, whether or not in the ordinary course of
business, except (i) for agreements with officers and directors of the Lessee or
its Subsidiaries for

37


--------------------------------------------------------------------------------


(A) indemnification or participation under the Lessee’s equity plans or
(3) loans to or retention or severance agreements with officers and directors of
the Lessee or its Subsidiaries, each as approved by the Board of Directors of
the Lessee; (ii) on fair and reasonable terms substantially as favorable to the
Lessee or such Subsidiary as would be obtainable by the Lessee or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; (iii) loans to Affiliates in which the Lessee or its
Subsidiaries have made venture capital Investments, provided the material terms
thereof are fair and reasonable as compared with other, similar venture capital
Investments; or (iv) in connection with the provision of insurance to the Lessee
and its Subsidiaries by an Eligible Captive Insurance Subsidiary as contemplated
by Section 9.1(g).

SECTION 9.3.   Financial Covenant.  Until the termination of this Participation
Agreement and the satisfaction in full by the Lessee of all Obligations, the
Lessee shall not permit its Consolidated Leverage Ratio as of the end of any
fiscal quarter (commencing with the fiscal quarter ended December 1, 2006) for
any consecutive four-quarter period to be greater than 3.00 to 1.00.

ARTICLE X

GROUND LEASE

SECTION 10.1.   Ground Lease.  The Lessee will, for the benefit of the Lessor,
perform all obligations, covenants and agreements to be performed by the Lessor,
as tenant, under the Ground Lease, and the Lessor shall have no responsibility
for compliance with such obligations, covenants and agreements.  In addition to
and not in limitation of any of the Lessee’s other obligations under the Lease,
the Lessee shall punctually pay and perform for the benefit of the Lessor all of
the obligations and liabilities whatsoever of the Lessor under the Ground Lease,
including, without limitation, paying all rent due from time to time under the
Ground Lease and indemnifying the Lessor from and against all claims for which
the Lessor is liable under the Ground Lease to the landlord thereunder.  The
Lessee agrees that it will not take any action, or omit to take any action, that
could result in a default under the Ground Lease or the termination of the
Ground Lease.

ARTICLE XI

EXTENSION OF LEASE TERM;

SECTION 11.1.   Right of Lessee to Extend.  Lessee shall have the right, so long
as no Lease Default shall have then occurred and be continuing (or shall have
later occurred prior to the Original Expiration Date), to extend the Scheduled
Lease Term Termination Date to March 26, 2017 (the “Renewal Option”).  If the
Lessee elects to exercise the Renewal Option, the Lessee shall, not later than
the date occurring one-hundred and eighty (180) days prior to March 26, 2012
(the “Original Expiration Date”), give written notice (a “Term Extension
Notice”) to the Lessor, the Lenders and the Purchasers that Lessee elects to
extend the Scheduled Lease Term Termination Date to March 26, 2017; provided,
however, that unless the Lessee has either (i) exercised the option to purchase
the Property pursuant to Article XVIII of the Lease or the

38


--------------------------------------------------------------------------------


Remarketing Option pursuant of Article XX of the Lease, or (ii) delivered a
written notice to the Lessor that the Lessee is electing not tot extend the then
current Scheduled Lease Term Termination Date, prior to the 180th day prior to
the Original Expiration Date, Lessee shall be deemed to have exercised the
Renewal Option, whether or not Lessee timely delivers a term Extension Notice as
provided above.  The Lessee and the Participants shall enter into such
documentation evidencing and memorializing the exercise of the Renewal Option as
each such party shall reasonably request.  Such documentation shall, inter alia,
contain (A) a recitation that each of the representations and warranties made by
the Lessee in or pursuant to the Operative Documents shall be true and correct
in all material respects as if made on and as of such date (except to the extent
any such representation or warranty specifically relates to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date), (B) satisfactory evidence
(which may include legal opinions of counsel satisfactory to Lessor and
Administrative Agent) of Lessee’s corporate authorization to enter into the
Renewal Option, the continued enforceability of the Operative Documents as so
amended and such other matters as Lessor and Administrative Agent shall
reasonably request, and (C) any changes to the Maximum Recourse Amount that may
be then required by GAAP.

ARTICLE XII

TRANSFERS OF PARTICIPANTS’ INTERESTS

SECTION 12.1.   Assignments by Participants.

(a)           Assignments by Lenders.  Each Lender may, with the prior written
consent of the Lessee, the Administrative Agent and the Lessor (which consents
shall not be unreasonably withheld, provided, however, that (i) the consent of
the Lessee shall not be required if a Lease Default shall have occurred and be
continuing and (ii) no such consents shall be required in the case of an
assignment by a Lender to another Lender or an Affiliate of a Lender), assign
all or a portion of its rights and obligations hereunder to one or more
commercial banks, financial institutions or “accredited investors” (as defined
in Regulation D of the SEC); provided, that (i) each such assignment shall be of
a constant, not varying, percentage of all of the assigning Lender’s rights and
obligations under the Operative Documents; and (ii) any such assignment shall be
in a minimum aggregate amount of $5,000,000 of the assigning Lender’s Commitment
(or the balance of such Commitment, if less).  The Administrative Agent agrees
that upon notice of any such assignment and surrender of the appropriate Note or
Notes, it will promptly provide to the assigning Lender and to the assignee
separate promissory Notes in the amount of their respective interests
substantially in the form of the original Note (but with notation thereon that
it is given in substitution for and replacement of the original Note or any
replacement notes thereof).

(b)           Assignments by Purchasers.  Each Purchaser may assign all or a
portion of its rights and obligations hereunder to one or more commercial banks,
financial institutions or “accredited investors” (as defined in Regulation D of
the SEC); provided, that (i) each such assignment shall be of a constant, not
varying, percentage of all of the assigning Purchaser’s rights and obligations
under the Operative Documents; and (ii) any such assignment shall be in a
minimum aggregate amount of $5,000,000 of the assigning Purchaser’s Commitment
(or the

39


--------------------------------------------------------------------------------


balance of such Commitment, if less) pursuant to an assignment agreement in form
and substance reasonably satisfactory to the Administrative Agent.  Upon
surrender of any Certificate to the Administrative Agent for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer, duly endorsed or accompanied by a written instrument of transfer duly
executed by the Purchaser of such Certificate or its attorney duly authorized in
writing and accompanied by the address for notices of each transferee of such
Certificate or part thereof), the Lessor shall execute and deliver, at the
Lessor’s expense (except as provided below), one or more new Certificates (as
requested by the Purchaser thereof) in exchange therefor, in an aggregate
principal amount equal to the Purchaser Balance of the surrendered Certificate. 
Each such new Certificate shall name such new Person as such Purchaser may
request and shall be substantially in the form of the Certificate originally
issued hereunder or under any Receivables Purchase Agreement.  The Lessor may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Purchased Interests. 
Certificates shall not be transferred in denominations of less than $5,000,000,
provided that if necessary to enable the registration of transfer by a Purchaser
of its entire Purchased Interest, one Certificate may be in a denomination of
less than $5,000,000.

(c)           Assignments by Lessor.  The Lessor may, with the prior written
consent of the Lessee and the Administrative Agent (which consents shall not be
unreasonably withheld; provided, however, that the consent of the Lessee shall
not be required if any Lease Default shall have occurred and be continuing)
assign all of its rights and obligations hereunder to any other Person pursuant
to an assignment agreement in form and substance reasonably satisfactory to the
Lessee and the Administrative Agent (provided, that Lessee’s approval shall not
be required if a Lease Default shall have occurred and be continuing), which
assignment agreement shall, in the case of any assignment of less than all
outstanding Lessor Amounts, include such agency provisions as the original
Lessor may deem necessary or appropriate.  The Lessor shall make such filings
and give such notices as shall be necessary to evidence such assignment in all
public offices where filings have been made under the Operative Documents, and
the Lessee and the Administrative Agent shall cooperate with the Lessor in
effecting such filings and notices.  In connection with any assignment pursuant
to this Section 12.1(c), the Lessee and the Administrative Agent will, promptly
upon the request of the Lessor, execute and deliver an acknowledgment of such
assignment and the succession of the transferee to all rights and obligations of
the transferor Lessor under the Operative Documents in such form as the
transferee may reasonably request in connection with an assignment pursuant to
this Section 12.1(c).

(d)           Effectiveness of Assignments.  Upon (i) the delivery to the
Lessee, the Lessor and the Administrative Agent of an assignment agreement in
accordance with this Section 12.1, (ii) the receipt of any applicable consents
required hereunder in connection therewith and (iii) in the case of any
assignment by a Lender, the payment by the assignor or assignee Participant to
the Administrative Agent for its own account of a transfer fee of $5,000, then,
from and after the effective date specified in such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment Agreement, have the rights and obligations of a
Participant under this Participation Agreement and the other Operative Documents
and become a “Purchaser,” “Lender” or “Lessor” (as applicable) for all purposes
of the Operative Documents and the assigning Participant shall, to the extent of
the interest assigned by such Assignment Agreement release and be released from
its rights and obligations under this Participation Agreement and the other
Operative Documents.

40


--------------------------------------------------------------------------------


SECTION 12.2.   Participations.  Any Participant may, at any time, sell to one
or more financial institutions (each, a “Sub-Participant”) participating
interests in all or a portion of its rights and obligations under the Operative
Documents, its Loans, its Purchased Interests or its Lessor Amounts; provided,
however, that (a) no participation contemplated in this Section 12.2 shall
relieve the applicable Participant from any of its obligations hereunder or
under the other Operative Documents; (b) the Participant shall remain solely
responsible for the performance of its obligations hereunder and under the other
Operative Documents; (c) the Lessee and the other parties hereto shall continue
to deal solely and directly with the Participant in connection with their
respective obligations hereunder and under the other Operative Documents; (d) no
Sub-Participant (unless such Sub-Participant is also a Participant) shall be
entitled to require the Participant to take or refrain from taking any action
hereunder or under the other Operative Documents, except that such Participant
may agree with any Sub-Participant that such Participant will not, without the
Sub-Participant’s consent, take any actions of the type described in Section
16.5(b) or agree to any amendment, waiver or modification that would (A) reduce
(i) the principal amount of any Loan, (ii) the amount of Capital or (iii) the
amount of any Lessor Amount participated in by such Sub-Participant, or reduce
the interest rate, Return or Yield Rate applicable to or fees payable in respect
of, any such Loan, Purchased Interests or Lessor Amount or (B) extend the
Scheduled Lease Term Termination Date (except as otherwise provided herein); and
(e) the Lessee shall not be required to pay any amount under this Participation
Agreement that is greater than the amount which it would have been required to
pay had no participating interest been sold.

SECTION 12.3.   Pledge Under Regulation A.  Anything in this Article XII to the
contrary notwithstanding, each Participant may without the consent of the Lessee
or any other Person assign and pledge all or any portion of its Loans, Purchased
Interests or Lessor Amounts, as applicable, held by it to any Federal Reserve
Bank or to the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by the Federal Reserve System and/or the Federal
Reserve Bank or otherwise.

SECTION 12.4.   Acknowledgment of Assignment of Lease and Rent.  Lessee hereby
acknowledges that the right of the Lessor to receive Rent and certain other
rights under the Lease (other than the right to receive certain Excepted
Payments) will be transferred by the Lessor to the Administrative Agent (for
further distribution to the Purchasers and the Lenders as their interests may
appear under the Operative Documents) pursuant to the Assignment of Lease and
Rent; provided, however, that all Basic Rent and Supplemental Rent (other than
Supplemental Rent in respect of Contingent Payments) shall be paid to the
Administrative Agent for distribution as set forth in Article VII.

41


--------------------------------------------------------------------------------


ARTICLE XIII

INDEMNIFICATION

SECTION 13.1.   General Indemnification.

(a)           Lease Term.  During the Lease Term, the Lessee shall assume
liability for, and indemnify, protect, defend, save and keep harmless each
Indemnitee, on an After Tax Basis, from and against, any and all Claims arising
during the Lease Term or thereafter that may be imposed on, incurred by or
asserted against such Indemnitee (whether because of action or omission by such
Indemnitee or otherwise), whether or not such Indemnitee shall also be
indemnified as to any such Claim by any other Person, in any way relating to or
arising in whole or in part out of (or alleged to in any way relate to or arise
in whole or in part out of):

(i)            any agreement for the purchase or ground lease of the Land
(including the Ground Lease), or the assignment to the Lessor of any such
purchase agreement or ground lease, any other document, instrument or agreement
relating thereto or any of the transactions contemplated by any of the
foregoing;

(ii)           any of the Operative Documents or any of the transactions
contemplated thereby, and any amendment, modification or waiver in respect
thereof;

(iii)          the Property or any part thereof or interest therein;

(iv)          the purchase, design, construction, preparation, installation,
inspection, delivery, nondelivery, acceptance, rejection, ownership, management,
possession, operation, rental, lease, sublease, repossession, maintenance,
repair, alteration, modification, addition or substitution, storage, transfer of
title, redelivery, use, financing, refinancing, disposition, operation,
condition, sale (including, without limitation, any sale pursuant to Section
16.2(c) or 16.2(e) of the Lease or any sale pursuant to Article XV, XVIII or XX
of the Lease), return or other disposition of all or any part or any interest in
the Property or the imposition of any Lien (or incurring of any liability to
refund or pay over any amount as a result of any Lien) thereon, including,
without limitation:  (A) Claims or penalties arising from any violation of law
or in tort (on the basis of strict liability or otherwise), (B) latent or other
defects, whether or not discoverable, (C) any Claim based upon a violation or
alleged violation of the terms of any restriction, easement, condition or
covenant or other matter affecting title to any of the Property, (D) the making
of any Modifications in violation of any standards imposed by any insurance
policies required to be maintained by the Lessee pursuant to the Lease which are
in effect at any time with respect to the Property or any part thereof, (E) any
Claim for patent, trademark or copyright infringement, and (F) Claims arising
from any public improvements with respect to the Property resulting in any
change or special assessments being levied against the Property or any plans to
widen, modify or realign any street or highway adjacent to the Property, or any
Claim for utility “tap-in” fees;

42


--------------------------------------------------------------------------------


(v)           the breach or alleged breach by the Lessee of any covenant,
representation or warranty made by it in any Operative Document or any
certificate required to be delivered by any Operative Document;

(vi)          the retaining or employment of any broker, finder or financial
advisor by the Lessee to act on its behalf in connection with this Participation
Agreement or any other Operative Document or pursuant to the acquisition of the
Property or any part thereof pursuant to this Participation Agreement;

(vii)         the existence of any Lien on or with respect to the Property, the
Improvements, any Basic Rent or Supplemental Rent, title thereto, or any
interest therein including any Liens which arise out of the possession, use,
occupancy, construction, repair or rebuilding of the Property or by reason of
labor or materials furnished or claimed to have been furnished to the Lessee, or
any of its contractors or agents or by reason of the financing of any personalty
or equipment purchased or leased by the Lessee or Modifications constructed by
the Lessee, except Lessor Liens and Liens in favor of the Lessor and/or the
Participants; or

(viii)        the transactions contemplated by the Lease or by any other
Operative Document, in respect of the application of Parts 4 and 5 of Subtitle B
of Title I of ERISA and any prohibited transaction described in Section 4975(c)
of the Code.

(b)           Exclusions from General Indemnity.  Notwithstanding the provisions
of clause (a) of this Section 13.1, the Lessee shall not be required to
indemnify any Indemnitee under this Section 13.1 for any of the following:  (i)
any Claim to the extent resulting from the willful misconduct or gross
negligence of such Indemnitee (it being understood that the Lessee shall be
required to indemnify an Indemnitee even if the ordinary (but not gross)
negligence of such Indemnitee caused or contributed to such Claim), (ii) any
Claim resulting from Lessor Liens that the applicable Indemnitee is responsible
for discharging under the Operative Documents, (iii) any Claim to the extent
attributable to such Indemnitee’s breach of any of its covenants or obligations
under the Operative Documents, (iv) any Claim to the extent attributable to
acts, circumstances or events occurring or existing solely after (1) the
Expiration Date and (2) the return or remarketing of the Property in full
compliance with all of the requirements of the Operative Documents, so long as
no Lease Event of Default has occurred and is continuing, and (v) any Claim
arising from a breach by such Indemnitee of any agreement entered into in
connection with the assignment or participation of any Loan, Purchased Interest
or Lessor Amount.  It is expressly understood and agreed that the indemnity
provided for herein shall survive the expiration or termination of and shall be
separate and independent from any remedy under the Lease or any other Operative
Document.

(c)           No Guaranty of Residual Value.  Without limiting the express
rights of the Indemnitees under this Section 13.1, this Section 13.1 shall be
construed as an indemnity only and not a guaranty of the residual value of the
Property or as a guarantee of the Loans, Purchased Interests or Lessor Amounts.

43


--------------------------------------------------------------------------------


SECTION 13.2.   End of Term Indemnity.

(a)           If the Lessee elects the Remarketing Option and there would, after
giving effect to the proposed remarketing transactions, be a Shortfall Amount,
then prior to the Expiration Date and as a condition to the Lessee’s right to
complete the remarketing of the Property pursuant to Section 20.1 of the Lease,
the Lessee shall cause to be delivered to the Lessor at least thirty (30) days
prior to the Expiration Date, at the Lessee’s sole cost and expense, a report
from the Appraiser in form and substance satisfactory to the Lessor (the “End of
the Term Report”) which shall state the Appraiser’s conclusions as to the reason
for any decline in the Fair Market Sales Value of the Property from the Property
Cost.

(b)           If the Lessee elects the Remarketing Option, then on or prior to
the Expiration Date, the Lessee shall pay to the Lessor, for distribution in
accordance with Section 7.4, an amount (not to exceed the Shortfall Amount)
equal to the portion of the Shortfall Amount that the End of the Term Report
demonstrates was the result of a decline in the Fair Market Sales Value of the
Property due to:

(i)            extraordinary use, failure to use, use contrary to the
limitations imposed by the Lease or the intended purposes as contemplated by
Section 8.2 of the Lease; or any failure to maintain, to repair, to restore, to
rebuild or to replace the Property as required under the Lease; or any failure
of the Property to be in compliance with all Applicable Laws, or

(ii)           any Modification made to, or any rebuilding of, the Property or
any part thereof by the or any Sublessee, whether or not permitted pursuant to
the Operating Documents, or

(iii)          the existence of any Hazardous Activity, Hazardous Materials or
Environmental Violations, the indemnity for which shall not exceed the cost of
the remediation thereof, or

(iv)          any grant, release, dedication, transfer, annexation or amendment
made pursuant to Section 12.2 of the Lease, or

(v)           any restoration or rebuilding carried out by the Lessee or any
sublessee; or the removal of Modifications or fixtures pursuant to the last
paragraph of Section 10.1 of the Lease, or

(vi)          any Condemnation of any portion of the Property, or

(vii)         the failure of the Lessor to have good and marketable title to the
Property free and clear of all Liens (other than Permitted Property Liens of the
type described in clauses (a), (b), (g), or (h) of the definition thereof), or

(viii)        the existence of any sublease relating to the Property.

(c)           In addition to the foregoing and not in limitation of the other
provisions hereof, including the provisions of this Article XIII, in the event
that all of the structural

44


--------------------------------------------------------------------------------


Modifications, restoration and rebuilding of the Property, if any, pursuant to
Section 10.1 and 14.1 (as the case may be) of the Lease shall not have been
completed in accordance with the provisions of such Section(s) prior to the
Expiration Date, then the report from the Appraiser shall state the Appraiser’s
opinion as to the amount determined by subtracting the Fair Market Sales Value
of the Property given the state and condition of non-completion of such
structural Modifications, restoration and rebuilding of the Property; and giving
effect to scheduled and funded construction to the Expiration Date from the
Appraiser’s determination of the Fair Market Sales Value of the Property as if
such structural Modifications, restoration and rebuilding had been completed
(such difference in amount being referred to herein as the “Property Completion
Differential”), and the Lessee shall on the Expiration Date pay to the Lessor
the amount of the Property Completion Differential for the Property; provided,
however, that the foregoing shall in no event exceed the Shortfall Amount.

SECTION 13.3.   Environmental Indemnity.  Without limitation of the other
provisions of this Article XIII, the Lessee hereby agrees (at all times,
including without limitation, whether or not the Lease Term shall have
commenced) to indemnify, hold harmless and defend each Indemnitee from and
against any and all Claims (including, without limitation, third party claims
for personal injury or real or personal property damage), losses (including, but
not limited to, to the extent the Property Cost has not been fully paid, any
loss of value of the Property related thereto), damages, liabilities, fines,
penalties, charges, administrative and judicial proceedings (including informal
proceedings) and orders, judgments, remedial action, requirements, enforcement
actions of any kind, and all reasonable and documented costs and expenses
incurred in connection therewith (including, but not limited to, reasonable and
documented attorneys’ and/or paralegals’ fees and expenses), including, but not
limited to, all costs incurred in connection with any investigation or
monitoring of site conditions or any clean-up, remedial, removal or restoration
work by any federal, state or local government agency, in any way relating to or
arising in whole or in part, out of (or alleged to in any way relate to or arise
in whole or in part out of):

(a)           the presence on or under any of the Property of any Hazardous
Materials, or any releases or discharges of any Hazardous Materials on, under,
from or onto any of the Property;

(b)           any activity, including, without limitation, construction, carried
on or undertaken on or off any of the Property, and whether by the Lessee or any
predecessor in title or any employees, agents, contractors or subcontractors of
the Lessee or any predecessor in title, or any other Persons (including such
Indemnitee), in connection with the handling, treatment, removal, storage,
decontamination, clean-up, transport or disposal of any Hazardous Materials that
at any time are located or present on or under or that at any time migrate,
flow, percolate, diffuse or in any way move onto or under any of the Property;

(c)           loss of or damage to any property or the environment (including,
without limitation, clean-up costs, response costs, remediation and removal
costs, costs of corrective action, costs of financial assurance, fines and
penalties and natural resource damages), or death or injury to any Person, and
all expenses associated with the protection of wildlife, aquatic species,
vegetation, flora and fauna, and any mitigative

45


--------------------------------------------------------------------------------


action required by or under Environmental Laws arising from the Property or
related thereto;

(d)           any Claim concerning lack of compliance with Environmental Laws at
the Property, or any act or omission causing an Environmental Violation that
requires remediation or would allow any Governmental Authority to record a Lien
on the land records of the Property; or

(e)           any residual contamination on or under any of the Land, or
affecting any natural resources, and to any contamination of any property or
natural resources arising in connection with the generation, use, handling,
storage, transport or disposal of any such Hazardous Materials on or relating to
the Land, and irrespective of whether any of such activities were or will be
undertaken in accordance with applicable laws, regulations, codes and
ordinances,

provided, however, that the Lessee shall not be required to indemnify any
Indemnitee under this Section 13.3 for (i) any Claim to the extent resulting
from the willful misconduct or gross negligence of such Indemnitee (it being
understood that the Lessee shall be required to indemnify an Indemnitee even if
the ordinary (but not gross) negligence of such Indemnitee caused or contributed
to such Claim) or (ii) any Claim to the extent attributable solely to acts,
circumstances or events occurring after (1) the expiration of the Lease Term and
(2) the return or remarketing of the Property in full compliance with the
provisions of the Operative Documents, so long as no Lease Default or Lease
Event of Default has occurred.  It is expressly understood and agreed that the
indemnity provided for herein shall survive the expiration or termination of and
shall be separate and independent from any remedy under the Lease or any other
Operative Document.

SECTION 13.4.   Proceedings in Respect of Claims.  With respect to any amount
that the Lessee is requested by an Indemnitee to pay by reason of Section 13.1
or 13.3, such Indemnitee shall, if so requested by the Lessee and prior to any
payment, submit such additional information to the Lessee as the Lessee may
reasonably request and which is in the possession of such Indemnitee to
substantiate properly the requested payment.

In case any action, suit or proceeding shall be brought against any Indemnitee,
such Indemnitee shall notify the Lessee of the commencement thereof, (but the
failure to effect such notification shall not affect any debt, duty or
obligation of Lessee hereunder except to the extent that the Lessee has been
effectively precluded from contesting such action, suit or proceeding as a
result of such failure), and the Lessee shall be entitled, at the Lessee’s
expense, to participate in, and, to the extent that the Lessee desires to,
assume and control the defense thereof; provided, however, that the Lessee shall
have acknowledged in writing its obligation to fully indemnify such Indemnitee
in respect of such action, suit or proceeding, and, the Lessee shall keep such
Indemnitee fully apprised of the status of such action, suit or proceeding and
shall provide such Indemnitee with all material information with respect to such
action, suit or proceeding as such Indemnitee shall reasonably request, and
provided, further, that the Lessee shall not be entitled to assume and control
the defense of any such action, suit or proceeding if and to the extent that (i)
in the reasonable opinion of such Indemnitee (A) such action, suit or proceeding
involves any risk of imposition of criminal liability or will involve a material
risk of the sale, forfeiture or loss

46


--------------------------------------------------------------------------------


of, or the creation of any Lien (other than a Permitted Property Lien of the
type described in clause (a), (b) or (h) of the definition thereof) on the
Property or any part thereof or (B) the control of such action, suit or
proceeding would involve an actual or potential conflict of interest, (ii) such
proceeding involves Claims not fully indemnified by the Lessee which the Lessee
and the Indemnitee have been unable to sever from the indemnified claim(s), or
(iii) any Lease Event of Default has occurred and is continuing.  The Indemnitee
may participate in a reasonable manner at its own expense and with its own
counsel in any proceeding conducted by the Lessee in accordance with the
foregoing; the fees and expenses of any such counsel shall be for the applicable
Indemnitee’s account except to the extent that representation of such Indemnitee
and of the Lessee by the same counsel is inappropriate due to actual or
potential conflicts of interest between them.  The Lessee shall not enter into
any settlement or other compromise with respect to any Claim which is entitled
to be indemnified under Section 13.1 or 13.3 without the prior written consent
of the Indemnitee, which consent shall not be unreasonably withheld in the case
of a money settlement not involving an admission of liability of such
Indemnitee.

Each Indemnitee shall at the expense of the Lessee supply the Lessee with such
information and documents reasonably requested by the Lessee as are necessary or
advisable for the Lessee to participate in any action, suit or proceeding to the
extent permitted by Section 13.1 or 13.3.  Unless a Lease Default or Lease Event
of Default shall have occurred and be continuing, no Indemnitee shall enter into
any settlement or other compromise with respect to any Claim that is entitled to
be indemnified under Section 13.1 or 13.3 without the prior written consent of
the Lessee, which consent shall not be unreasonably withheld, unless such
Indemnitee waives its right to be indemnified under Section 13.1 or 13.3 with
respect to such Claim.

Upon payment in full of any Claim by the Lessee pursuant to Section 13.1 or 13.3
to or on behalf of an Indemnitee, the Lessee, without any further action, shall
be subrogated to any and all claims that such Indemnitee may have relating
thereto (other than claims in respect of insurance policies maintained by such
Indemnitee at its own expense), and, at the Lessee’s sole cost and expense, such
Indemnitee shall execute such instruments of assignment and conveyance, and
evidence of claims and payment as may reasonably be necessary to preserve any
such subrogation claims.

Any amount payable to an Indemnitee pursuant to Section 13.1 or 13.3 shall be
paid to such Indemnitee promptly upon receipt of a written demand therefor from
such Indemnitee, accompanied by a written statement describing in reasonable
detail the basis for such indemnity and the computation of the amount so
payable.

SECTION 13.5.   General Tax Indemnity.

(a)           Indemnification.  The Lessee shall pay and assume liability for,
and does hereby agree to indemnify, protect and defend the Property and all Tax
Indemnitees, and hold them harmless against, all Impositions on an After Tax
Basis.  The determination of all Impositions to be paid or indemnified against
by the Lessee on an After Tax Basis shall be made (in good faith) by the Tax
Indemnitee.  Such determination shall state with reasonable clarity and detail
the basis for such determination and shall, absent manifest error, be final and
conclusive and binding on the Lessee.

 

47


--------------------------------------------------------------------------------


(b)           Contests.  If any claim shall be made against any Tax Indemnitee
or if any proceeding shall be commenced against any Tax Indemnitee (including a
written notice of such proceeding) for any Imposition as to which the Lessee may
have an indemnity obligation pursuant to this Section 13.5, or if any Tax
Indemnitee shall determine that any Imposition to which the Lessee may have an
indemnity obligation pursuant to this Section 13.5 may be payable, such Tax
Indemnitee shall within thirty (30) days notify the Lessee in writing (provided,
that failure to so notify the Lessee within thirty (30) days shall not alter
such Tax Indemnitee’s rights under this Section 13.5 except to the extent such
failure precludes the ability to conduct a contest of any Impositions) and shall
not take any action with respect to such claim, proceeding or Imposition without
the written consent of the Lessee (such consent not to be unreasonably withheld
or unreasonably delayed) for thirty (30) days after the receipt of such notice
by the Lessee; provided, however, that in the case of any such claim or
proceeding, if such Tax Indemnitee shall be required by Applicable Law to take
action prior to the end of such thirty (30) day period, such Tax Indemnitee
shall in such notice to the Lessee, so inform the Lessee, and such Tax
Indemnitee shall not take any action with respect to such claim, proceeding or
Imposition without the consent of the Lessee (such consent not to be
unreasonably withheld or unreasonably delayed) for ten (10) days after the
receipt of such notice by the Lessee unless such Tax Indemnitee shall be
required by Applicable Law or regulation to take action prior to the end of such
ten (10) day period, provided, further, however, that the failure of the Tax
Indemnitee to give notice referred to in this sentence shall not diminish
Lessee’s obligations hereunder except to the extent that such failure precludes
Lessee from contesting such claim.

The Lessee shall be entitled for a period of thirty (30) days from receipt of
such notice from such Tax Indemnitee (or such shorter period as such Tax
Indemnitee has notified the Lessee is required by Applicable Law for such Tax
Indemnitee to commence such contest) to request in writing that such Tax
Indemnitee contest the imposition of such Tax, at the Lessee’s sole cost and
expense.  If (i) such contest can be pursued in the name of the Lessee and
independently from any other proceeding involving a Tax liability of such Tax
Indemnitee for which the Lessee has not agreed to indemnify such Tax Indemnitee,
(ii) such contest must be pursued in the name of such Tax Indemnitee, but can be
pursued independently from any other proceeding involving a Tax liability of
such Tax Indemnitee for which the Lessee has not agreed to indemnify such Tax
Indemnitee or (iii) such Tax Indemnitee so requests, then the Lessee shall be
permitted to control the contest of such claim, provided, that in the case of a
contest described in clause (ii), if such Tax Indemnitee reasonably determines
that such contest by the Lessee could have an adverse impact on the business or
operations of such Tax Indemnitee, such Tax Indemnitee may elect to control or
reassert control of the contest, and provided, that by taking control of the
contest, the Lessee acknowledges that it is responsible for the Imposition
ultimately determined to be due by reason of such claim.  In all other claims
requested to be contested by the Lessee, such Tax Indemnitee shall control the
contest of such claim, acting through counsel reasonably acceptable to the
Lessee.  In no event shall the Lessee be permitted to contest (or such Tax
Indemnitee required to contest) any claim (A) if such Tax Indemnitee provides
the Lessee with a legal opinion of counsel reasonably acceptable to the Lessee
that such action, suit or proceeding involves a risk of imposition of criminal
liability or could involve a material risk of the sale, forfeiture or loss of,
or the creation of any Lien (other than a Permitted Property Lien of the type
described in clause (a), (b), (g) or (h) of the definition thereof) on the

48


--------------------------------------------------------------------------------


Property or any part of any thereof unless the Lessee shall have posted and
maintained a bond or other security satisfactory to the relevant Tax Indemnitee
in respect to such risk, (B) if a Lease Event of Default has occurred and is
continuing unless the Lessee shall have posted and maintained a bond or other
security satisfactory to the relevant Tax Indemnitee in its sole discretion in
respect of the Taxes subject to such claim and any and all expenses for which
the Lessee is responsible hereunder reasonably foreseeable in connection with
the contest of such claim, (C) unless the Lessee shall have agreed to pay and
shall pay, to such Tax Indemnitee on demand all reasonable out-of-pocket costs,
losses and expenses that such Tax Indemnitee may incur in connection with
contesting such Imposition including all reasonable legal, accounting and
investigatory fees and disbursements, or (D) if such contest shall involve the
payment of the Tax prior to the contest, unless the Lessee shall provide to such
Tax Indemnitee an interest-free advance in an amount equal to the Imposition
that the Tax Indemnitee is required to pay (with no additional net after-tax
costs to such Tax Indemnitee).  In addition, for Tax Indemnitee controlled
contests and claims contested in the name of such Tax Indemnitee in a public
forum, no contest shall be required unless:  (A) the amount of the potential
indemnity (taking into account all similar or logically related claims that have
been or could be raised in any audit involving such Tax Indemnitee with respect
to any period for which the Lessee may be liable to pay an indemnity under this
Section 13.5(b)) exceeds $50,000, (B) if requested by such Tax Indemnitee, the
Lessee shall have provided to such Tax Indemnitee an opinion of counsel selected
by the Lessee (except, in the case of income taxes indemnified hereunder, in
which case such opinion shall be an opinion of independent tax counsel selected
by such Tax Indemnitee and reasonably acceptable to the Lessee) that a
reasonable basis exists to contest such claim (or, in the case of an appeal of
an adverse determination, an opinion of such counsel to the effect that there is
substantial authority for the position asserted in such appeal) and (C) Lessee
shall have acknowledged in writing to the Tax Indemnitee its obligation to pay
the costs and expenses thereof and to indemnify such Tax Indemnitee pursuant to
this Section 13.5 for the Taxes subject to the proposed contest, if such contest
is unsuccessful.  In no event shall a Tax Indemnitee be required to appeal an
adverse judicial determination to the United States Supreme Court.  In addition,
a Tax Indemnitee shall not be required to contest any claim in its name (or that
of an Affiliate) if the subject matter thereof shall be of a continuing nature
and shall have previously been decided adversely by a court of competent
jurisdiction pursuant to the contest provisions of this Section 13.5(b), unless
there shall have been a Change in Law and the Tax Indemnitee shall have
received, at the Lessee’s expense, an opinion of independent tax counsel
selected by the Lessee and reasonably acceptable to the Tax Indemnitee stating
that, as a result of such Change in Law, it is more likely than not that the Tax
Indemnitee will prevail in such contest.

The party conducting the contest shall consult in good faith with the other
party and its counsel with respect to the contest of such claim for Taxes,
provided, however, that the decisions regarding what actions to be taken shall
be made by the controlling party in its sole judgment.  In addition, the
controlling party shall keep the non-controlling party reasonably informed as to
the progress of the contest, and shall provide the non-controlling party with a
copy of (or appropriate excerpts from) any reports or claims issued by the
relevant auditing agents or taxing authority to the controlling party thereof,
in connection with such claim or the contest thereof.

Each Tax Indemnitee shall, at the Lessee’s sole cost and expense, supply the
Lessee with such information and documents reasonably requested by the Lessee as
are necessary or advisable for the Lessee to participate in any action, suit or
proceeding to the extent permitted by

49


--------------------------------------------------------------------------------


this Section 13.5(b); provided, however, that such Tax Indemnitee shall not be
required to provide to the Lessee copies of (i) any information, documentation
or materials that it reasonably deems to be confidential or proprietary or (ii)
its tax returns or any other information, documentation or materials in respect
of such Tax Indemnitee’s financial position.  Notwithstanding anything in this
Section 13.5(b) to the contrary, no Tax Indemnitee shall enter into any
settlement or other compromise or fail to appeal an adverse ruling with respect
to any claim which is entitled to be indemnified under this Section 13.5 (and
with respect to which contest is required under this Section 13.5(b)) without
the prior written consent of the Lessee, unless such Tax Indemnitee waives its
right to be indemnified under this Section 13.5 with respect to such claim.  No
settlement of any contest may be made by the Lessee without the Tax Indemnitee’s
written consent (which consent shall not be unreasonably withheld).

Notwithstanding anything contained herein to the contrary, a Tax Indemnitee will
not be required to contest (and the Lessee shall not be permitted to contest) a
claim with respect to the imposition of any Tax if such Tax Indemnitee shall
waive its right to indemnification under this Section 13.5 with respect to such
claim (and any claim with respect to such year or any other taxable year the
contest of which is materially adversely affected as a result of such waiver).

(c)           Payments.  Any Imposition indemnifiable under this Section 13.5
shall be paid directly when due to the applicable taxing authority if direct
payment is practicable and permitted.  If direct payment to the applicable
taxing authority is not permitted or is otherwise not made, any amount payable
to a Tax Indemnitee pursuant to Section 13.5 shall be paid within twenty (20)
days after receipt of a written demand therefor from such Tax Indemnitee
accompanied by a written statement describing in reasonable detail the amount so
payable, but in no event shall the Lessee be required to pay such reimbursement
prior to fifteen (15) days before the date that the relevant Taxes are due.  Any
payments made pursuant to this Section 13.5 shall be made directly to such Tax
Indemnitee entitled thereto or the Lessee, as the case may be, in immediately
available funds at such bank or to such account as specified by the payee in
written directions to the payor, or, if no such direction shall have been given,
by check of the payor payable to the order of the payee by certified mail,
postage prepaid at its address as set forth in Schedule II hereto.  Upon the
request of any Tax Indemnitee with respect to a Tax that the Lessee is required
to pay, the Lessee shall furnish to such Tax Indemnitee the original or a
certified copy of a receipt for the Lessee’s payment of such Tax or such other
evidence of payment as is reasonably acceptable to such Tax Indemnitee.

(d)           Reports.  In the case of any report, return or statement required
to be filed with respect to any Taxes that are subject to indemnification under
this Section 13.5 and of which the Lessee has knowledge, the Lessee shall
promptly notify such Tax Indemnitee of such requirement and, at the Lessee’s
expense  (i) if the Lessee is permitted (unless otherwise requested by such Tax
Indemnitee) by Applicable Law, timely file such report, return or statement in
its own name or (ii) if such report, return or statement is required to be in
the name of or filed by such Tax Indemnitee, advise such Tax Indemnitee of such
fact, prepare such return, statement or report for filing by such Tax Indemnitee
in such manner as shall be satisfactory to such Tax Indemnitee and send the same
to such Tax Indemnitee for filing no later than fifteen (15) days prior to the
due date thereof.  In any case in which such Tax Indemnitee will file any such
report, return

50


--------------------------------------------------------------------------------


or statement, the Lessee shall, upon written request of such Tax Indemnitee,
provide such Tax Indemnitee with such information as is reasonably necessary to
allow such Tax Indemnitee to timely file such report, return or statement.

(e)           Tax Ownership.  Each Tax Indemnitee represents and warrants that,
except as required by a Governmental Authority, it will not, prior to the
termination of the Lease, claim ownership of (or any tax benefits, including
depreciation, with respect to) the Property for any income tax purposes, it
being understood that the Lessee is and will remain the owner of the Property
for such income tax purposes until the termination of the Lease.  The Lessee
represents and warrants to each Indemnitee that, for tax purposes, the Lessee
will report for the transactions contemplated by the Operative Documents as
indebtedness of the Lessee from the Lessor maturing on the Expiration Date and
bearing interest at a rate equivalent to the interest on the Loans, Return on
Capital and Yield on the Lessor Amounts.  Without limiting any other
indemnification obligation of the Lessee under any of the Operative Documents,
the Lessee indemnifies and holds harmless, on an After Tax Basis, the Lessor,
the Purchasers and the Lenders from any and all loss, cost, expense or damages
suffered or incurred by reason of the Lease not being treated as indebtedness of
the Lessee for purposes of federal income taxation; provided, however, that (i) 
Purchasers and the Lenders shall promptly notify Lessee of any claim asserted by
any Governmental Authority with respect to the Purchasers or the Lenders or any
proceeding commenced against a Purchaser or a Lender pursuant to which such
Governmental Authority contends that the Lease should not be treated as such
indebtedness of the Lessee for purposes of federal income taxation, (ii) the
Lessee shall have the right to consult with the Purchasers or the Lenders with
respect to the contest of such claim or proceeding for federal income tax
purposes, regardless of the amount, if any, potentially in controversy,
provided, however, that the Purchasers or the Lenders shall retain the right to
settle or resolve the claim or proceeding in its exclusive discretion, and
(iii) the foregoing indemnification obligation of the Lessee shall be determined
on the basis of the excess, if any, of the aggregate loss, cost, expense or
damage suffered or incurred by the Purchasers or the Lenders if the Lease is not
treated as indebtedness of the Lessee for federal income tax purposes (including
any costs incurred in contesting such dispute) over the amount of any such
aggregate loss, cost, expense or damage (including federal income tax) that
would have been suffered or incurred by the Purchasers or the Lenders if the
Lease were treated as indebtedness of the Lessee, taking into account the actual
utilization by the Purchasers or the Lenders, as applicable, of any deduction or
credits (it being understood that the Purchasers and the Lenders are not
expected to be able to utilize such deductions or credits).

(f)            Disclosure.  The parties agree that, notwithstanding any contrary
implication in any of the Operative Documents, any party to this Participation
Agreement (and each employee, representative or other agent of such party) may
disclose the tax aspects of the transactions contemplated by the Participation
Agreement and the structural aspects of these transactions as they relate to
such tax aspects without limitation of any kind on such disclosure.

51


--------------------------------------------------------------------------------


(g)           Separate Agreement.  It is expressly understood and agreed that
the indemnity provided for in this Section 13.5 shall survive expiration or
termination of, and shall be separate and independent from any remedy under, any
Operative Document.

SECTION 13.6.   Indemnity Payments in Addition to Lease Obligations.  The Lessee
acknowledges and agrees that the Lessee’s obligations to make indemnity payments
under this Article XIII are separate from, in addition to, and do not reduce,
the Lessee’s obligation to pay under the Lease that portion of the Property Cost
constituting the Maximum Recourse Amount.

SECTION 13.7.   Illegality.  If, after the date of this Participation Agreement,
the adoption of any Governmental Rule, any change in any Governmental Rule or
the application or requirements thereof (whether such change occurs in
accordance with the terms of such Governmental Rule as enacted, as a result of
amendment or otherwise), any change in the interpretation or administration of
any Governmental Rule by any Governmental Authority, or compliance by any Lender
with any request or directive (whether or not having the force of law) of any
Governmental Authority (a “Change of Law”) shall make it unlawful or impossible
for any Participant to make or maintain any Loan, Purchased Interest or Lessor
Amount as a LIBOR Loans/Capital/Lessor Amount, such Participant shall
immediately notify the Administrative Agent and the Lessee of such Change of
Law.  Upon receipt of such notice, (i) the Lessee’ s right to request the making
of, conversion to or a new Basic Rent Period for LIBOR Loans/Capital/Lessor
Amounts shall be terminated, and the Lessee shall, at the request of the such
Participant, (A) convert any outstanding LIBOR Loans/Capital/Lessor Amounts into
Base Rate Loans/Capital/Lessor Amounts at the end of the current Basic Rent
Period for such LIBOR Loans/Capital/Lessor Amounts or (B) immediately convert
any such LIBOR Loans/Capital/Lessor Amounts if the Participant shall notify the
Lessee that it may not lawfully continue to fund and maintain such LIBOR
Loans/Capital/Lessor Amounts.  Any conversion of LIBOR Loans/Capital/Lessor
Amounts made pursuant to the preceding sentence prior to the last day of the
Basic Rent Period for such LIBOR Loans/Capital/Lessor Amounts shall be deemed a
prepayment thereof for purposes of Section 13.10. After such Participant
notifies the Administrative Agent and the Lessee of such a Change of Law and
until such Participant notifies the Administrative Agent and the Lessee that it
is no longer unlawful or impossible for such Person to make or maintain a Loan,
Purchased Interest or Lessor Amount, all Loans, Capital or Lessor Amounts, as
applicable, of such Person shall be Base Rate Loans/Capital/Lessor Amounts.

SECTION 13.8.   Inability to Determine Rates.  If, on or before the first day of
any Basic Rent Period for any Loan, Purchased Interest or Lessor Amount, (i) any
Participant shall advise the Administrative Agent that the BBA LIBO Rate for
such Basic Rent Period cannot be adequately and reasonably determined due to the
unavailability of funds in or other circumstances affecting the London interbank
market or (ii) the Lessor or Required Participants shall advise the
Administrative Agent that the rate of interest for such Loan, the rate of Return
for such Purchased Interests or the Yield for such Lessor Amount does not
adequately and fairly reflect the cost to such Participant of making or
maintaining such Loan, Purchased Interest or Lessor Amount, the Administrative
Agent shall immediately give notice of such condition to the Lessee, the Lessor
and the other Participants.  After the giving of any such notice and until the
Administrative Agent shall otherwise notify the Lessee that the circumstances
giving rise to such condition no longer exist, the Lessee’s right to request the
making of, conversion to or a new

52


--------------------------------------------------------------------------------


Basic Rent Period for LIBOR Loans/Capital/Lessor Amounts shall be suspended. 
Any LIBOR Loans/Capital/Lessor Amounts outstanding at the commencement of any
such suspension shall begin to bear interest, Return or Yield, as applicable, by
reference to the Base Rate on the last day of the then current Basic Rent
Period, and shall be deemed to be converted at the end of the then current Basic
Rent Period for such LIBOR Loans/Capital/Lessor Amounts into Base Rate
Loans/Capital/Lessor Amounts, unless such suspension has then ended.

SECTION 13.9.   Increased Costs.  If, after the date of this Participation
Agreement, any Change of Law:

(a)           Shall subject any Affected Party to any tax, duty or other charge
with respect to any Loan, Purchased Interests or Lessor Amount, or shall change
the basis of taxation of payments by the Lessee or the Lessor to any Affected
Party under any Operative Document (except for changes in the rate of taxation
on the overall net income of any Affected Party imposed by its jurisdiction of
incorporation or the jurisdiction in which its principal executive office is
located); or

(b)           Shall impose, modify or hold applicable any reserve (excluding any
Reserve Requirement or other reserve to the extent included in the calculation
of the BBA LIBO Rate for any Loans, Purchased Interests or Lessor Amounts),
special deposit or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances or loans by, or any other
acquisition of funds by any Affected Party; or

(c)           Shall impose on any Affected Party any other condition;

and the effect of any of the foregoing is to increase the cost to such Affected
Party of making, renewing, or maintaining its Commitment, any Loan, Purchased
Interests or Lessor Amount (or any commitment to provide the same, or to provide
liquidity or other fundings in respect thereof) or to reduce any amount
receivable by such Affected Party hereunder or under any Operative Document;
then the Lessee shall from time to time, within five (5) Business Days after
demand by such Affected Party, pay to such Affected Party additional amounts
sufficient to reimburse such Affected Party for such increased costs or to
compensate such Affected Party for such reduced amounts; provided, however, that
the Lessee shall have no obligation to make any payment to any demanding party
under this Section 13.9 on account of any such increased costs or reduced
amounts unless the Lessee receives notice of such increased costs or reduced
amounts from the demanding party within six (6) months after they are incurred
or realized. A certificate setting forth in reasonable detail the amount of such
increased costs or reduced amounts, submitted by such Affected Party to the
Lessee shall constitute prima facie evidence of such costs or amounts.  The
obligations of the Lessee under this Section 13.9 shall survive the termination
of this Participation Agreement and the other Operative Documents and the
payment of the Loans, Purchased Interests, Lessor Amounts and all other amounts
payable under the Operative Documents.

SECTION 13.10.   Funding Losses.  The Lessee agrees that it shall, within five
(5) Business Days after demand by any Affected Party, reimburse such Affected
Party for and hold such Affected Party harmless (on an After Tax Basis) from all
losses, costs and expenses (but

53


--------------------------------------------------------------------------------


excluding any loss of anticipated profit) that such Affected Party may sustain
or incur (other than through such Person’s own gross negligence or willful
misconduct) as a consequence of (a) the Lessee’s payment of Rent other than on a
Rent Payment Date (except for Rent not due on a Rent Payment Date), (b) any
Advance not being made on the date specified therefor in the applicable Funding
Request (other than, if such Affected Party is a Participant, as a result of a
breach by such Participant of its obligation under Section 3.1, 3.2 or 3.3, as
the case may be, to make Advances or Lessor Amounts available to the Lessor),
(c) the Lessee’s payment of the Property Cost or any portion thereof (including
any payment of Maximum Recourse Amount or Purchase Price) on any date other than
a Rent Payment Date, or (d) any conversion of LIBOR Loans/Capital/Lessor Amounts
in accordance with Section 13.7 or 13.8 on a day other than a Rent Payment Date;
provided, however, that the Lessee shall have no obligation to make any payment
to any demanding party under this Section 13.10 on account of any such costs or
losses unless the Lessee receives notice of such costs or losses from the
demanding party within six (6) months after they are incurred or realized.  The
Lessee understands that such costs and losses may include, without limitation,
losses incurred by an Affected Party as a result of funding, hedging and other
contracts entered into by such Affected Party to fund a Loan, Purchased
Interests or Lessor Amount.  Each Affected Party demanding payment under this
Section 13.10 shall deliver to the Lessee, with a copy to the Administrative
Agent, a certificate setting forth the amount of costs and losses for which
demand is made, which certificate shall set forth in reasonable detail the
calculation of the amount demanded.  Such a certificate so delivered to the
Lessee shall constitute prima facie evidence of such costs and losses.  This
covenant shall survive the termination of this Participation Agreement and the
other Operative Documents and the payment of the Loans, Purchased Interests,
Lessor Amounts and all other amounts payable under the Operative Documents.

SECTION 13.11.   Capital Requirements.  If, after the date of this Participation
Agreement, any Affected Party determines that (i) any Change of Law affects the
amount of capital required or expected to be maintained by such Affected Party
or any Person controlling such Lender (a “Capital Adequacy Requirement”) and
(ii) the amount of capital maintained by such Affected Party or such Person that
is attributable to or based upon the Loans, Purchased Interests or Lessor
Amounts, the Commitments or this Participation Agreement or any other Operative
Document must be increased as a result of such Capital Adequacy Requirement
(taking into account such Affected Party’s or such Person’s policies with
respect to capital adequacy), the Lessee shall pay to such Affected Party or
such Person, within five (5) Business Days after demand of such Affected Party,
such amounts as such Affected Party or such Person shall determine are necessary
to compensate such Affected Party or such Person for the increased costs to such
Affected Party or such Person of such increased capital; provided, however, that
the Lessee shall have no obligation to make any payment to any demanding party
under this Section 13.11 on account of any such increased costs unless the
Lessee receives notice of such increased costs from the demanding party within
six (6) months after they are incurred or realized.  A certificate setting forth
in reasonable detail the amount of such increased costs, submitted by any
Affected Party to the Lessee shall constitute prima facie evidence of such
costs.  The obligations of the Lessee under this Section 13.11 shall survive the
termination of this Participation Agreement and the other Operative Documents
and the payment of the Loans, Purchased Interests, Lessor Amounts and all other
amounts payable under the Operative Documents.

54


--------------------------------------------------------------------------------


SECTION 13.12.   Mitigation.  Any Participant that becomes aware of (i) any
Change of Law that will make it unlawful or impossible for such Participant to
make or maintain any Loan, Purchased Interest or Lessor Amount or (ii) any
Change of Law or other event or condition that will obligate the Lessee to pay
any amount pursuant to Section 13.9 or Section 13.11 shall notify the Lessee and
the Administrative Agent thereof as promptly as practical.  If any Participant
has given notice of any such Change of Law or other event or condition and
thereafter becomes aware that such Change of Law or other event or condition has
ceased to exist, such Participant shall notify the Lessee and the Administrative
Agent thereof as promptly as practical.  Each Participant affected by any Change
of Law that makes it unlawful or impossible for such Participant to make or
maintain any Loan, Purchased Interests or Lessor Amount or to which the Lessee
is obligated to pay any amount pursuant to Section 13.9 or Section 13.11 shall
use reasonable commercial efforts (including changing the jurisdiction of its
Applicable Funding Office) to avoid the effect of such Change of Law or to avoid
or materially reduce any amounts which the Lessee is obligated to pay pursuant
to Section 13.9 or Section 13.11 if, in the reasonable opinion of such
Participant, such efforts would not be disadvantageous to such Participant or
contrary to such Participant’s normal practices.

SECTION 13.13.   Taxes on Payments.

(a)           Payments Free of Taxes.

(i)            All payments made by the Lessee under this Participation
Agreement and the other Operative Documents shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income (but excluding those Taxes described in clause (i) and (ii) of the
definition of Impositions), excise, stamp, transfer or franchise taxes and other
taxes, fees, duties, withholdings or other charges of any nature whatsoever
(including interest and penalties) now or hereafter imposed (the “Withholding
Taxes”) by any Governmental Authority or taxing authority domestic or foreign
(the “Taxing Authority”), whether or not such Withholding Taxes were correctly
or legally asserted.  If any Withholding Taxes are required to be withheld or
deducted from any amounts payable to, or for the benefit of, any Tax Indemnitee
or any Affiliate thereof under this Participation Agreement or the other
Operative Documents, the amounts so payable to such Tax Indemnitee shall be
increased to the extent necessary to yield on an After Tax Basis such amounts
payable under this Participation Agreement and the other Operative Documents at
the rates or in the amounts specified in this Participation Agreement and the
other Operative Documents.  Whenever any Withholding Taxes are payable by the
Lessee with respect to any payment to or for the account of a particular Tax
Indemnitee, as promptly as possible thereafter, the Lessee shall send to such
Tax Indemnitee a certified copy of an original official receipt received by the
Lessee showing payment thereof.  If the Lessee fails to pay any Withholding
Taxes when due to the appropriate taxing authority or fails to remit to the Tax
Indemnitee required receipts or other required documentary evidence, the Lessee
shall indemnify the Tax Indemnitee for any obligations that may become payable
by the Tax Indemnitee as a result of any such failure.

(ii)           All payments made by the Lessor under this Participation
Agreement and the other Operative Documents to any other Tax Indemnitee shall be

55


--------------------------------------------------------------------------------


made net of any deduction or withholding for Withholding Taxes.  If any
Withholding Taxes are required to be withheld or deducted from any amounts
payable by the Lessor to, or for the benefit of, any other Tax Indemnitee under
this Participation Agreement or any other Operative Document, then the Lessee
shall indemnify and pay such Tax Indemnitee on an After Tax Basis an amount
necessary to yield such Tax Indemnitee (after payment of all Withholding Taxes)
such amounts payable under this Participation Agreement and the other Operative
Documents at the rates or in the amounts specified in this Participation
Agreement and the other Operative Documents.

(iii)          Moreover, if any Taxes (the “Indirect Withholding Taxes”) in the
nature of Withholding Taxes are directly asserted by any Taxing Authority
against any of the Participants with respect to any payment received by such
Participant, such Participant may pay such Taxes and the Lessee will pay to the
Administrative Agent for the benefit of such Participant, as Supplemental Rent,
within fifteen (15) Business Days after receipt of a written demand therefor
accompanied by a written statement describing in reasonable detail the amount so
payable from such Participant such additional amounts (including any interest,
reasonable costs or expenses and any penalties incurred in connection therewith)
as are necessary in order that on a fully After Tax Basis the net amount
received by such Person after the payment of such Indirect Withholding Taxes
(including any Taxes on such additional amount) shall equal the amount such
Person would have received had such Indirect Withholding Taxes not been asserted
plus interest on such additional amounts at the Base Rate, calculated (on the
basis of actual days elapsed in a year of 360 days) from the date of payment of
such Indirect Withholding Taxes by such Purchaser to the date of payment of such
additional amounts by the Lessee.  If the Lessee fails to pay any such Indirect
Withholding Taxes as and when due to the appropriate Taxing Authority or fails
to remit to the Administrative Agent for the benefit of the relevant Participant
the required receipts or other required documentary evidence, then the Lessee
shall indemnify such Participant for any incremental Taxes (whether or not
constituting Withholding Taxes), interest, penalties and reasonable expenses
that may become payable by such Participant as a result of any such failure.

(iv)          The obligations of the Lessee under this Section 13.13(a) shall
survive the termination of this Participation Agreement and the other Operative
Documents and the payment of the Loans, Purchased Interests, Lessor Amounts and
all other amounts payable under the Operative Documents.

(b)           Withholding Exemption Certificates.  On or prior to the date of
the initial Advance or, if such date does not occur within thirty (30) days
after the date of this Participation Agreement, by the end of such 30-day
period, each Participant that is not organized under the laws of the United
States of America or a state or political subdivision thereof shall deliver to
the Lessee and the Administrative Agent two duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI (or successor applicable
form), as the case may be, certifying in each case that such Participant is
entitled to receive payments under this Participation Agreement without
deduction or withholding or with reduced deduction or withholding of any United
States federal income taxes.  Each such Participant further agrees (i) promptly
to notify the Lessee and the Administrative Agent of any change of circumstances
that would prevent such Participant from receiving payments hereunder without
any deduction or

56


--------------------------------------------------------------------------------


withholding or with reduced deduction or withholding of such taxes as indicated
on the most recent such certificate or other form previously delivered by such
Participant and (ii) if such Participant has not so notified the Lessee and the
Administrative Agent of any change of circumstances which would prevent such
Participant from receiving payments hereunder without any deduction or
withholding or with reduced deduction or withholding of taxes as indicated on
the most recent such certificate or other form previously delivered by such
Participant, then on or before the date that any certificate or other form
delivered by such Participant under this Section 13.13(b) expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent such certificate or form previously delivered by such Participant, to
deliver to the Lessee and the Administrative Agent a new certificate or form,
certifying that such Participant is entitled to receive payments under the
Operative Documents without deduction or withholding or with reduced deduction
or withholding of such taxes. If any Participant fails to provide to the Lessee
or the Administrative Agent pursuant to this Section 13.13(b) (or, in the case
of any Person that becomes a Participant through an assignment by another
Participant, pursuant to Section 12.1) any certificates or other evidence
required by such provision to establish that such Participant is, at the time it
becomes a Participant hereunder, entitled to receive payments under the
Operative Documents without deduction or withholding or with reduced deduction
or withholding of any United States federal income taxes, such Participant shall
not be entitled to any indemnification under Section 13.13(a) for any
withholding taxes to the extent imposed on such Participant primarily as a
result of such failure.

(c)           Mitigation.  If the Administrative Agent or any Participant claims
any additional amounts to be payable to it pursuant to this Section 13.13, such
Person shall use reasonable commercial efforts to file any certificate or
document requested in writing by the Lessee (including copies of Internal
Revenue Service Form W-8BEN (or successor forms)) reflecting a reduced rate of
withholding or to change the jurisdiction of its Applicable Funding Office if
the making of such a filing or such change in the jurisdiction of its Applicable
Funding Office would avoid the need for or materially reduce the amount of any
such additional amounts which may thereafter accrue and if, in the sole opinion
of such Person, in the case of a change in the jurisdiction of its Applicable
Funding Office, such change would not be disadvantageous to such Person or
otherwise contrary to such Person’s normal banking practices.

(d)           Tax Returns.  Nothing contained in this Section 13.13 shall
require the Administrative Agent or any Participant (or any other Person) to
make available any of its Tax returns (or any other information relating to its
Taxes, which it deems to be confidential).

SECTION 13.14.   Survival.  The obligations of the Lessee under this Article
XIII shall survive the termination of this Participation Agreement and the other
Operative Documents and the payment of the Loans, Purchased Interests, Lessor
Amounts and all other amounts payable under the Operative Documents.

ARTICLE XIV

PAYMENT OF CERTAIN EXPENSES

SECTION 14.1.   Payment of Costs and Expenses.

57


--------------------------------------------------------------------------------


(a)           The Lessee shall pay, or cause to be paid, from time to time all
Transaction Expenses in respect of the Closing Date.

(b)           The Lessee shall pay or cause to be paid when due the Fees
described in Section 4.7.  In addition, the Lessee shall pay or cause to be
paid, on demand, (i) all reasonable out-of-pocket expenses of the Structuring
Agent, the Administrative Agent, and the Participants (including reasonable
attorneys’ fees and legal expenses) incurred in connection with this
Participation Agreement and the other Operative Documents, (ii) all costs and
expenses (including reasonable attorneys’ fees and legal expenses) incurred by
the Administrative Agent or any Participant in entering into any future
amendments or supplements with respect to any of the Operative Documents,
whether or not such amendments or supplements are ultimately entered into, or
giving of waivers of consents hereto or thereto, (iii) all costs and expenses
(including reasonable attorneys’ fees and legal expenses) incurred by the
Administrative Agent or any Participant in connection with any purchase of the
Property by the Lessee, respectively, or any other Person in connection with the
purchase of the Property by the Lessee or any other Person pursuant to Articles
XVIII and XIX of the Lease and (iv) all costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred by any of the other parties hereto
in respect of (A) the enforcement of any of their rights or remedies against the
Lessee under any of the Operative Documents or (B) the negotiation of any
restructuring or “work-out” with the Lessee, whether or not consummated, of any
obligations of the Lessee under the Operative Documents.

SECTION 14.2.   Brokers’ Fees and Stamp Taxes.  The Lessee shall pay during the
Lease Term, from the proceeds of the Advance or otherwise any brokers’ fees and
any and all stamp, transfer and other similar Taxes, fees and excises, if any,
including any interest and penalties, which are payable in connection with the
transactions contemplated by this Participation Agreement and the other
Operative Documents.

ARTICLE XV

THE ADMINISTRATIVE AGENT

SECTION 15.1.   Appointment.  Each Participant hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Participant under this
Participation Agreement and the other Operative Documents, and each such
Participant irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Participation
Agreement and the other Operative Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Participation Agreement and the other Operative Documents,
together with such other powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary elsewhere in this Participation
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein and in the other
Operative Documents, or any fiduciary relationship with any Participant or any
other party to the Operative Documents, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Participation Agreement or any other Operative Document or otherwise exist
against the Administrative Agent.

58


--------------------------------------------------------------------------------


SECTION 15.2.   Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Participation Agreement and the other Operative
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of its agents or attorneys-in-fact selected by it with reasonable care.

SECTION 15.3.   Exculpatory Provisions.  Neither the Administrative Agent (in
its capacity as such) nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Participation Agreement or any other Operative Document, except for its or
such Person’s own willful misconduct or gross negligence (or negligence in the
handling of funds) or (b) responsible in any manner to any of the Participants
or any other party to the Operative Documents for any recitals, statements,
representations or warranties made by any Party or the Lessor or any officer of
any Party or the Lessor contained in this Participation Agreement or any other
Operative Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Participation Agreement or any other Operative
Document, or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Participation Agreement or any other Operative Document
or for any failure of any Party or the Lessor to perform its obligations
hereunder or thereunder.  The Administrative Agent shall not be under any
obligation to any Participant or any other party to the Operative Documents to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Participation Agreement or any
other Operative Document, or to inspect the properties, books or records of any
Party.

SECTION 15.4.   Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
Note, Certificate, writing, resolution, notice, consent, certificate, affidavit,
letter, facsimile message, statement, order or other document or other written
communication believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Lessee),
independent accountants and other experts selected by the Administrative Agent. 
The Administrative Agent may deem and treat the payee of any Note or the holder
of any Certificate as the owner thereof for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been delivered to the
Administrative Agent in accordance with Section 12.1 of the Participation
Agreement.  The Administrative Agent shall be fully justified in failing or
refusing to take any action under this Participation Agreement or any other
Operative Document unless it shall first receive the advice or concurrence of
the Required Participants, or it shall first be indemnified to its satisfaction
by the applicable Participants against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Participation Agreement and the
other Operative Documents in accordance with a request of the Required
Participants, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Participants and all future holders of the
applicable Participations (including their respective successors and assigns).

59


--------------------------------------------------------------------------------


SECTION 15.5.   Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Lease Default or Lease
Event of Default unless the Administrative Agent has received notice from any
Participant or the Lessor referring to this Participation Agreement or any other
Operative Document, describing such Lease Default or Lease Event of Default and
stating that such notice is a “notice of default.”  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall
promptly give notice thereof to the Participants, the Lessor and the Lessee. 
The Administrative Agent shall take such action with respect to such Lease
Default or Lease Event of Default as shall be directed by the Required
Participants; provided, however, that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such default or event of default as it shall deem advisable in the
best interests of the Participants.

SECTION 15.6.   Non-Reliance on Administrative Agent and Other Participants. 
Each Participant expressly acknowledges that neither the Administrative Agent,
nor the Structuring Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates, has made any representations
or warranties to it and that no act by the Administrative Agent or the
Structuring Agent hereinafter taken, including any review of the affairs of the
Lessee or the Lessor, shall be deemed to constitute any representation or
warranty by the Administrative Agent or the Structuring Agent to any
Participant.  Each Participant represents to the Administrative Agent and the
Structuring Agent that it has, independently and without reliance upon the
Administrative Agent, the Structuring Agent or the Lessor, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Lessee and the Lessor and made its
own decision to enter into this Participation Agreement.  Each Participant also
represents that it will, independently and without reliance upon the
Administrative Agent, the Structuring Agent or any other Participant, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Participation Agreement and the other Operative
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Lessee and the Lessor.  Except for notices, reports and
other documents expressly required to be furnished to the Participants by the
Administrative Agent hereunder, neither the Administrative Agent nor the
Structuring Agent shall have any duty or responsibility to provide any
Participant with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Lessee or the Lessor which may come into the possession
of the Administrative Agent, the Structuring Agent or any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

SECTION 15.7.   Indemnification.  The Administrative Agent agrees that it will
be entitled to indemnification with respect to the Operative Documents and the
transactions contemplated thereby solely from the Lessee and as contemplated by
Article XIII hereof.

SECTION 15.8.   Administrative Agent in Its Individual Capacity.  Each
Participant acknowledges that KeyBank National Association is acting as the
Administrative Agent hereunder.  KeyBank National Association and its Affiliates
may make Participations to, issue

60


--------------------------------------------------------------------------------


letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Lessee, the Lessor and their
respective Affiliates as though it was not the Administrative Agent hereunder
and under the other Operative Documents and without notice to or consent of the
Participants.  Each Participant acknowledges that, pursuant to such activities,
KeyBank National Association or its Affiliates may receive information regarding
the Lessee, the Lessor or their respective Affiliates (including information
that may be subject to confidentiality obligations in favor of the Lessee, the
Lessor or such Affiliates) and acknowledges that such Persons shall be under no
obligation to provide such information to them.

SECTION 15.9.   Successor Administrative Agent.  The Administrative Agent may
resign as the Administrative Agent upon twenty (20) Business Days’ notice to the
Participants and the Lessee provided, that no such resignation shall take effect
until the appointment, acceptance and qualification of a successor
Administrative Agent.  The Administrative Agent may be removed for cause as the
Administrative Agent upon twenty (20) Business Days’ notice to the
Administrative Agent and the Lessee from the Required Participants, which notice
shall specify the conduct constituting the cause for removal.  The Required
Participants shall appoint from among the Participants a successor
Administrative Agent for the Participants subject to prior approval by the
Lessee (such approval not to be unreasonably withheld or delayed), whereupon
such successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall include such
successor agent effective upon its appointment, and the resigning or removed
Administrative Agent’s rights, powers and duties as the Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Participation
Agreement.  After the retiring Administrative Agent’s resignation or removal
hereunder as the Administrative Agent, the provisions of this Article XV shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Operative Documents.  In the event of the
resignation, or removal, of the Administrative Agent if no successor shall have
been appointed and qualified within thirty (30) days, the resigning
Administrative Agent or any Lender may petition a court of competent
jurisdiction to appoint a successor.

SECTION 15.10.   Eligibility of the Administrative Agent.  The Administrative
Agent shall at all times have a combined capital and surplus of at least
$100,000,000 (or a combined capital and surplus in excess of $50,000,000 and the
obligations of which, whether or not in existence or hereafter incurred, are
fully and unconditionally guaranteed by a corporation organized and doing
business under the laws of the United States, any state or territory thereof or
the District of Columbia that has a combined capital and surplus of at least
$100,000,000).  If such corporation publishes reports of condition at least
annually, pursuant to law or to requirements of Federal, State, Territorial or
District of Columbia supervising or examining authority, then for the purposes
of this Section 15.10, the combined capital and surplus of such corporation
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of conditions so published.  The Administrative Agent shall not be
an Affiliate of the Lessee.

61


--------------------------------------------------------------------------------


ARTICLE XVI

MISCELLANEOUS

SECTION 16.1.   Survival of Agreements.  The representations, warranties,
covenants, indemnities and agreements of the parties provided for in the
Operative Documents, and the parties’ obligations under any and all thereof,
shall survive the execution and delivery of this Participation Agreement, the
transfer of any or all of the Property to the Lessee, the Lessor or any other
Person, the construction of any Improvements, any disposition of any interest of
the Lessor or any Participant in the Property or any Improvements and the
payment of the Obligations and any disposition thereof and shall be and continue
in effect notwithstanding any investigation made by any party and the fact that
any party may waive compliance with any of the other terms, provisions or
conditions of any of the Operative Documents.  Except as otherwise expressly set
forth herein or in the other Operative Documents, the indemnities of the parties
provided for in the Operative Documents shall survive the expiration or
termination of the Operative Documents.

SECTION 16.2.   No Broker, etc.  Each of the parties hereto represents to the
others that it has not retained or employed any broker, finder or financial
adviser to act on its behalf in connection with this Participation Agreement or
the transactions contemplated herein or in the other Operative Documents, nor
has it authorized any broker, finder or financial adviser retained or employed
by any other Person so to act.  Any party who is in breach of this
representation shall indemnify and hold the other parties harmless from and
against any liability arising out of such breach of this representation.

SECTION 16.3.   Notices.  Unless otherwise specifically provided herein, all
notices, consents, directions, approvals, instructions, requests and other
communications required or permitted by the terms hereof to be given to any
Person shall be given in writing by United States mail, by nationally recognized
courier service and any such notice shall become effective five (5) Business
Days after being deposited in the mails, certified or registered return receipt
requested with appropriate postage prepaid or one (1) Business Day after
delivery to a nationally recognized courier service specifying overnight
delivery and shall be directed to the address of such Person as indicated on
Schedule II.  From time to time any party may designate a new address for
purposes of notice hereunder by written notice to each of the other parties
hereto in accordance with this Section 16.3.

SECTION 16.4.   Counterparts.  This Participation Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.  Delivery of an executed counterpart
hereof by facsimile or other electronic means shall be equally effective as
delivery of an originally executed counterpart.

SECTION 16.5.   Amendments.

(a)           The provisions of this Participation Agreement may, subject to the
provisions of clause (b) below, from time to time be amended, modified or
waived, provided, however, that such amendment, modification or waiver is in
writing and consented to by the Lessee, the Lessor, and, subject to the
limitations of Section 16.16 hereof, the Required Lenders and the Required
Purchasers.

62


--------------------------------------------------------------------------------


(b)           Neither any Operative Document nor any of the terms thereof may be
terminated (except upon payment in full of the Property Cost and accrued Basic
Rent and all other amounts due and owing by the Lessee under the Operative
Documents, or effective exercise and consummation of the Remarketing Option in
accordance with Article XX of the Lease and payment in full of all amounts due
in accordance therewith), amended, supplemented, waived or modified without the
written agreement or consent of the Required Participants (regardless of whether
the Lenders and the Lessor are parties thereto); provided, however, that:

(i)            no such termination, amendment, supplement, waiver or
modification shall without written agreement or consent of each Participant (A)
modify any of the provisions of this Section 16.5 or Section 16.16, (B) change
the definition of “Required Participants,” (C) modify or waive any requirement
under any Operative Document that any particular action be taken by all
Participants, (D) extend the Expiration Date or Scheduled Lease Term Termination
Date (except as expressly provided for herein), (E) amend, modify, waive or
supplement any of the provisions of Article VII of this Participation Agreement,
(F) reduce, modify, amend or waive any Fees, other fees or indemnities in favor
of any Participant, including without limitation amounts payable pursuant to
Section 4.7 and Article XIII (except that any Person may consent to any
reduction, modification, amendment or waiver of any Fee or other fee or
indemnity payable to it), (G) modify, postpone, reduce or forgive, in whole or
in part, any payment of Rent (other than pursuant to the terms of any Operative
Document), any Loan, Purchased Interests or Lessor Amount, Property Cost,
Maximum Recourse Amount, Purchase Price, amounts due pursuant to Article XX of
the Lease, interest, Return or Yield or, subject to clause (D) above, any other
amount payable under the Lease or this Participation Agreement, (H) modify the
definition or method of calculation of Rent (other than pursuant to the terms of
any Operative Document), Loans, Purchased Interests or Lessor Amounts, Property
Cost, Maximum Recourse Amount, Fees, Shortfall Amount, Participant Balance or
any other definition which would affect the amounts to be advanced or which are
payable under the Operative Documents, (I) release the Lessee from its
Obligations under the Operative Documents or permit any assignment of the Lease
by the Lessee releasing the Lessee from its Obligations under the Operative
Documents or changing the absolute and unconditional character of such
obligations, in each case, except as expressly permitted by the Operative
Documents, or (J) except as expressly permitted or required under the Operative
Documents, release the Property from the Lien of the Lessor Mortgage or release
or terminate any UCC Financing Statements covering the Property or any other
Collateral;

(ii)           no such termination, amendment, supplement, waiver or
modification shall, without the written agreement or consent of each Lender (but
subject at all times to the terms of Section 16.16 hereof), (A) change the
definition of “Required Lenders,” (B) modify or waive any requirement under any
Operative Document that any particular action be taken by all Lenders, or (C)
extend the Expiration Date (except as expressly provided for herein);

63


--------------------------------------------------------------------------------


(iii)          no such termination, amendment, supplement, waiver or
modification shall, without the written agreement or consent of each Purchaser
(but subject at all times to the terms of Section 16.16 hereof), (A) change the
definition of “Required Purchasers,” (B) modify or waive any requirement under
any Operative Document that any particular action be taken by all Purchasers, or
(C) extend the Expiration Date (except as expressly provided for herein);

(iv)          no such termination, amendment, supplement, waiver or modification
shall, without written agreement or consent of the Lessor, (A) modify or waive
any requirement under any Operative Document that any particular action be taken
by or consented to by the Lessor, (B) extend the Scheduled Lease Term
Termination Date (except as expressly provided for herein), or (C) amend,
modify, waive or supplement the Loan Agreement, the Receivables Purchase
Agreement, the Lease, or the Ground Lease (it being understood that the Lessor
may condition any such written agreement or consent on the receipt of the
written consent of the Ground Lessor to such termination, amendment, supplement,
waiver or modification);

(v)           no such termination, amendment, supplement, waiver or modification
that would increase the obligations of the Lessee thereunder or deprive the
Lessee of any of its rights thereunder or alter the rights of the Lessee to its
detriment shall be effective against the Lessee without the written agreement or
consent of the Lessee; and

(vi)          no such termination, amendment, supplement, waiver or modification
shall be made to any provision of Article XV without the written agreement or
consent of the Administrative Agent.

SECTION 16.6.   Headings, etc.  The Table of Contents and headings of the
various Articles and Sections of this Participation Agreement are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions hereof.

SECTION 16.7.   Parties in Interest.  Except as expressly provided herein, none
of the provisions of this Participation Agreement is intended for the benefit of
any Person except the parties hereto.  The Lessee shall not assign or transfer
any of its rights or obligations under the Operative Documents except in
accordance with the terms and conditions thereof.

SECTION 16.8.   GOVERNING LAW.  THIS PARTICIPATION AGREEMENT AND THE OTHER
OPERATIVE DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA.

SECTION 16.9.   Severability.  Any provision of this Participation Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

64


--------------------------------------------------------------------------------


SECTION 16.10.   Liability Limited.

(a)           The parties hereto agree that except as specifically set forth
herein or in any other Operative Document, the Lessor shall have no personal
liability whatsoever to any other Participant, the Lessee or their respective
successors and assigns for any claim or obligation based on or in respect hereof
or any of the other Operative Documents (including, without limitation, the
repayment of the Loans) or arising in any way from the transactions contemplated
hereby or thereby and recourse, if any, shall be solely had against the Lessor’s
interest in the Property or from payments (other than payments due to the Lessor
with respect to indemnities, reimbursement of expenses or fees, in each case
payable to the Lessor for its own account) received from the Lessee (it being
acknowledged and agreed by each party hereto that all such personal liability of
the Lessor is expressly waived and released as a condition of, and as
consideration for, the execution and delivery of the Operative Documents by the
Lessor); provided, however, that the Lessor shall be liable in its individual
capacity (i) for its own willful misconduct or gross negligence, (ii) for breach
of its representations set forth in Section 8.3, (iii) for any Lessor Lien
attributable to it and (iv) for any Tax based on or measured by any fees,
commission or compensation received by it for acting as the Lessor as
contemplated by the Operative Documents.  It is understood and agreed that the
Lessor shall have no personal liability under any of the Operative Documents as
a result of acting pursuant to and consistent with any of the Operative
Documents.

(b)           No Participant shall have any obligation to the other Participant
or to the Lessee with respect to transactions contemplated by the Operative
Documents, except those obligations of such Participant expressly set forth in
the Operative Documents or except as set forth in the instruments delivered in
connection therewith, and no Participant shall be liable for performance by any
other party hereto of such other party’s obligations under the Operative
Documents except as otherwise so set forth.

(c)           The obligations of the parties under this Section 16.10 shall
survive the termination of this Participation Agreement.

SECTION 16.11.   Further Assurances.  The parties hereto shall promptly cause to
be taken, executed, acknowledged or delivered, at the sole expense of the
Lessee, all such further acts, conveyances, documents and assurances as the
other parties may from time to time reasonably request in order to carry out and
preserve the security interests and liens (and the priority thereof) intended to
be created pursuant to this Participation Agreement, the other Operative
Documents, and the transactions thereunder (including, without limitation, the
preparation, execution and filing of any and all Uniform Commercial Code
financing statements and other filings or registrations which the parties hereto
may from time to time request to be filed or effected).  The Lessee, at its own
expense and without need of any prior request from any other party, shall take
such action as may be necessary (including any action specified in the preceding
sentence), or as so requested, in order to maintain and protect all security
interests provided for hereunder or under any other Operative Document.

SECTION 16.12.   SUBMISSION TO JURISDICTION.  EACH PARTY HERETO HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF CALIFORNIA FOR PURPOSES

65


--------------------------------------------------------------------------------


OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS PARTICIPATION
AGREEMENT OR ANY OF THE OTHER OPERATIVE DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND
ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

SECTION 16.13.   Setoff.  Each Participant and the Administrative Agent shall,
upon the occurrence of any Lease Event of Default, have the right to appropriate
and, subject to Section 7.12 and Section 13.1 hereof, apply to the payment of
the Lessee’s obligations under the Lease as security for the payment of such
obligations, any and all balances, credits, deposits, accounts or moneys of the
Lessee then or thereafter maintained with such Participant or the Administrative
Agent.  The rights of the Participants and the Administrative Agent under this
Section are in addition to other rights and remedies (including other rights of
setoff under applicable law or otherwise) which such Person may have.

SECTION 16.14.   WAIVER OF JURY TRIAL.  THE PARTIES HERETO VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS PARTICIPATION AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY OF THE PARTIES HERETO.  THE PARTIES HERETO HEREBY AGREE THAT THEY WILL NOT
SEEK TO CONSOLIDATE ANY SUCH LITIGATION WITH ANY OTHER LITIGATION IN WHICH A
JURY TRIAL HAS NOT OR CANNOT BE WAIVED.  THE PROVISIONS OF THIS SECTION 16.14
HAVE BEEN FULLY NEGOTIATED BY THE PARTIES HERETO AND SHALL BE SUBJECT TO NO
EXCEPTIONS.  LESSEE ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER OPERATIVE DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR EACH OF THE PARTICIPANTS ENTERING INTO THIS
PARTICIPATION AGREEMENT AND EACH SUCH OTHER OPERATIVE DOCUMENT.

SECTION 16.15.   Special Provisions re Sales of Receivables.  Notwithstanding
anything else to the contrary in any of the Operative Documents, the following
provisions shall apply with respect to the Purchased Interests:

(a)           All purchases hereunder (and under the Receivables Purchase
Agreement) shall be made without recourse, but shall be made pursuant to, and in
reliance upon, the representations, warranties and covenants of the Lessor set
forth in this Participation Agreement and each other Operative Document.  No
obligation or liability to the Lessee on any Purchased Interest is intended to
be assumed by the Purchaser hereunder, and any such assumption is expressly
disclaimed.  The Lessor will not claim any ownership interest in the Purchased
Interests and each Purchaser is assuming all risks of credit loss associated
with the Purchased Interests.

66


--------------------------------------------------------------------------------


(b)           It is the express intent of the parties hereto that the transfers
of the Purchased Interests by the Lessor to the Purchasers, as contemplated by
this Participation Agreement and the Receivables Purchase Agreement be, and be
treated as, sales and not as loans secured by the Purchased Interests.  If,
however, notwithstanding the intent of the parties, such transactions are deemed
to be loans, Lessor hereby grants to the Administrative Agent (for the benefit
of each Purchaser) a first priority security interest in all of such Lessor’s
right, title and interest in and to the Purchased Interests now existing and
hereafter created by the Lessor, all Purchaser Basic Rent, all Supplemental Rent
owing to any Purchaser and all amounts received with respect thereto, and all
proceeds thereof, to secure all of such Lessor’s obligations hereunder.

(c)           The Purchasers shall have no obligation to account for, to
replace, to substitute or to return any Purchased Interest (or portion thereof)
to the Lessor.  Subject to Applicable Law the Purchasers shall have the
unrestricted right to further assign, transfer, deliver, hypothecate, subdivide
or otherwise deal with the Purchased Interests on whatever terms such Purchaser
shall determine.

(d)           Each sale made by the Lessor pursuant to this Participation
Agreement and the Receivables Purchase Agreement shall constitute a valid sale,
transfer, and assignment of Purchased Interests to the Purchasers, enforceable
against creditors of, and purchasers from, the Lessor and each such sale shall
have been made for “reasonably equivalent value” (as such term is used under
Section 548 of the Bankruptcy Code) and not for or on account of “antecedent
debt” (as such term is used under Section 547 of the Bankruptcy Code) owed by
the Lessor to any Purchaser; and this Participation Agreement constitutes, and
each other Operative Document to be signed by the Lessor, when duly executed and
delivered, will constitute, a legal, valid and binding obligation of the Lessor,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.

(e)           The Lessor shall also maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing
Purchased Interests and Lease in the event of the destruction of the originals
thereof), and keep and maintain (or cause the Administrative Agent to keep and
maintain) all documents, books, records and other information reasonably
necessary or advisable for the identification and collection of all Purchased
Interests.

(f)            The Lessor shall, at its expense, take, and shall cause to be
taken, all action necessary or desirable in the reasonable determination of the
Purchasers to establish and maintain a valid and enforceable ownership interest
in the Purchased Interests with respect thereto, in favor of Purchaser,
including taking such action to perfect, protect or more fully evidence the
interest of the Purchaser as the Purchaser may reasonably request.

67


--------------------------------------------------------------------------------


(g)           At its expense, the Lessor shall mark its records relating to both
the Purchased Interests and the Lease, including with the following legend, or
such other marking reasonably acceptable to the Purchasers evidencing that the
ownership interests with regard to such Purchased Interests and the Lease have
been sold in accordance with the Receivables Purchase Agreement: “AN UNDIVIDED,
FRACTIONAL OWNERSHIP INTEREST IN THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD
BY SELCO SERVICE CORPORATION TO [NAME OF APPLICABLE PURCHASER(S)] PURSUANT TO A
RECEIVABLES PURCHASE AGREEMENT, DATED AS OF MARCH 26, 2007, AS AMENDED, AMONG
SELCO SERVICE CORPORATION, KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT
AND KEYBANK NATIONAL ASSOCIATION, AS PURCHASER.”

SECTION 16.16.   Special Provisions re Sales of Receivables to Lessee Parties. 
Notwithstanding anything else to the contrary in any of the Operative Documents,
with respect to any Purchased Interests or Loans held by any Lessee Party, under
no circumstances shall (a) such Lessee Party be entitled to offset rights as set
forth in Section 7.12 hereof, and (b) such Lessee Party’s Pro Rata Shares be
used in the calculation of “Required Lenders”, “Required Purchasers” or
“Required Participants” for purposes of directing remedies, inspection rights,
receiving or approving information, granting waivers, consents, approvals or
amendments at any time.  In addition to the foregoing, neither the
Administrative Agent, the Lessor nor any other Participant shall have any
fiduciary obligation to any Lessee Party at any time, it being expressly
acknowledged and agreed that the Administrative Agent, the Lessor and each other
Participant may deal with all matters arising under the Operative Documents as
if no Lessee Party was a Participant.

SECTION 16.17. Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Participants agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners ), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Operative Document or any
action or proceeding relating to this Agreement or any other Operative Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) with
the consent of the Lessee, or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, any Participant or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Lessee.

For purposes of this Section, “Information” means all information received from
the Lessee or any Subsidiary relating to the Lessee or any Subsidiary or any of
their respective

68


--------------------------------------------------------------------------------


businesses, other than any such information that is available to the
Administrative Agent or any Participant on a nonconfidential basis prior to
disclosure by the Lessee or any Subsidiary, provided that, in the case of
information received from the Lessee or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Participants acknowledges that (A) the
Information may include material non-public information concerning the Lessee or
a Subsidiary, as the case may be, (B) it has developed compliance procedures
regarding the use of material non-public information, and (C) it will handle
such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

[THE REMAINDER OF THIS PAGE HAS
BEEN INTENTIONALLY LEFT BLANK]

69


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Participation Agreement
to be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

ADOBE SYSTEMS INCORPORATED,

 

as Lessee

 

 

 

 

 

 

 

By:

  /s/ Mark Garrett

 

 

 

Mark Garrett

 

 

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 



ADOBE SYSTEMS INCORPORATED,

 

as Purchaser

 

 

 

 

 

 

 

By:

  /s/ Mark Garrett

 

 

 

Mark Garrett

 

 

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 



SELCO SERVICE CORPORATION

 

as Lessor

 

 

 

 

 

 

 

By:

  /s/ Raed Alfayoumi

 

 

 

Raed Alfayoumi

 

 

Vice President

 

 

 

 

 

 



KEYBANK NATIONAL ASSOCIATION

 

as Adminstrative Agent

 

 

 

 

 

 

 

By:

  /s/ Raed Alfayoumi

 

 

 

Raed Alfayoumi

 

 

Vice President

 

70


--------------------------------------------------------------------------------


 

KEYBANK NATIONAL ASSOCIATION

 

as Purchaser

 

 

 

 

 

 

 

By:

  /s/ Raed Alfayoumi

 

 

 

Raed Alfayoumi

 

 

Vice President

 

 

 

 

 

 



KEYBANK NATIONAL ASSOCIATION

 

as Lender

 

 

 

 

 

 

 

By:

  /s/ Raed Alfayoumi

 

 

 

Raed Alfayoumi

 

 

Vice President

 

71


--------------------------------------------------------------------------------


EXECUTION

 

--------------------------------------------------------------------------------

APPENDIX A
TO PARTICIPATION AGREEMENT

DEFINITIONS AND INTERPRETATION

--------------------------------------------------------------------------------

Extension of Lease Financing of Office Tower
Located in City of San Jose, Santa Clara County, California
for Adobe Systems Incorporated

--------------------------------------------------------------------------------

 

A.            Interpretation.  In each Operative Document, unless a clear
contrary intention appears:

(i)            the singular number includes the plural number and vice versa;

(ii)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Operative Documents, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;

(iii)          reference to any gender includes each other gender;

(iv)          reference to any agreement (including any Operative Document or
any attachment or schedule thereto), document or instrument means such agreement
(or attachment or schedule thereto), document or instrument as amended or
modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of the other Operative Documents; and reference to
any promissory note includes any promissory note which is an extension or
renewal thereof or a substitute or replacement therefor;

(v)           reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision;

(vi)          reference in any Operative Document to any Article, Section,
Appendix, Schedule or Exhibit means such Article or Section thereof or Appendix,
Schedule or Exhibit thereto;

(vii)         “hereunder,” “hereof,” “hereto” and words of similar import shall
be deemed references to an Operative Document as a whole and not to any
particular Article, Section or other provision thereof;

A-1


--------------------------------------------------------------------------------


(viii)        “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term; and

(ix)           with respect to any rights and obligations of the parties under
the Operative Documents, all such rights and obligations shall be construed to
the extent permitted by Applicable Law.

B.            Computation of Time Periods.  For purposes of computation of
periods of time under the Operative Documents, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.

C.            Accounting Terms and Determinations.  All terms of an accounting
or financial nature shall be interpreted, all accounting determinations under
the Operative Documents shall be made, and all financial statements required to
be delivered under the Operative Documents shall be prepared, as set forth in
Section 4.10 of the Participation Agreement.

D.            Conflict in Operative Documents.  If there is any conflict between
any Operative Documents, such Operative Document shall be interpreted and
construed, if possible, so as to avoid or minimize such conflict but, to the
extent (and only to the extent) of such conflict, the Participation Agreement
shall prevail and control.

E.             Legal Representation of the Parties.  The Operative Documents
were negotiated by the parties with the benefit of legal representation and any
rule of construction or interpretation otherwise requiring the Operative
Document to be construed or interpreted against any party shall not apply to any
construction or interpretation hereof or thereof.

F.             Defined Terms.  Unless a clear contrary intention appears, terms
defined herein have the respective indicated meanings when used in each
Operative Document.

“Acceptable Condition” means, after the occurrence of any Casualty or
Condemnation affecting the Property, that the Property has been restored to
substantially its condition as it existed immediately prior to the applicable
Casualty or Condemnation.

“Account” means the account established with the Administrative Agent pursuant
to which all payments by the Lessee under the Operative Documents shall be
made.  The Account shall be specified on Schedule II to the Participation
Agreement.

“Acquired Entity” means (a) any Person that becomes a Subsidiary of the Lessee
as a result of an Acquisition or (b) any business entity or division thereof,
all or substantially all of the assets and business of which are acquired by a
Subsidiary of the Lessee pursuant to an Acquisition.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person (other than a Person that is a Subsidiary), (b) the acquisition of
in excess of 50% of the capital stock, partnership interests, membership
interests or equity of any Person (other than a Person that is a Subsidiary), or
otherwise causing

A-2


--------------------------------------------------------------------------------


any Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary).

“Actual Knowledge” means, with respect to any information or event, that a
Responsible Officer of the Lessee has, or with the exercise of reasonable care
and diligence would have, actual knowledge of such information or event.

“Administrative Agent” means KeyBank National Association, as Administrative
Agent for the Participants, together with its successors and assigns (including
any successor administrative agent pursuant to Section 15.9 of the Participation
Agreement).

“Adobe VC Partnerships” means Adobe Ventures, L.P., Adobe Ventures II, L.P.,
Adobe Ventures III, L.P., Adobe Ventures IV, L.P. and any other venture capital
partnership in which all of the limited partners are the Lessee, its
Subsidiaries, its Affiliates or employees of the Lessee or its Subsidiaries,
provided, that at the time a venture capital investment is made in any Person,
such Person either operates or is expected to operate in an industry related to
the business operations of the Lessee or its Subsidiaries (including Persons
which possess or may possess technologies, sales and services capabilities,
operations or content related to any product of the Lessee or its Subsidiaries)
or has been identified by the Lessee as a candidate for a strategic relationship
with the Lessee or its Subsidiaries.

“Advance” means an advance of funds by the Lessor (including Lessor Amounts and
any sums advanced to Lessor by Lenders or Purchasers) pursuant to Article III of
the Participation Agreement.

“Affected Party” means any Participant.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“After Tax Basis” means, with respect to any payment to be received or accrued
by a Person (“base payment”), the sum of (a) the amount of such base payment
plus (b) a further payment, if necessary, to such Person such that after
reduction for all Taxes imposed on such Person as a result of the receipt or
accrual of both the base payment and such further payments, such Person receives
a net amount equal to the base payment otherwise required to be made.

“Aggregate Commitment Amount” means $103,600,000.

“Applicable Funding Office” means, with respect to any Participant, (a) in the
case of its Base Rate Loans/Capital/Lessor Amounts, its Domestic Funding Office,
and (b) in the case of its LIBOR Loans/Capital/Lessor Amounts, its Euro-Dollar
Funding Office.

A-3


--------------------------------------------------------------------------------


“Applicable Capital Margin” means, with respect to any Purchased Interests
having a Return Rate determined by reference to the BBA LIBO Rate, the
percentage per annum set forth in the table below based on the Pricing Level in
effect on such date:

Consolidated Leverage Ratio

 

Applicable
Capital Margin

 

Less than or equal to 0.50 to 1.00

 

0.40

%

 

 

 

 

Less than or equal to 1.00 to 1.00

and Greater than 0.50 to 1.00

 

0.525

%

 

 

 

 

Less than or equal to 1.50 to 1.00

and Greater than 1.00 to 1.00

 

0.65

%

 

 

 

 

Less than or equal to 2.00 to 1.00

and Greater than 1.50 to 1.00

 

0.775

%

 

 

 

 

Greater than 2.00 to 1.00

 

0.90

%

 

Provided, however, that if any Capital or Purchased Interests are held by a
Lessee Party then the Applicable Capital Margin with respect to such Lessee
Party is 0.25%.

“Applicable Law” means all existing and future applicable laws, rules,
regulations (including Environmental Laws), statutes, treaties, codes,
ordinances, permits, certificates, orders and licenses of and interpretations
by, any Governmental Authority, and applicable judgments, decrees, injunctions,
writs, orders or like action of any court, administrative, judicial or
quasi-judicial tribunal or agency of competent jurisdiction (including those
pertaining to health, safety or the environment (including, without limitation,
wetlands) and those pertaining to the zoning, construction, use or occupancy of
the Property) or in each case affecting the Lessee, a Tax Indemnitee, an
Indemnitee, the Property or any material interests in any other kind of property
or asset, whether real, personal or mixed, or tangible or intangible, of the
Lessee.

“Applicable Loan Margin” means, with respect to any Loan having an Interest Rate
determined by reference to the BBA LIBO Rate, the percentage per annum set forth
in the table below based on the Pricing Level in effect on such date:

Consolidated Leverage Ratio

 

Applicable
Loan Margin

 

Less than or equal to 0.50 to 1.00

 

0.40

%

 

 

 

 

Less than or equal to 1.00 to 1.00

and Greater than 0.50 to 1.00

 

0.525

%

 

 

 

 

Less than or equal to 1.50 to 1.00

and Greater than 1.00 to 1.00

 

0.65

%

 

 

 

 

Less than or equal to 2.00 to 1.00

and Greater than 1.50 to 1.00

 

0.775

%

 

 

 

 

Greater than 2.00 to 1.00

 

0.90

%

 

“Appraisal” means an appraisal of the Property by the Appraiser, which Appraisal
complies in all material respects with all of the provisions of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as amended, the rules
and regulations adopted pursuant

A-4


--------------------------------------------------------------------------------


thereto, and all other Applicable Law addressed to the Lessor and the
Administrative Agent and which appraises the Fair Market Sales Value of the
Property as of the Expiration Date (or such other date as Lessor and
Administrative Agent shall agree).

“Appraiser” means an appraiser (MAI) selected by the Lessor and the
Administrative Agent.

“Appurtenant Rights” means, with respect to the Land, (i) all agreements,
easements, rights of way or use, rights of ingress or egress, privileges,
appurtenances, tenements, hereditaments and other rights and benefits at any
time belonging or pertaining to the Land or the Improvements thereon, including,
without limitation, the use of any streets, ways, alleys, vaults or strips of
land adjoining, abutting, adjacent or contiguous to the Land and (ii) all
permits, licenses and rights, whether or not of record, appurtenant to the Land.

“Assigned Agreement” is defined in Section 2.1(a) of the Security and Assignment
Agreement.

“Assignment of Lease and Rent” means the Assignment of Lease and Rent and dated
as of the date of the Participation Agreement, from the Lessor, as assignor, to
the Administrative Agent, as assignee.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease, net of amounts owing directly
or indirectly to such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Lessee and its Subsidiaries for the fiscal year ended December 1, 2006, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Authorized Officer” means any officer of the Lessee designated as such in
writing to the Administrative Agent by the Lessee.

“Authorized Officer’s Certificate” means, with respect to the Lessee, a
certificate signed by any Authorized Officer, which certificate shall certify as
true and correct the subject matter being certified to in such certificate.

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the higher of (a) the rate of interest established by the
Administrative Agent at its principal office, from time to time, as its prime
rate, whether or not publicly announced, which interest rate may or may not be
the lowest rate charged by it for commercial loans or other extensions of credit
and (b) the sum of (i) the Federal Funds Effective Rate plus (ii) ½ of 1% per
annum.

A-5


--------------------------------------------------------------------------------


“Base Rate Loan(s)/Capital/Lessor Amount(s)” means a Loan, Capital or Lessor
Amount, as the case may be, accruing interest, Return or Yield at the Base Rate.

“Basic Rent” means, as determined as of any Rent Payment Date, the amounts
payable pursuant to Section 4.1 of the Participation Agreement.

“Basic Rent Period” means, with respect to any Loan, Capital or Lessor Amount
outstanding during the Lease Term:

(i)            initially, the period commencing on the day the Lease Term begins
and ending on the last Business Day of the next succeeding month; and

(ii)           thereafter, each period commencing on the day after the last day
of the preceding Basic Rent Period applicable to such Loan, Capital or Lessor
Amount and ending on the date occurring one (1) month thereafter.

The foregoing provisions relating to Basic Rent Periods are subject to the
following:

(1)           if any Basic Rent Period would otherwise end on a day that is not
a Business Day, such Basic Rent Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Basic
Rent Period into another calendar month in which event such Basic Rent Period
shall end on the immediately preceding Business Day; and

(2)           any Basic Rent Period that would otherwise extend beyond the
Expiration Date shall end on the Expiration Date.

“BBA LIBO Rate” means, with respect to any Basic Rent Period for any LIBOR
Loan/Capital/Lessor Amount, a rate per annum equal to the quotient (rounded
upward if necessary to the nearest 1/100 of one percent) of:

(a)           the arithmetic mean (rounded upward if necessary to the nearest
1/100 of one percent) of the rates per annum appearing (i) on the British
Bankers’ Association internet web page (www.bba.org.uk/businesses/), or via
(ii) Reuters (BBALIBORS), Bloomberg, Bridge Telerate (Page 3750), or any other
information provider of the British Bankers’ Association daily Libor rates on
the second Business Day prior to the first day of such Basic Rent Period at or
about 11:00 a.m. (London time) (for delivery on the first day of such Basic Rent
Period) for a term comparable to such Basic Rent Period;

divided by

(b)           One minus the Reserve Requirement for such LIBOR
Loan/Capital/Lessor Amount in effect from time to time.

If, for any reason, the BBA LIBO Rate is not available from the aforementioned
sources for any Basic Rent Period, the Administrative Agent shall determine the
BBA LIBO Rate for such Basic Rent Period based upon the Reference Bank Rate.

A-6


--------------------------------------------------------------------------------


“Break Costs” means any amounts due and payable by the Lessee pursuant to
Section 13.10 of the Participation Agreement.

“Business Day” means any day on which (a) commercial banks are not authorized or
required to close in San Francisco, California or New York, New York and (b) if
such Business Day is related to a LIBOR Loan/Capital/Lessor Amount, dealings in
Dollar deposits are carried out in the London interbank market.

“Capital” means the amount paid to the Lessor in respect of the Purchased
Interests by the Purchasers pursuant to the Participation Agreement and the
Receivables Purchase Agreement.

“Capital Adequacy Requirement” is defined in Section 13.11 of the Participation
Agreement.

“Casualty” means any damage or destruction of all or any portion of the Property
as a result of a fire, flood, earthquake or other casualty or catastrophe.

“Certificate” is defined in Section 2.3 of the Receivables Purchase Agreement.

“Certifying Party” is defined in Section 21.1 of the Lease.

“Change of Law” is defined in Section 13.7 of the Participation Agreement.

“Claims” means any and all obligations, liabilities, losses, actions, suits,
judgments, penalties, fines, claims, demands, settlements, costs and expenses
(including, without limitation, reasonable legal fees and expenses) of any
nature whatsoever.

“Closing Date” means the date, which date shall be a Business Day on which each
of the conditions precedent set forth in Section 6.1 of the Participation
Agreement have been satisfied or waived by the applicable parties set forth
therein.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder.  Section
references to the Code are to the Code, as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.

“Collateral” is defined in Section 2.1 of the Security and Assignment Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D to the Participation Agreement.

“Condemnation” means, with respect to the Property, any condemnation,
requisition, confiscation, seizure or other taking or sale of the use, access,
occupancy, easement rights or title to the Property or any part thereof, wholly
or partially (temporarily or permanently), by or on account of any actual or
threatened eminent domain proceeding or other taking of action by any Person
having the power of eminent domain, including an action by a Governmental
Authority to change the grade of, or widen the streets adjacent to, the Property
or alter the pedestrian or

A-7


--------------------------------------------------------------------------------


vehicular traffic flow to the Property so as to result in change in access to
the Property (such that there is a material adverse effect on the operation of
the Property), or by or on account of an eviction by paramount title or any
transfer made in lieu of any such proceeding or action.  A “Condemnation” shall
be deemed to have occurred on the earliest of the dates that use, occupancy or
title vests in the condemning authority.

“Consolidated EBITDA” means, for any period, for the Lessee and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Lessee and its Subsidiaries for such period, (iii) depreciation and
amortization expense and (iv) expenses of the Lessee and its Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period, and minus (b) the following to the extent included
in calculating such Consolidated Net Income: (i) Federal, state, local and
foreign income tax credits of the Lessee and its Subsidiaries for such period
and (ii) all non-cash items increasing Consolidated Net Income for such period;
provided, however, that solely for the purpose of the computations of the
Consolidated Leverage Ratio, if there has occurred an Acquisition during the
relevant period, Consolidated EBITDA shall be calculated, at the option of the
Lessee on a pro forma basis in accordance with the SEC pro forma reporting rules
under the Exchange Act, as if such Acquisition occurred on the first day of the
applicable period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Lessee and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Lessee or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Lessee or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the Lessee
or such Subsidiary.

“Consolidated Interest Charges” means, for any period, for the Lessee and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Lessee and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) the portion
of rent expense of the Lessee and its Subsidiaries with respect to such period
under capital leases that is treated as interest in accordance with GAAP, and
(c) the portion of rent expense of the Lessee and its Subsidiaries with respect
to such period constituting Synthetic

A-8


--------------------------------------------------------------------------------


Lease Obligations to the extent such expenses would be treated as interest if
such leases were capital leases under GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four (4) fiscal quarters most recently ended.

“Consolidated Net Income” means, for any period, for the Lessee and its
Subsidiaries on a consolidated basis, the net income of the Lessee and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Lessee and its Subsidiaries on a consolidated basis, Shareholders’ Equity on
that date minus the Intangible Assets of the Lessee and its Subsidiaries on that
date.

“Contingent Payments” means amounts payable to the Administrative Agent or any
Participant pursuant to Article XIII of the Participation Agreement.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Deed” means a quitclaim, grant or special warranty deed, as applicable, with
respect to the real property comprising the Property, in conformity with
Applicable Law and appropriate for recording with the applicable Governmental
Authorities, conveying fee simple title to the transferee thereunder.

“Default Rate” means, (a) with respect to any Loan, any interest on any Loan,
Fees or any other amount (other than amounts described in clauses (b) or (c)),
the Interest Rate (including any Applicable Loan Margin) then in effect for such
Loan, plus two percent (2%) or, if no Interest Rate is applicable, whether in
respect of interest or other amounts, then the Default Rate shall be the Base
Rate plus the Applicable Loan Margin plus two percent (2%), (b) with respect to
any Capital or Return, the Return Rate (including any Applicable Capital Margin)
plus two percent (2%), and (c) with respect to any Lessor Amount or Yield, the
Yield Rate plus two percent (2%).  In the event that the Default Rate collected
by any Participant is in violation of any usury or similar law, then the Default
Rate shall be reduced to the extent necessary to cause the Default Rate to
comply with any usury or similar law.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

A-9


--------------------------------------------------------------------------------


“Dollars” and “$” mean dollars in lawful currency of the United States of
America.

“Domestic Funding Office” means, with respect to any Participant, (a) initially,
its office designated as such on Schedule II to the Participation Agreement (or,
in the case of any such Participant that becomes a Participant by an assignment
pursuant to Section 12.1 of the Participation Agreement, its office designated
as such in the applicable assignment agreement) and (b) subsequently, such other
office or offices as such Participant may designate to the Administrative Agent
as the office at which such Participant’s Base Rate Loans/Capital/Lessor Amounts
will thereafter be maintained and for the account of which all payments of (i)
outstanding principal of and interest on (in the case of Loans), or (ii)
outstanding Capital and Return on (in the case of Capital), or (iii) outstanding
Lessor Amounts and Yield on (in the case of Lessor Amounts) such Participant’s
Base Rate Loans/Capital/Lessor Amounts will thereafter be made.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Captive Insurance Subsidiary” means a corporation that is a
wholly-owned Subsidiary, duly organized and existing under the law of any state
of the United States or the laws of Ireland, Bermuda, Cayman Islands or the
British Virgin Islands, the activities of which are limited by such Subsidiary’s
Organization Documents to those necessary to providing property insurance
coverage solely to the Lessee and its Subsidiaries; provided (i) such Subsidiary
at all times maintains adequate capital and solvency (as specified by law
applicable to insurance providers organized under the law of such Subsidiary’s
jurisdiction of organization), and (ii) such Subsidiary is at all times duly
licensed as an insurer under such law.

“End of the Term Report” is defined in Section 13.2(a) of the Participation
Agreement.

“Environmental Audit” means a Phase One environmental site assessment (the scope
and performance of which meets or exceeds the then most current ASTM Standard
Practice E1527 for Environmental Site Assessments:  Phase One Environmental Site
Assessment Process) of the Property.

“Environmental Laws” means the Clean Air Act, 42 U.S.C. Section 7401 et seq.;
the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq.; the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et seq.;
the Comprehensive Environment Response, Compensation and Liability Act of 1980
(including the Superfund Amendments and Reauthorization Act of 1986, “CERCLA”),
42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, 15 U.S.C.
Section 2601 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
Section 651; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977, 30 U.S.C.
Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300 et seq.;
and all other Governmental Rules relating to the protection of human health and
the environment, including all Governmental Rules pertaining to the reporting,
licensing, permitting, transportation, storage, disposal, investigation or
remediation of emissions, discharges, releases, or threatened releases of
Hazardous Materials into the air, surface water, groundwater, or land, or
relating to the

A-10


--------------------------------------------------------------------------------


manufacture, processing, distribution, use, treatment, storage, disposal,
transportation or handling of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Lessee or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Violation” means, with respect to the Property, any activity,
occurrence or condition that violates or results in non-compliance with any
Environmental Law.

“Equipment” means all equipment, apparatus, furnishings, fittings and personal
property of every kind and nature whatsoever purchased, leased or otherwise
acquired by the Lessor and now or subsequently attached to, contained in or used
or usable in any way in connection with any operation or letting of the
Property, including but without limiting the generality of the foregoing, all
conveyor equipment, shelving, racking, sortation equipment, mobile material
handling equipment, screens, awnings, shades, blinds, curtains, draperies,
artwork, carpets, rugs, storm doors and windows, display cases, counters,
furniture and furnishings, heating, electrical, switch gear, uninterrupted power
supply equipment, mechanical equipment, lighting, switchboards, plumbing,
ventilation, air conditioning and air-cooling apparatus, refrigerating and
incinerating equipment, escalators, generators, elevators, loading and unloading
equipment and systems, stoves, ranges, laundry equipment, cleaning systems
(including window cleaning apparatus), telephones, communications systems
(including satellite dishes and antennae), televisions, computers, sprinkler
systems and other fire prevention and extinguishing apparatus and materials,
security systems, motors, engines, machinery, pipes, pumps, tanks, conduits,
appliances, fittings and fixtures of every kind and description.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lessee within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

A-11


--------------------------------------------------------------------------------


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Lessee or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Lessee or any ERISA Affiliate.

“Euro-Dollar Funding Office” means, with respect to any Participant,
(a) initially, its office designated as such on Schedule II to the Participation
Agreement (or, in the case of any such Participant that becomes a Participant by
an assignment pursuant to Section 12.1 of the Participation Agreement, its
office designated as such in the applicable assignment agreement) and
(b) subsequently, such other office or offices as such Participant may designate
to the Administrative Agent as the office at which such Participant’s LIBOR
Loans/Capital/Lessor Amounts will thereafter be maintained and for the account
of which all payments of outstanding principal and interest on (in the case of
Loans) or outstanding Lessor Amounts and Yield on (in the case of Lessor
Amounts) or outstanding Capital and Return on (in the case of Capital) such
Participant’s LIBOR Loans/Capital/Lessor Amounts will thereafter be made.

“Event of Loss” means any of the following:

(a)           a Condemnation that: (i) involves a taking of the Lessor’s entire
interest in the Land or (ii) is likely to have a material adverse effect on the
Fair Market Sales Value, use or residual value of the Property, or

(b)           a Casualty that is likely to have a material adverse effect on the
Fair Market Sales Value, use or residual value of the Property (unless the
insurance proceeds received in connection with such event are sufficient to
repair and restore the Property to an Acceptable Condition and such repair and
restoration could reasonably be expected to be completed prior to the Expiration
Date).

“Excepted Payments” is defined in Section 2(c)(i) of the Assignment of Lease and
Rent.

“Excess Casualty/Condemnation Proceeds” means at any time the excess, if any, of
(a) the aggregate of all awards, compensation or insurance proceeds payable in
connection with a Casualty or Condemnation minus (b) the sum of the Property
Cost then outstanding, all accrued and unpaid Basic Rent and all accrued and
unpaid Contingent Payments.

“Excess Sales Proceeds” means the excess, if any, of (a) the aggregate of all
proceeds received by the Lessor in connection with the Lessee’s exercise of the
Remarketing Option under

A-12


--------------------------------------------------------------------------------


Article XX of the Lease, less all fees, costs and expenses of the Lessor in
connection with the exercise of its rights and remedies thereunder, minus
(b) the outstanding Property Cost.

“Exempt Acquisitions” means (i) an Acquisition of a Person that is subject to
periodic reporting obligations under the Securities Exchange Act of 1934, and
(ii) an Acquisition of a Person the total consideration of which (including cash
and non-cash consideration and the assumption of debt and other liabilities)
does not exceed $750 million.

“Existing Synthetic Leases” means those leases relating to Synthetic Lease
Obligations (a) entered into on or about September 26, 2001 by and between the
Lessee (as lessee) and SELCO Service Corporation (as lessor), as amended
(including, without limitation, as contemplated by the Participation Agreement),
and (b) evidenced by that certain Second Amended and Restated Master Lease of
Land and Improvements entered into as of August 11, 2004, by and between SMBC
Leasing and Finance, Inc. (as lessor) and the Lessee (as lessee).

“Expiration Date” means the earliest of (a) the Scheduled Lease Term Termination
Date (as the same may be extended pursuant to Article XI of the Participation
Agreement), or (b) any date on which the Lease shall have been terminated in
accordance with the provisions of the Lease or any of the other Operative
Documents.

“Fair Market Sales Value” means, with respect to the Property, the amount, which
in any event shall not be less than zero, that would be paid in cash in an
arm’s-length transaction between an informed and willing purchaser and an
informed and willing seller, neither of whom is under any compulsion to purchase
or sell, respectively, for the ownership of the Property.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three (3) federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fees” is defined in Section 4.7 of the Participation Agreement.

“Financial Statements” means, with respect to any accounting period for any
Person, statements of income, shareholders’ equity and cash flows of such Person
for such period, and a balance sheet of such Person as of the end of such
period, setting forth in each case in comparative form figures for the
corresponding periods in the preceding fiscal year if such period is less than a
full fiscal year or, if such period is a full fiscal year, corresponding figures
from the preceding annual audit, all prepared in reasonable detail and in
accordance with GAAP.

“Fixtures” means all fixtures relating to the Improvements, including all
components thereof, located in or on the Improvements, together with all
replacements, modifications, alterations and additions thereto.

“Funding Office” means the office of each Participant identified on Schedule II
to the Participation Agreement as its Funding Office.

A-13


--------------------------------------------------------------------------------


“Funding Request” is defined in Section 3.5(a) of the Participation Agreement.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Action” means all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, written
interpretations, decrees, licenses, exemptions, publications, filings, notices
to and declarations of or with, or required by, any Governmental Authority, or
required by any Applicable Law, and shall include, without limitation, all such
environmental and operating permits and licenses that are required for the use,
occupancy, zoning and operation of the Property as provided in the Lease.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Charges” means, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its property or otherwise payable by such Person.

“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, guidelines, policy or similar form
of decision of any Governmental Authority which is made publicly available.

“Ground Lease” means that certain Ground Lease dated as of November 9, 2001,
between the Ground Lessor, as landlord thereunder, and the Lessor, as tenant
thereunder, with respect to the Land, as amended, modified or supplemented from
time to time.

“Ground Lessor” means Redevelopment Agency of the City of San Jose, a public
body, corporate and politic, established pursuant to the Community Redevelopment
Law of the State of California (Health and Safety Code Section 33000 et seq.),
together with its permitted successors and assigns.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or

A-14


--------------------------------------------------------------------------------


cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (iv) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness or other obligation of
any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Indebtedness to obtain any such Lien).  The amount of any Guarantee shall
be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.

“Hazardous Activity” means any activity, process, procedure or undertaking that
(a) directly or indirectly (i) produces, generates or creates any Hazardous
Material; (ii) causes or results in the Release of any Hazardous Material into
the environment (including air, water vapor, surface water, groundwater,
drinking water, land (including surface or subsurface), plant, aquatic and
animal life); or (iii) involves the containment or storage of any Hazardous
Material; and (b) is regulated as hazardous waste treatment, storage or disposal
within the meaning of any Environmental Law.

“Hazardous Materials” means all pollutants, contaminants and other materials,
substances and wastes which are hazardous, toxic, caustic, harmful or dangerous
to human health or the environment, including petroleum and petroleum products
and byproducts, radioactive materials, asbestos, polychlorinated biphenyls and
all materials, substances and wastes which are classified or regulated as
“hazardous,” “toxic” or similar descriptions under any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(A)           ALL OBLIGATIONS OF SUCH PERSON FOR BORROWED MONEY AND ALL
OBLIGATIONS OF SUCH PERSON EVIDENCED BY BONDS, DEBENTURES, NOTES, LOAN
AGREEMENTS OR OTHER SIMILAR INSTRUMENTS;


(B)           ALL DIRECT OR CONTINGENT OBLIGATIONS OF SUCH PERSON ARISING UNDER
LETTERS OF CREDIT (INCLUDING STANDBY AND COMMERCIAL), BANKERS’ ACCEPTANCES, BANK
GUARANTIES, SURETY BONDS AND SIMILAR INSTRUMENTS;


(C)           NET OBLIGATIONS OF SUCH PERSON UNDER ANY SWAP CONTRACT;


(D)           ALL OBLIGATIONS OF SUCH PERSON TO PAY THE DEFERRED PURCHASE PRICE
OF PROPERTY OR SERVICES (OTHER THAN TRADE ACCOUNTS PAYABLE IN THE ORDINARY
COURSE OF BUSINESS AND, IN EACH CASE, NOT PAST DUE FOR MORE THAN 60 DAYS AFTER
THE DATE ON WHICH SUCH TRADE ACCOUNT PAYABLE WAS CREATED);


(E)           INDEBTEDNESS (EXCLUDING PREPAID INTEREST THEREON) SECURED BY A
LIEN ON PROPERTY OWNED OR BEING PURCHASED BY SUCH PERSON (INCLUDING INDEBTEDNESS
ARISING UNDER

A-15


--------------------------------------------------------------------------------



CONDITIONAL SALES OR OTHER TITLE RETENTION AGREEMENTS), WHETHER OR NOT SUCH
INDEBTEDNESS SHALL HAVE BEEN ASSUMED BY SUCH PERSON OR IS LIMITED IN RECOURSE;


(F)            CAPITAL LEASES AND SYNTHETIC LEASE OBLIGATIONS;


(G)           ALL OBLIGATIONS OF SUCH PERSON TO PURCHASE, REDEEM, RETIRE,
DEFEASE OR OTHERWISE MAKE ANY PAYMENT IN RESPECT OF ANY EQUITY INTEREST IN SUCH
PERSON OR ANY OTHER PERSON, VALUED, IN THE CASE OF A REDEEMABLE PREFERRED
INTEREST, AT THE GREATER OF ITS VOLUNTARY OR INVOLUNTARY LIQUIDATION PREFERENCE
PLUS ACCRUED AND UNPAID DIVIDENDS; AND


(H)           ALL GUARANTEES OF SUCH PERSON IN RESPECT OF ANY OF THE FOREGOING.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Impositions” means any and all liabilities, losses, expenses and costs of any
kind whatsoever for fees, taxes, levies, imposts, duties, charges, assessments
or withholdings of any nature whatsoever imposed by any Governmental Authority
and any interest, penalties and other additions thereon (“Taxes”) (including,
without limitation, (a) real and personal property taxes, including personal
property taxes on any property covered by the Lease that is classified by
Governmental Authorities as personal property, and real estate or ad valorem
taxes in the nature of property taxes; (b) sales taxes, use taxes and other
similar taxes (including rent taxes and intangibles taxes); (c) any excise
taxes; (d) real estate transfer taxes, conveyance taxes, mortgage taxes,
intangible taxes, stamp taxes and documentary recording taxes and fees;
(e) taxes that are, or are in the nature of, franchise, income, value added,
privilege and doing business taxes, license and registration fees; and
(f) assessments on the Property, including all assessments for public
improvements or benefits (whether or not such improvements are commenced or
completed during the Lease Term), and in each case all interest, additions to
tax and penalties thereon), which at any time may be levied, assessed or imposed
by any Federal, state, local or foreign authority upon or with respect to
(i) any Tax Indemnitee, the Property or any part thereof, or interest therein,
or any adjacent property or parcel that is aggregated with the Property or any
part thereof for real estate tax and assessment purposes, or the Lessee or any
sublessee or user of the Property; (ii) the financing, refinancing, demolition,
construction, substitution, subleasing, assignment, control, condition,
occupancy, servicing, maintenance, repair, ownership, possession, purchase,
rental, lease, activity conducted on, delivery, insuring, use, operation,
improvement, transfer, return or other disposition of the Property or any part
thereof or interest therein; (iii) the Loans (and any Notes), the Capital (and
any Certificates), the Lessor Amounts or interest therein or transfer thereof;
(iv) the rentals, receipts or earnings arising from the Property or any part
thereof or interest therein; (v) the Operative Documents or any payment made or
accrued pursuant thereto; (vi) the income or other proceeds received with
respect to the Property or any part thereof or interest therein upon the sale or
disposition thereof; (vii) any contract relating to the construction,
acquisition or delivery of the Improvements or any part

A-16


--------------------------------------------------------------------------------


thereof or interest therein; (viii) the issuance of the Notes and the
Certificates; or (ix) otherwise in connection with the transactions contemplated
by the Operative Documents.

Notwithstanding anything in the first paragraph of this definition (except as
provided in the final paragraph of this definition) the term “Impositions” shall
not mean or include:

(i)            Taxes (other than Taxes that are, or are in the nature of,
withholding, sales, use, rental, value added transfer or property taxes) that
are imposed by the U.S. federal government and that are based upon or measured
by or with respect to the net income (including any minimum taxes, capital gains
taxes, or taxes on, measured by or with respect to or in the nature of capital,
net worth, excess profits, items of tax preference and capital stock); provided,
that this clause (i) shall not be interpreted to prevent a payment from being
made on an After Tax Basis if such payment is otherwise required to be so made
and provided, further, that Taxes described in this clause (i) shall not include
Taxes that are, or are in the nature of, withholding sales, use, rental, value
added, transfer or property taxes;

(ii)           Taxes (other than Taxes that are, or are in the nature of,
withholding, sales, use, rental, value added, transfer or property taxes) that
are (A) imposed by any U.S. state jurisdiction or any taxing authority within
any U.S. state jurisdiction to the extent that such Tax Indemnitee is organized
or has its Applicable Funding Office and (B) based upon or measured by income,
except that this clause (ii) shall not apply to (and thus shall not exclude) any
such Taxes imposed on a Tax Indemnitee by a state or political subdivision
thereof where the Property is located, possessed or used under the Lease unless
the Tax Indemnitee was subject to income taxes in such jurisdiction without
regard to the transactions contemplated by the Operative Agreements; provided,
that this clause (ii) shall not be interpreted to prevent a payment from being
made on an After Tax Basis if such payment is otherwise required to be so made;

(iii)          any Tax with respect to the Property to the extent, but only to
such extent, it relates to any act, event or omission that occurs, or relates to
a period, after the termination of the Lease and the payment of all Obligations,
except that when such termination of the Lease is the result of the exercise of
remedies after a Lease Event of Default, such exclusion shall commence only
after the sale of the Property (but not any Tax or Imposition that relates to
any period prior to the termination of the Lease);

(iv)          any interest or penalties imposed on a Tax Indemnitee as a result
of a Tax Indemnitee’s failure to file any return or other documents timely and
as prescribed by Applicable Law; provided, that this clause (iv) shall not apply
(A) if such interest or penalties arise as a result of a position taken (or
requested to be taken) by the Lessee in a contest controlled by the Lessee under
Section 13.5(b) of the Participation Agreement or (B) if such failure is
attributable to a failure by the Lessee to fulfill its obligations under the
Participation Agreement;

(v)           any Taxes imposed upon a Tax Indemnitee with respect to any
voluntary transfer, sale, financing or other voluntary disposition of any
interest in the Property or any part thereof, or any interest therein or any
interest or obligation under the Operative

A-17


--------------------------------------------------------------------------------


Documents or from any sale, assignment, transfer or other disposition of any
interest in a Tax Indemnitee or any Affiliate thereof (other than any transfer,
sale or other disposition (A) pursuant to the terms of the Operative Documents
in connection with the exercise by the Lessee of its Purchase Option, the
Remarketing Option, or any termination option or other purchase of the Property
by the Lessee, (B) after the occurrence of a Lease Event of Default, (C) in
connection with a Casualty or Condemnation affecting the Property, or (D) in
connection with any sublease, modification or addition to the Property by the
Lessee);

(vi)          any Taxes imposed against or payable by a Tax Indemnitee to the
extent resulting from, or that would not have been imposed but for, the gross
negligence or willful misconduct of such Tax Indemnitee;

(vii)         Taxes imposed on or payable by a Tax Indemnitee to the extent such
Taxes solely result from, or would not have been imposed but for, a breach by
such Tax Indemnitee of any representations, warranties or covenants set forth in
the Operative Documents (unless such breach is caused by Lessee’s breach of its
representations, warranties or covenants set forth in the Operative Documents);

(viii)        Taxes imposed on a Tax Indemnitee to the extent resulting from
such Tax Indemnitee’s failure to comply with the provisions of Section 13.5(b)
of the Participation Agreement, which failure precludes the ability to conduct a
contest pursuant to Section 13.5(b) of the Participation Agreement (unless such
failure is caused by Lessee’s breach of its obligations under the Operative
Documents);

(ix)           Taxes that would have been imposed in the absence of the
transactions contemplated by the Operative Documents;

(x)            Taxes imposed on or with respect to or payable by a Tax
Indemnitee resulting from, or that would not have been imposed but for the
existence of, any Lessor Lien created by or through such Tax Indemnitee or an
Affiliate thereof, unless caused by acts or omissions of Lessee; and

(xi)           Taxes imposed on or with respect to or payable by a Tax
Indemnitee that would not have been imposed but for an amendment, supplement,
modification, consent or waiver to any Operative Document not initiated,
requested or consented to by Lessee, unless such amendment, supplement,
modification, consent or waiver (A) arises due to, or in connection with there
having occurred, a Lease Event of Default or (B) is required by the terms of the
Operative Documents or is executed in connection with any amendment to the
Operative Documents required by Applicable Law;

Notwithstanding the foregoing, the exclusions from the definition of Impositions
set forth in clauses (i) through (xi)above and shall not apply to any Taxes or
any increase in Taxes imposed on a Tax Indemnitee to the extent that the
imposition of such Taxes or such tax increase would not have occurred if on the
Closing Date the Tax Indemnitees, collectively, had advanced funds to the Lessee
in the form of a loan secured by the Property in an amount equal to the Advance
funded on the Closing Date, with debt service for such loans equal to the Basic
Rent payable on

A-18


--------------------------------------------------------------------------------


each Rent Payment Date and a principal balance at the maturity of such loan in
an amount equal to the Property Cost at the end of the term of the Lease.

“Improvements” means all Equipment, buildings, structures, Fixtures and other
improvements of every kind existing at any time and from time to time, on or
under the Land, together with any and all appurtenances to such buildings,
structures or improvements, including sidewalks, utility pipes, conduits and
lines, parking areas and roadways, and including all Modifications and other
additions to or changes in the Improvements at any time.

“Imputed Return” means, with respect to any date after the Expiration Date, an
imputed return to each Participant equal to the Base Rate plus a margin of two
percent (2.00%) per annum on such Participant’s outstanding Loans, Capital or
Lessor Amounts, as the case may be, during the period from the Expiration Date
to such date of determination.

“Indemnitee” means each of the Lessor, the Purchasers, the Lender, each
Sub-Participant, their respective Affiliates and their respective successors,
assigns, directors, shareholders, partners, officers, employees and agents.

“Indirect Withholding Taxes” is defined in Section 13.13(a)(iii) of the
Participation Agreement.

“Insurance Requirements” means all terms and conditions of any insurance policy
either required by the Lease to be maintained by the Lessee, and all
requirements of the issuer of any such policy.

“Interest Rate” means the rate of interest accruing on the Loans from time to
time, as set forth in Section 4.2(a) of the Participation Agreement.

“Internal Control Event” means a fraud that involves management or other
employees who have a significant role in, the Lessee’s internal controls over
financial reporting, in each case as described in the Securities Laws.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” is defined in Section 8.1(n) of the Participation Agreement.

“IRC” means the Internal Revenue Code of 1986.

“Land” is defined in the first recital of the Participation Agreement.

A-19


--------------------------------------------------------------------------------


“Lease” means the Lease, dated as of the date of the Participation Agreement,
between the Lessor and the Lessee.

“Lease Default” means (a) any Lease Event of Default or (b) any event or
circumstance not yet constituting a Lease Event of Default that, with the giving
of any notice or the lapse of any period of time or both, would became a Lease
Event of Default.

“Lease Event of Default” is defined in Section 16.1 of the Lease.

“Lease Supplement” means the Memorandum of Lease.

“Lease Receivables” means all payments under the Operative Documents in respect
of (i) the Purchaser Basic Rent, (ii) the Maximum Recourse Amount, (iii) the
Purchaser Balance and (iv) any purchase by the Lessee of the Property up to the
amount of the Capital then outstanding.

“Lease Term” is defined in Section 2.3 of the Lease.

“Lender Basic Rent” means, as determined as of any Rent Payment Date, interest
due on the Loans, determined in accordance with Section 2.5 of the Loan
Agreement and excluding (i) any interest at the applicable Default Rate on any
installment of Lender Basic Rent not paid when due, and (ii) any fine, penalty,
interest or cost assessed or added under any agreement with a third party for
nonpayment or late payment of Lender Basic Rent.

“Lender Commitment” means the Commitment of the Lender in the amount set forth
on Schedule I of the Participation Agreement or, upon delivery of an Assignment
Agreement by any Person (whether as assignee Lender or assignor Lender) to the
Administrative Agent pursuant to Section 12.1 of the Participation Agreement,
such Person’s Commitment described as a “Lender Commitment” in such Assignment
Agreement.

“Lender Mortgage” means a deed of trust on all of the interest of the Lessor in
the Property, in appropriate recordable form sufficient to grant to the
Administrative Agent, a first priority Lien on the Lessor’s interest in the
Property, which deed of trust shall be substantially in the form of Exhibit E-2
to the Participation Agreement.

“Lenders” means, collectively, KeyBank National Association in its capacity as a
lender under the Loan Agreement, together with its successors and assigns
permitted pursuant to Section 12.1(a) of the Participation Agreement.

“Lessee” means Adobe Systems Incorporated, a Delaware corporation, as lessee
under the Lease, and its successors and assigns expressly permitted under the
Lease.

“Lessee Party” means the Lessee or any Person that is an Affiliate of the Lessee
and is also a Purchaser or Lender hereunder.

“Lessor” means SELCO Service Corporation, an Ohio corporation doing business in
California as Ohio SELCO Service Corporation, together with its successors and
assigns permitted pursuant to Section 12.1(c) of the Participation Agreement.

A-20


--------------------------------------------------------------------------------


“Lessor Amount” is defined at Section 3.2 of the Participation Agreement.

“Lessor Commitment” means the Commitment of the Lessor in the amount set forth
on Schedule I of the Participation Agreement or, upon delivery of an Assignment
Agreement by any Person (whether as assignee Lessor or assignor Lessor) to the
Administrative Agent pursuant to Section 12.1 of the Participation Agreement,
such Person’s Commitment described as a “Lessor Commitment” in such Assignment
Agreement.

“Lessor Lien” means any Lien, true lease or sublease or disposition of title
arising as a result of (a) any act or omission of the Administrative Agent or
any Participant (other than a Lessee Party) that is not required or permitted by
the Operative Documents or is in violation of any of the terms of the Operative
Documents, (b) any claim against the Administrative Agent or any Participant
(other than a Lessee Party) against which the Lessee is not required to
indemnify the Administrative Agent or any Participant pursuant to Article XIII
or XIV of the Participation Agreement, (c) any claim against the Lessor arising
out of any transfer by the Lessor of all or any portion of the interest of the
Lessor in the Property or the Operative Documents other than the transfer of
title to or possession of the Property by the Lessor pursuant to and in
accordance with the Operative Documents or pursuant to the exercise of the
remedies set forth in Section 16.2 of the Lease, (d) the gross negligence or
willful misconduct of any Participant (other than a Lessee Party) or (e) any
claim against the Administrative Agent or any Participant (other than a Lessee
Party) that is unrelated to the transactions contemplated by the Operative
Documents.

“Lessor Mortgage” means a deed of trust on all of the interest of the Lessee in
the Property, in appropriate recordable form sufficient to grant to the Lessor a
first priority Lien on the Lessee’s interest in the Property, which deed of
trust shall be substantially in the form of Exhibit E-1 to the Participation
Agreement.

“Lessor Percentage” means 5.0%.

“LIBOR Loan(s)/Capital/Lessor Amount(s)” means a Loan, Capital or Lessor Amount,
as the case may be, accruing interest, Return or Yield by reference to the BBA
LIBO Rate.

“Lien” means, with respect to any property, (a) any security interest, mortgage,
pledge, lien, charge or other encumbrance in, of, or on such property or the
income therefrom, including, without limitation, the interest of a vendor or
lessor under a conditional sale agreement, or other title retention agreement,
or any agreement to provide any of the foregoing, and (b) the filing of any
financing statement or similar instrument under the Uniform Commercial Code or
comparable law of any jurisdiction other than filings made for notice purposes
only in connection with true (but not “synthetic”) leases.

“Loan Percentage” means 8.7287%.

“Loans” is defined in Section 2.1 of the Loan Agreement.

“Margin Stock” shall have the meaning given to that term in Regulation U issued
by the Federal Reserve Board.

A-21


--------------------------------------------------------------------------------


“Marketing Period” means the period commencing on the date the Lessee gives
notice of its election of the Remarketing Option and ending on the earlier of
(a) the date on which the Property is sold to a purchaser in accordance with
Article XX of the Lease and (b) the Expiration Date.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Lessee and its Subsidiaries,
taken as a whole; (b) the ability of the Lessee to pay or perform the
Obligations in accordance with the terms of the Participation Agreement and the
other Operative Documents; or (c) practical realization of the material rights
and remedies of Administrative Agent or any Purchaser intended to be provided
under the Participation Agreement and the other Operative Documents.

“Material Domestic Subsidiary” means, at any date of determination, based upon
the Financial Statements then most recently delivered to the Administrative
Agent pursuant to Section  9.1(a) of the Participation Agreement, any Domestic
Subsidiary that has as of such date total assets of at least 5% of total assets
of the Lessee and its Subsidiaries on a consolidated basis.

“Maximum Recourse Amount” means, as of any date of determination, an amount
equal to 86.2713% of the Property Cost outstanding at such time.

“Memorandum of Lease” means a Memorandum of Lease substantially in the form of
Exhibit A to the Lease.

“Modifications” is defined in Section 10.1 of the Lease.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lessee or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Necessary Permits” means certificates, licenses, approvals, consents, permits
(including, without limitation, building, demolition and environmental permits,
licenses, approvals, authorizations and consents), easements and rights-of-way,
including dedication, and all other authorizations of Governmental Authorities
or other Persons, that are required for the maintenance, use or operation of the
Property as a first class corporate office building.

“Net Property Proceeds” means all amounts received by the Lessor in connection
with any Casualty or Condemnation or any sale of the Property pursuant to the
Lessor’s exercise of remedies under Section 16.2 of the Lease or the Lessee’s
exercise of the Remarketing Option under Article XX of the Lease, and all
interest earned thereon, less any Impositions arising in connection with such
amounts, if any, and less the expense of claiming and collecting such amounts,
including all costs and expenses in connection therewith for which the Lessor or
any Participant is entitled to be reimbursed pursuant to the Lease.

A-22


--------------------------------------------------------------------------------


“Net Remarketing Proceeds” means the proceeds of the sale of the Property
pursuant to the Remarketing Option less all Sales Costs incurred in connection
therewith.

“Note” is defined in Section 2.3 of the Loan Agreement.

“Obligations” means and includes, with respect to the Lessee, all loans,
advances, debts, liabilities, and obligations, howsoever arising, of the Lessee
to the Administrative Agent, any Participant, any other Affected Party or any
Indemnitee or Tax Indemnitee, of every kind and description (whether or not
evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising pursuant to the terms of any of the Operative
Documents, including without limitation all Basic Rent, Supplemental Rent, fees,
charges, expenses, attorneys’ fees and accountants’ fees chargeable to the
Lessee or payable by the Lessee thereunder.

“Operative Documents” means the following:

(a)           the Participation Agreement;

(b)           the Ground Lease;

(c)           the Lease;

(d)           the Memorandum of Lease;

(e)           the Loan Agreement;

(f)            the Security and Assignment Agreement;

(g)           the Receivables Purchase Agreement;

(h)           each Note;

(i)            each Certificate;

(j)            the Assignment of Lease and Rent;

(k)           the UCC Financing Statements;

(l)            the Lessor Mortgage and the Lender Mortgage;

(m)          the RVI Policy; and

(n)           each other document, agreement, certificate or instrument
delivered in connection with the foregoing (including any amendment or other
modification to any of the foregoing).

“Original Expiration Date” is defined in Article XI of the Participation
Agreement.

“Original Executed Counterpart” is defined in Section 24.10 of the Lease.

A-23


--------------------------------------------------------------------------------


“Participant Balance” means as of any date of determination:  (a) with respect
to any Purchaser, an amount equal to its outstanding Capital, together with all
accrued and unpaid Return thereon and all other amounts due and payable to such
Purchaser under the Operative Documents, (b) with respect to any Lender, an
amount equal to its outstanding Loans, together with all accrued and unpaid
interest thereon and all other amounts due and payable to such Lender under the
Operative Documents, and (c) with respect to the Lessor, an amount equal to the
aggregate outstanding Lessor Amounts, together with all accrued and unpaid Yield
thereon and all other amounts due and payable to the Lessor under the Operative
Documents.

“Participants” means, collectively, the Lessor, the Lender and the Purchasers,
together with their respective successors and assigns.

“Participation Agreement” means the Participation Agreement, dated as of March
26, 2007, among the Lessee, the Lessor, the Purchaser, the Lender and the
Administrative Agent.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lessee or any
ERISA Affiliate or to which the Company or any ERISA Affiliate contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made contributions at any time
during the immediately preceding five plan years.

“Permitted Property Liens” means any of the following:

(a)           the respective rights and interests of the parties to the
Operative Documents as provided in the Operative Documents (including all Liens
in favor of the Participants created under the Security Documents);

(b)           Lessor Liens;

(c)           Liens for Taxes that are not yet due;

(d)           Liens arising by operation of law, materialmen’s, vendors’,
mechanics’, workers’, repairmen’s, employees’, carriers’, warehousemen’s and
other like Liens in connection with any Modifications or arising in the ordinary
course of business for amounts that either are not more than sixty (60) days
past due or are being diligently contested in good faith by appropriate
proceedings, so long as such proceedings satisfy the conditions for the
continuation of proceedings to contest Taxes set forth in Section 12.1 of the
Lease;

(e)           Liens of any of the types referred to in clause (d) above that
have been bonded for not less than the full amount in dispute (or as to which
other security arrangements satisfactory to the Lessor have been made), which
bonding (or

A-24


--------------------------------------------------------------------------------


arrangements) shall comply with Applicable Law, and has effectively stayed any
execution or enforcement of such Liens;

(f)            Liens arising out of judgments or awards with respect to which
appeals or other proceedings for review are being prosecuted in good faith and
for the payment of which adequate reserves have been provided as required by
GAAP or other appropriate provisions have been made, so long as such proceedings
have the effect of staying the execution of such judgments or awards and satisfy
the conditions for the continuation of proceedings to contest set forth in
Section 12.1 of the Lease;

(g)           easements, rights of way and other encumbrances on title to real
property permitted pursuant to Section 12.2 of the Lease;

(h)           Liens described on the title insurance policy delivered with
respect to the Property pursuant to Section 6.1(t) of the Participation
Agreement other than Liens described in clause (d) or (f) above that are not
removed within thirty (30) days of their origination;

(i)            Liens for Taxes that are being contested in accordance with the
provisions of Section 12.1 of the Lease; and

(j)            subleases that are permitted under Section 6.2 of the Lease.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Lessee or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Plans and Specifications” means the final plans and specifications for the
Property.

“Platform” has the meaning specified in Section 9.1(b) of the Participation
Agreement.

“Property” is defined in the first recital of the Participation Agreement.

“Property Balance” means the sum of (a) the Property Cost and (b) any other
amounts due and owing by the Lessee under the Operative Documents (including all
Contingent Payments then due and owing).

“Property Completion Differential” is defined in Section 13.2(c) of the
Participation Agreement.

“Property Cost” means, at any date of determination, (a) the amount of Advance
made pursuant to Article III of the Participation Agreement, minus (b) any
payments received by the Administrative Agent as insurance proceeds,
condemnation awards or liquidated damages and which are applied to reduce the
amount of the Advance then outstanding, minus (c) any other payments received by
the Administrative Agent that are distributed to the Participants pursuant

A-25


--------------------------------------------------------------------------------


to Article VII of the Participation Agreement for application to pay the Loans,
Capital or the Lessor Amounts (as the case may be).

“Property Rents” is defined in Section 22.1(c) of the Lease.

“Pro Rata Share” means with respect to (a) a Lender, a percentage equal to such
Lender’s pro rata share of the Lender Commitment, in each case, as set forth
next to such Lender’s name on Schedule I to the Participation Agreement or on
any assignment pursuant to which such Lender becomes a party hereto, and (b) a
Purchaser, a percentage equal to such Purchaser’s pro rata share of the
Purchaser Commitment, in each case, as set forth next to such Purchaser’s name
on Schedule I to the Participation Agreement or on any assignment pursuant to
which such Purchaser becomes a party hereto.

“Purchased Interests” means, at any time, the undivided percentage ownership
interests in (i) the Lease Receivables, and (ii) all payments with respect to,
and other proceeds of, such Lease Receivables and Collateral.

“Purchase Notice” means an irrevocable written notice by the Lessee delivered to
the Lessor pursuant to Section 18.1 of the Lease, notifying the Lessor of the
Lessee’s intention to exercise its option pursuant to such Section, and
specifying the proposed purchase date therefor.

“Purchase Option” means the Lessee’s option to purchase the Property in
accordance with the provisions of Section 18.1 of the Lease.

“Purchase Price” is defined in Section 18.1 of the Lease.

“Purchaser” means, collectively, KeyBank National Association and Adobe Systems
Incorporated each in its capacity as a purchaser under the Receivables Purchase
Agreement, together with its respective successors and assigns permitted
pursuant to Section 12.1(b) of the Participation Agreement.

“Purchaser Basic Rent” means, as determined as of any Rent Payment Date, Return
due on the Capital, determined in accordance with Section 2.5 of the Receivables
Purchase Agreement and excluding (i) any return at the applicable Default Rate
on any installment of Purchaser Basic Rent not paid when due, and (ii) any fine,
penalty, interest or cost assessed or added under any agreement with a third
party for nonpayment or late payment of Purchaser Basic Rent.

“Purchaser Balance” means, as of any date of determination, an amount equal to
the sum of the outstanding Capital together with all accrued and unpaid return
thereon pursuant to the Receivables Purchase Agreement and all other amounts due
and payable to the Purchasers under the Operative Documents.

“Purchaser Commitment” means the aggregate Commitments of the Purchasers set
forth on Schedule I of the Participation Agreement, as such Schedule may be
amended, supplemented, amended and restated, reduced or otherwise modified from
time to time.

A-26


--------------------------------------------------------------------------------


“Purchaser Percentage” means 86.2713%.

“Real Property” of any person means all of the right, title and interest of such
person in and to land, improvements and fixtures, including Leaseholds.

“Receivables Purchase Agreement” means the Receivables Purchase Agreement, dated
as of March 26, 2007, among the Lessor, the Purchasers and the Administrative
Agent.

“Reference Bank Rate” means, with respect to any Basic Rent Period for any LIBOR
Loan/Capital/Lessor Amount, the arithmetic mean (rounded upward if necessary to
the nearest 1/100th of one percent) of the rates per annum at which Dollar
deposits are offered to each of the Reference Banks in the London interbank
market on the Second Business Day prior to the first day of such Basic Rent
Period at or about 11:00 a.m. (London time) (for delivery on the first day of
such Basic Rent Period in an amount substantially equal to the amount of such
LIBOR Loan/Capital/Lessor Amount and for a term comparable to such Basic Rent
Period).

“Reference Banks” means (a) KeyBank National Association and (b) any Participant
or Participants selected as a Reference Bank by the Administrative Agent and the
Required Participants, provided, that if any of such Reference Banks is no
longer a Participant, such other Participant or Participants as may be selected
by the Administrative Agent acting on instructions from the Required
Participants.

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Lessee as prescribed by the Securities
Laws.

“Release” means any release, pumping, pouring, emptying, injecting, escaping,
leaching, dumping, seepage, spill, leak, flow, discharge, disposal or emission
of a Hazardous Material.

“Remarketing Option” is defined in Section 20.1 of the Lease.

“Renewal Option” is defined in Section 19.1 of the Lease.

“Rent” means, collectively, the Basic Rent and the Supplemental Rent, in each
case payable under the Lease.

“Rent Payment Date” means the last day of each Basic Rent Period then in effect.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Requesting Party” is defined in Section 21.1 of the Lease.

“Required Lenders” means, at any time, Lenders having Pro Rata Shares
representing at least 66 2/3% of the aggregate principal amount of the Loans
outstanding.

“Required Modification” is defined in Section 10.1(a) of the Lease.

A-27


--------------------------------------------------------------------------------


“Required Participants” means, at any time, (i) the Lessor and (ii) subject to
the limits on the rights of Lessee Parties in Section 16.16 of the Participation
Agreement, Participants having Commitments representing at least 66-2/3% of the
aggregate Commitments.

“Required Purchasers” means, subject to the limits on the rights of Lessee
Parties in Section 16.16 of the Participation Agreement, at any time, Purchasers
having Pro Rata Shares representing at least 66-2/3% of the aggregate amount of
Capital outstanding.

“Requirement of Law” applicable to any Person means (a) the Articles or
Certificate of Incorporation and By-laws, Partnership Agreement or other
organizational or governing documents of such Person, (b) any Governmental Rule
applicable to such Person, (c) any license, permit, approval or other
authorization granted by any Governmental Authority to or for the benefit of
such Person or (d) any judgment, decision or determination of any Governmental
Authority or arbitrator, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Reserve Requirement” means, with respect to any day in a Basic Rent Period for
a LIBOR Loan/Capital/Lessor Amount, the aggregate of the reserve requirement
rates (expressed as a decimal) in effect on such day for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Federal Reserve Board) maintained by a member bank of the Federal Reserve
System.  As used herein, the term “reserve requirement” shall include, without
limitation, any basic, supplemental or emergency reserve requirements imposed on
any Lender by any Governmental Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of the Lessee.  Any document delivered hereunder
that is signed by a Responsible Officer of the Lessee shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of the Lessee and such Responsible Officer shall be
conclusively presumed to have acted on behalf of Lessee.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Lessee or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, defeasance,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Lessee’s stockholders, partners or
members (or the equivalent Person thereof).

“Return” or “Return Rate” means the rate of return accruing on the Capital from
time to time, as set forth in Section 4.3(a) of the Participation Agreement.

“Return Conditions” is defined in Section 20.1 of the Lease.

“RVI Policy” means the Residual Value Insurance Policy from the RVI Provider for
the benefit of the Lessor and all documents and agreements delivered pursuant
thereto or in connection therewith.

A-28


--------------------------------------------------------------------------------


“RVI Provider” means R.V.I. America.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sales Costs” means any marketing, closing or other costs, and commissions
related to the sale of the Property, in each case in connection with the
Lessee’s exercise of its Remarketing Option.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“Scheduled Lease Term Termination Date” means March 26, 2012, or, if the same is
extended pursuant to Section 11.2 of the Participation Agreement, March 26,
2017.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Obligations” is defined in Section 22.1(a) of the Lease.

“Secured Parties” means each of the Administrative Agent, for the benefit of the
Participants, as their interests may from time to time appear.

“Securities Act” means the Securities Act of 1933, and the rules and regulations
of the SEC promulgated thereunder.

“Securities Laws” means the Securities Act, the Securities Exchange Act of 1934,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
PCAOB.

“Security and Assignment Agreement” means the Security and Assignment Agreement
dated as of the date of the Participation Agreement, from the Lessee, as
grantor, in favor of the Administrative Agent.

“Security Documents” means, collectively, the Lessor Mortgage, the Lender
Mortgage, the Security and Assignment Agreement, the UCC Financing Statements
and all other documents, agreements and instruments executed and delivered in
order to establish, preserve, protect and perfect the Lien of the Secured
Parties in the Collateral.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lessee and its Subsidiaries on that date, determined
in accordance with GAAP.

“Shortfall Amount” means, as of the Expiration Date, an amount equal to (a) the
Property Cost, minus (b) the portion of the Maximum Recourse Amount received by
the Lessor from the Lessee pursuant to Section 20.1(m)(i) of the Lease, minus
(c) the Net Remarketing Proceeds received by the Lessor in accordance with 
Section 20.1(l) of the Lease; provided, however, that if a sale of the Property
is not consummated on or prior to the Expiration Date, then the term

A-29


--------------------------------------------------------------------------------


“Shortfall Amount” means an amount equal to (i) the Property Cost, minus
(ii) the Maximum Recourse Amount received by the Lessor pursuant to
Section 20.1(m)(i) of the Lease.

“Solvent” means, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) the present fair saleable value of the assets
of such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (d) such Person is not engaged in or about to engage in
business or transactions for which such Person’s property would constitute an
unreasonably small capital.

“Structuring Agent” means Lease Advisory Services, a division of Key Equipment
Finance Inc.

“Sub-Participant” is defined in Section 12.2 of the Participation Agreement..

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Lessee.

“Supplemental Rent” means all amounts, liabilities and obligations (other than
Basic Rent) which the Lessee assumes or agrees to pay to the Lessor or any other
Person under the Lease, or under any of the other Operative Documents,
including, without limitation, Contingent Payments, Fees, Break Costs, the
Maximum Recourse Amount, and payments pursuant to Section 15.2 of the Lease and
Articles XVIII and XX of the Lease.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with

A-30


--------------------------------------------------------------------------------


any related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Participant or any Affiliate
of a Participant).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” is defined in the definition of Impositions.

“Tax Indemnitee” means the Lessor, the Purchasers, the Lenders, the
Administrative Agent, each Sub-Participant, their respective Affiliates and
their respective successors, assigns, directors, shareholders, partners,
officers, employees and agents.

“Taxing Authority” is defined in Section 13.13(a) of the Participation
Agreement.

“Term Extension Notice” is defined in Article XI of the Participation Agreement.

“Termination Date” is defined in Section 15.2 of the Lease.

“Termination Notice” is defined in Section 15.1 of the Lease.

“Title Company” means First American Title Insurance Company or such other title
insurance company as may be selected by the Lessee with the approval of the
Lessor.

“Transactions” is defined in 6.1 of the Participation Agreement.

“Transaction Expenses” means all costs, expenses and Impositions incurred in
connection with the preparation, execution and delivery of the Operative
Documents and the transactions contemplated by the Operative Documents including
without limitation:

(a)           the reasonable fees, out-of-pocket expenses and disbursements of
Schiff Hardin LLP, special counsel for the Lessor, KeyBank (as a Purchaser) and
the Administrative Agent, in negotiating the terms of the Operative Documents
and the other transaction documents to be delivered in connection with the
Closing Date, preparing for, and rendering opinions in connection with, the
Transactions contemplated to occur on the Closing Date, and in rendering other
services in connection with the Closing Date,

A-31


--------------------------------------------------------------------------------


customary for counsel representing parties to Transactions of the types involved
in the transactions contemplated by the Operative Documents;

(b)           the reasonable fees, out-of-pocket expenses and disbursements of
special counsel for the Lessee in negotiating the terms of the Operative
Documents and the other transaction documents to be delivered in connection with
the Closing Date, preparing for, and rendering opinions in connection with, the
transactions contemplated to occur on the Closing Date, and in rendering other
services in connection with the Closing Date, customary for counsel representing
parties to transactions of the types involved in the transactions contemplated
by the Operative Documents;

(c)           any and all costs and expenses (including premiums) associated
with obtaining the RVI Policy;

(d)           the Fees;

(e)           any and all Taxes, charges and fees incurred in recording,
registering or filing any Operative Document or any other transaction document,
any deed, declaration, mortgage, security agreement, notice or financing
statement with any public office, registry or governmental agency in connection
with the transactions contemplated by the Operative Documents;

(f)            all title insurance premiums and escrow and closing costs;

(g)           the fees and expenses of Lessee’s accountants incurred in
connection with the analysis and review of the Transactions contemplated by the
Operative Documents;

(h)           all survey, appraisal, inspection, environmental review and
similar costs and expenses related to the Property and incurred in connection
with the Transactions contemplated by the Operative Documents and the closing
thereof; and

(i)            all advisory and consulting fees and charges incurred by Lessee
in connection with the evaluation, analysis and structuring of the Transactions
contemplated by the Operative Documents, including the fees and charges of 42
North Structured Finance.

“Trustee” is defined in Section 22.1(a) of the Lease.

“UCC Financing Statements” means UCC financing statements appropriately
completed and executed for filing in the applicable jurisdiction in order to
protect the respective security interests of the Administrative Agent, the
Lessor and the other Participants in the Property and other Collateral under the
Lessor Mortgage, the Lender Mortgage and the Security and Assignment Agreement.

“Uniform Commercial Code” and “UCC” means the Uniform Commercial Code as in
effect in any applicable jurisdiction.

“Withholding Taxes” is defined in Section 13.13(a)(i) of the Participation
Agreement.

A-32


--------------------------------------------------------------------------------


“Yield” is defined in Section 4.4(a) of the Participation Agreement.

“Yield Rate” means at any date (a) with respect to any Lessor Amount that is a
LIBOR Loan/Capital/Lessor Amount, the BBA LIBO Rate for the applicable Basic
Rent Period then in effect for Lessor Amounts plus a margin of 1.50% per annum
and (b) at any time that Yield on the Lessor Amounts is to be calculated by
reference to the Base Rate, the Base Rate.

 

A-33


--------------------------------------------------------------------------------